Exhibit 10.2
EXECUTION VERSION
 
AMENDED AND RESTATED SENIOR CREDIT AGREEMENT
dated as of June 16, 2010
among
ABE SOUTH DAKOTA, LLC,
as Borrower,
THE LENDERS REFERRED TO HEREIN,
WESTLB AG, NEW YORK BRANCH,
as Administrative Agent for the Lenders,
and
WESTLB AG, NEW YORK BRANCH,
as Collateral Agent for the Senior Secured Parties
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
ARTICLE I DEFINITIONS AND INTERPRETATION
    2  
 
           
Section 1.01
  Defined Terms     2  
Section 1.02
  Principles of Interpretation     2  
Section 1.03
  UCC Terms     3  
Section 1.04
  Accounting and Financial Determinations     3  
 
            ARTICLE II THE LOANS     4  
 
           
Section 2.01
  Loans     4  
Section 2.02
  Evidence of Indebtedness     4  
 
            ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES     5  
 
           
Section 3.01
  Repayment of Loans     5  
Section 3.02
  Interest Payment Dates     6  
Section 3.03
  Interest Rates     7  
Section 3.04
  Default Interest Rate     8  
Section 3.05
  Interest Rate Determination     8  
Section 3.06
  Computation of Interest and Fees     8  
Section 3.07
  Optional Prepayment     9  
Section 3.08
  Mandatory Prepayment     9  
Section 3.09
  Provisions Applicable to All Prepayments     10  
Section 3.10
  Time and Place of Payments     10  
Section 3.11
  Fundings and Payments Generally     10  
Section 3.12
  Fees     11  
Section 3.13
  Pro Rata Treatment     11  
Section 3.14
  Sharing of Payments     12  
 
            ARTICLE IV EURODOLLAR RATE AND TAX PROVISIONS     12  
 
           
Section 4.01
  Eurodollar Rate Lending Unlawful     12  
Section 4.02
  Inability to Determine Eurodollar Rates     13  
Section 4.03
  Increased Eurodollar Loan Costs     14  
Section 4.04
  Obligation to Mitigate     14  
Section 4.05
  Funding Losses     15  
Section 4.06
  Increased Capital Costs     15  
Section 4.07
  Taxes     15  
Section 4.08
  Replacement of Lender     17  
Section 4.09
  Defaulting Lenders     18  

ii



--------------------------------------------------------------------------------



 



                      Page   ARTICLE V REPRESENTATIONS AND WARRANTIES     18  
 
           
Section 5.01
  Organization; Power; Compliance with Law and Contractual Obligations     18  
Section 5.02
  Due Authorization; Non-Contravention     19  
Section 5.03
  Governmental Approvals     19  
Section 5.04
  Investment Company Act     20  
Section 5.05
  Validity     20  
Section 5.06
  Financial Information     21  
Section 5.07
  No Material Adverse Effect     21  
Section 5.08
  Project Compliance     21  
Section 5.09
  Litigation     21  
Section 5.10
  Sole Purpose Nature; Business     21  
Section 5.11
  Contracts     22  
Section 5.12
  Collateral     22  
Section 5.13
  Ownership of Properties     23  
Section 5.14
  Taxes     24  
Section 5.15
  Patents, Trademarks, Etc     24  
Section 5.16
  ERISA Plans     25  
Section 5.17
  Property Rights, Utilities, Supplies Etc     25  
Section 5.18
  No Defaults     25  
Section 5.19
  Environmental Warranties     25  
Section 5.20
  Regulations T, U and X     26  
Section 5.21
  Accuracy of Information     27  
Section 5.22
  Indebtedness     27  
Section 5.23
  Separateness     27  
Section 5.24
  Required LLC Provisions     27  
Section 5.25
  Subsidiaries     27  
Section 5.26
  Foreign Assets Control Regulations, Etc     27  
Section 5.27
  Solvency     28  
Section 5.28
  Legal Name and Place of Business     28  
Section 5.29
  No Brokers     28  
Section 5.30
  Insurance     28  
Section 5.31
  Accounts     29  
 
            ARTICLE VI CONDITIONS PRECEDENT     29  
 
           
Section 6.01
  Conditions to Effectiveness     29  
 
            ARTICLE VII COVENANTS     35  
 
           
Section 7.01
  Affirmative Covenants     35  
Section 7.02
  Negative Covenants     45  
Section 7.03
  Reporting Requirements     50  
 
            ARTICLE VIII DEFAULT AND ENFORCEMENT     56  
 
           
Section 8.01
  Events of Default     56  
Section 8.02
  Action Upon Bankruptcy     64  

iii



--------------------------------------------------------------------------------



 



                      Page  
Section 8.03
  Action Upon Other Event of Default     64  
Section 8.04
  Application of Proceeds     64  
 
            ARTICLE IX THE AGENTS     65  
 
           
Section 9.01
  Appointment and Authority     65  
Section 9.02
  Rights as a Lender     67  
Section 9.03
  Exculpatory Provisions     67  
Section 9.04
  Reliance by Agents     69  
Section 9.05
  Delegation of Duties     70  
Section 9.06
  Resignation or Removal of Agent     70  
Section 9.07
  No Amendment to Duties of Agent Without Consent     71  
Section 9.08
  Non-Reliance on Agent and Other Lenders     71  
Section 9.09
  [Intentionally Omitted]     71  
Section 9.10
  Collateral Agent May File Proofs of Claim     71  
Section 9.11
  Collateral Matters     72  
Section 9.12
  Copies     73  
Section 9.13
  Amendment to Financing Documents     73  
Section 9.14
  Indemnification     74  
Section 9.15
  No Liability for Clean-up of Hazardous Materials     74  
 
            ARTICLE X MISCELLANEOUS PROVISIONS     75  
 
           
Section 10.01
  Amendments, Etc     75  
Section 10.02
  Applicable Law; Jurisdiction; Etc     77  
Section 10.03
  Assignments     79  
Section 10.04
  Benefits of Agreement     83  
Section 10.05
  Consultants     83  
Section 10.06
  Costs and Expenses     83  
Section 10.07
  Counterparts; Effectiveness     84  
Section 10.08
  Indemnification by the Borrower     84  
Section 10.09
  Interest Rate Limitation     86  
Section 10.10
  No Waiver; Cumulative Remedies     87  
Section 10.11
  Notices and Other Communications     87  
Section 10.12
  Patriot Act Notice     90  
Section 10.13
  Payments Set Aside     90  
Section 10.14
  Right of Setoff     90  
Section 10.15
  Severability     91  
Section 10.16
  Survival     91  
Section 10.17
  Treatment of Certain Information; Confidentiality     91  
Section 10.18
  Waiver of Consequential Damages, Etc     93  
Section 10.19
  Waiver of Litigation Payments     93  
Section 10.20
  CONDITIONS DEEMED SATISFIED BY DELIVERY OF SIGNATURE     93  
Section 10.21
  Consent to Modifications to Borrower Organic Documents     93  

iv



--------------------------------------------------------------------------------



 



             
SCHEDULES
           
 
           
Schedule 2.01
  Lenders, Loans and Offices        
Schedule 5.03
  Necessary Project Approvals        
Part A
  Existing Project Approvals        
Part B
  Deferred Approvals        
Schedule 5.11
  Existing Contracts        
Schedule 5.12(c)
  Security Filings        
Schedule 5.16
  Prior Plans or Multiemployer Plans of Borrower and its ERISA Affiliates      
 
Schedule 5.24(a)
  Required Borrower LLC Provisions        
Schedule 5.24(b)
  Required Pledgor LLC Provisions        
Schedule 5.28
  Prior Legal Names of Borrower        
Schedule 7.01(h)
  Insurance        
Schedule 10.11(a)
  Notice Information        
 
           
EXHIBITS
           
 
           
Exhibit A
  Defined Terms        
Exhibit B
  Form of Notes        
Exhibit C
  Lender Statement—Section 881(c)(3)(A) of the Code        
Exhibit D
  Form of Insurance Consultant's Certificate        
Exhibit E
  Form of Operating Statement        
Exhibit F
  Form of Interest Period Notice        
Exhibit G
  Form of Debt Service LC Waiver Letter        
Exhibit H
  Form of Lender Assignment Agreement        
Exhibit I
  Form of Cash Flow Forecast        

v



--------------------------------------------------------------------------------



 



     This AMENDED AND RESTATED SENIOR CREDIT AGREEMENT (this “Agreement”), dated
as of June 16, 2010, is by and among ABE SOUTH DAKOTA, LLC (f/k/a Heartland
Grain Fuels, L.P.), a Delaware limited liability company (“Borrower”), each of
the Lenders from time to time party hereto, WESTLB AG, NEW YORK BRANCH, as
administrative agent for the Lenders and WESTLB AG, NEW YORK BRANCH, as
collateral agent for the Senior Secured Parties.
RECITALS
     WHEREAS, pursuant to a Senior Credit Agreement, dated as of October 1, 2007
(the “Original Credit Agreement”), among the Borrower, each of the lenders party
thereto (the “Original Lenders”), the Administrative Agent, the Collateral
Agent, WestLB AG, New York Branch, as issuing bank with respect to the letters
of credit, and WestLB AG, New York Branch, as lead arranger, sole bookrunner and
syndication agent, the Original Lenders made certain construction, term and
working capital loans (the “Original Loans”) to the Borrower to, among other
things, (a) refinance existing indebtedness of the Borrower with respect to the
operating ethanol plant of the Borrower located in Huron, South Dakota,
producing approximately thirty (30) million gallons-per-year of denatured
ethanol, together with distillers grains, and the operating ethanol plant of the
Borrower located in Aberdeen, South Dakota, producing approximately nine
(9) million gallons-per-year of denatured ethanol, together with distillers
grains, (b) to finance the ownership, development, engineering, construction,
testing and operation of an expansion ethanol plant located at the same Site in
Aberdeen, South Dakota, which plant has been constructed and is producing
approximately forty (40) million gallons-per-year of denatured ethanol, together
with distillers grains and (c) to provide for the Borrower’s working capital
needs;
     WHEREAS, certain Events of Default have occurred under the Original Credit
Agreement as a result of the failure of the Borrower to make certain interest
and principal payments on the Original Loans;
     WHEREAS, pursuant to a Forbearance Agreement, dated on or about January 9,
2009 (the “Forbearance Agreement”), between the Borrower, Dakota Fuels, Inc. and
ABE Heartland, LLC, as the loan parties, and the Original Lenders (as Lenders
and, in certain instances, as Interest Rate Protection Providers (as each such
term is defined in the Original Credit Agreement) party thereto, the
Administrative Agent and the Collateral Agent, as the forbearing parties, such
forbearing parties agreed to forbear from exercising certain rights and remedies
under the Original Credit Agreement and the other Financing Documents (as
defined in the Original Credit Agreement) for a period to end no later than
March 31, 2009;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Forbearance Agreement has terminated pursuant to its terms,
and the Borrower remains in default under the Original Credit Agreement;
     WHEREAS, the Borrower has converted from a Delaware limited partnership
into a Delaware limited liability company;
     WHEREAS, pursuant to a Restructuring Agreement, dated as of the date hereof
(the “Restructuring Agreement”), among the Borrower, Dakota Fuels, Inc., ABE
Heartland, LLC, Advanced BioEnergy, LLC, Wells Fargo Bank, National Association,
in its capacity as trustee of the Brown County, South Dakota Subordinate Solid
Waste Facilities Revenue Bonds (Heartland Grain Fuels, L.P. Ethanol Plant
Project) Series 2007A (such trustee, the “Bond Trustee” and such bonds, the
“Subordinated Bonds”), the holders of the Subordinated Bonds, Brown County,
South Dakota, as issuer of the Subordinated Bonds (the “Issuer”), the
Administrative Agent, the Collateral Agent and the Original Lenders, as of the
Effective Date the parties thereto have agreed to restructure the Original Loans
and to fully cancel all outstanding obligations under the Subordinated Loan
Agreement and the other financing documents related thereto in accordance with
the terms of the Restructuring Agreement;
     WHEREAS, in accordance with the terms of the Restructuring Agreement, and
in order to facilitate the restructuring of the Original Loans contemplated
thereby, the parties hereto have agreed to enter into this Agreement to amend
and restate the Original Credit Agreement in its entirety.
     NOW, THEREFORE, the parties hereto agree to amend and restate the Original
Credit Agreement as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
     Section 1.01 Defined Terms. Capitalized terms used in this Agreement,
including its preamble and recitals, shall, except as otherwise defined herein
or where the context otherwise requires, have the meanings provided in
Exhibit A.
     Section 1.02 Principles of Interpretation. (a) Unless otherwise defined or
the context otherwise requires, terms for which meanings are provided in this
Agreement shall have the same meanings when used in each other Financing
Document and each other notice or other communication delivered from time to
time in connection with any Financing Document.

2



--------------------------------------------------------------------------------



 



     (b) Unless the context requires otherwise, any reference in this Agreement
to any Transaction Document shall mean such Transaction Document and all
schedules, exhibits and attachments thereto.
     (c) All agreements, contracts or documents defined or referred to herein
shall mean such agreements, contracts or documents as the same may from time to
time be supplemented, amended or replaced or the terms thereof waived or
modified to the extent permitted by, and in accordance with, the terms thereof
and this Agreement, and shall disregard any supplement, amendment, replacement,
waiver or modification made in violation of this Agreement.
     (d) Any reference in any Financing Document relating to a Default or an
Event of Default that has occurred and is continuing (or words of similar
effect) shall be understood to mean that such Default or Event of Default, as
the case may be, has not been cured or remedied to the satisfaction of, or has
not been waived by, the Required Lenders.
     (e) The term “knowledge” in relation to the Borrower, and any other similar
expression, shall mean knowledge of the Borrower after due inquiry.
     (f) Defined terms in this Agreement shall include in the singular number
the plural and in the plural number the singular.
     (g) The words “herein,” “hereof” and “hereunder” and words of similar
import when used in this Agreement shall, unless otherwise expressly specified,
refer to this Agreement as a whole and not to any particular provision of this
Agreement and all references to Articles, Sections, Exhibits and Schedules shall
be references to Articles, Sections, Exhibits and Schedules of this Agreement,
unless otherwise specified.
     (h) The words “include,” “includes” and “including” are not limiting.
     (i) The word “or” is not exclusive.
     (j) Any reference to any Person shall include its permitted successors and
permitted assigns in the capacity indicated, and in the case of any Governmental
Authority, any Person succeeding to its functions and capacities.
     Section 1.03 UCC Terms. Unless otherwise defined herein, terms used herein
that are defined in the UCC shall have the respective meanings given to those
terms in the UCC.
     Section 1.04 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used in any Financing Document shall be

3



--------------------------------------------------------------------------------



 



interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared, in accordance with GAAP.
ARTICLE II
THE LOANS
     On the terms, subject to the conditions and relying upon the
representations and warranties herein set forth:
     Section 2.01 Loans. (a) As of the Effective Date, the sum of (A) the
outstanding principal amount of the Loans (as defined under the Original Credit
Agreement) plus (B) the amount of all outstanding Swap Termination Value under
the Interest Rate Protection Agreements (as each such term is defined in the
Original Credit Agreement), will be deemed senior term loans disbursed hereunder
by the Lenders in an aggregate principal amount equal to eighty-four million two
hundred ninety-one thousand five hundred fifty Dollars ($84,291,550) (such
loans, the “Loans”). Each Lender’s share of the aggregate outstanding principal
amount of the Loans as of the Effective Date is set forth on Schedule 2.01.
     (b) Loans repaid or prepaid may not be reborrowed.
     Section 2.02 Evidence of Indebtedness. (a) The Loans made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business, including
the Register for the recordation of the Loans maintained by the Administrative
Agent in accordance with the provisions of Section 10.03(c) (Assignments). The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive evidence, absent manifest error, of the amount of the Loans made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control, absent manifest error.
     (b) The Borrower agrees that in addition to the Register and any other
accounts and records maintained pursuant to Section 2.02(a) (Evidence of
Indebtedness), the Loans made by each Lender shall be evidenced by a Note or
Notes duly executed on behalf of the Borrower. Notes shall be dated the
Effective Date (or, if later, the date of any request therefor by a Lender).
Each such Note shall be payable to such Lender or its

4



--------------------------------------------------------------------------------



 



registered assigns in a principal amount equal to the principal amount of Loans
allocated to such Lender as set forth on Schedule 2.01. Each Lender may attach
schedules to its Note and endorse thereon the date, amount and maturity of its
Loan and payments with respect thereto.
     (c) The Borrower acknowledges and agrees that the Lenders have no
commitment or obligation hereunder to provide Loans or other extensions of
credit except as provided in Section 2.01(a).
ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
     Section 3.01 Repayment of Loans. (a) The Borrower unconditionally and
irrevocably promises to pay to the Administrative Agent for the ratable account
of each Lender the aggregate outstanding principal amount of the Loans, on each
date set forth below, in the respective amounts set forth below opposite each
such date (which amounts shall be reduced in inverse order of maturity as a
result of any prepayments of the Loans made in accordance with Section 3.07
(Optional Prepayment) or Section 3.08 (Mandatory Prepayment) in accordance with
the terms set forth therein).
Loans

          Date   Principal Amount   June 30, 2010   $ 750,000   September 30,
2010   $ 750,000   December 31, 2010   $ 750,000   March 31, 2011   $ 750,000  
June 30, 2011   $ 750,000   September 30, 2011   $ 750,000   December 31, 2011  
$ 750,000   March 31, 2012   $ 750,000   June 30, 2012   $ 750,000  
September 30, 2012   $ 750,000   December 31, 2012   $ 750,000   March 31, 2013
  $ 750,000  

5



--------------------------------------------------------------------------------



 



          Date   Principal Amount   June 30, 2013   $ 750,000   September 30,
2013   $ 750,000   December 31, 2013   $ 750,000   March 31, 2014   $ 750,000  
June 30, 2014   $ 750,000   September 30, 2014   $ 750,000   December 31, 2014  
$ 750,000   March 31, 2015   $ 750,000   June 30, 2015   $ 750,000  
September 30, 2015   $ 750,000   December 31, 2015   $ 750,000   Final Maturity
Date   $ 67,041,550  

     (b) Notwithstanding anything to the contrary set forth in Section 3.01(a),
the final principal repayment installment on the Final Maturity Date shall in
any event be in an amount equal to the aggregate principal amount of all Loans
outstanding on such date.
     Section 3.02 Interest Payment Dates. (a) Interest accrued on each Loan
shall be payable, without duplication:

  (i)   on the Final Maturity Date for such Loan;     (ii)   on each Interest
Payment Date for such Loan; and     (iii)   with respect to any Loan, on any
date when such Loan is prepaid hereunder on the portion so prepaid.

     (b) Interest accrued on the Loans or other monetary Obligations after the
date such amount is due and payable (whether on the Final Maturity Date for such
Loan, any Quarterly Payment Date, any Interest Payment Date, upon acceleration
or otherwise) shall be payable upon demand.
     (c) Interest hereunder shall be due and payable in accordance with the
terms hereof, before and after judgment, regardless of whether an Insolvency or
Liquidation Proceeding exists in respect of the Borrower, and, to the fullest
extent

6



--------------------------------------------------------------------------------



 



permitted by law, the Lenders shall be entitled to receive post-petition
interest during the pendency of an Insolvency or Liquidation Proceeding.
     Section 3.03 Interest Rates. (a) Each Eurodollar Loan shall accrue interest
at a rate per annum during each Interest Period applicable thereto equal to the
sum of the Eurodollar Rate for such Interest Period (provided that, if such
Interest Period is one (1) or two (2) months, such Eurodollar Rate shall at a
minimum be the Eurodollar Rate for three (3) months) plus the Applicable Margin
and (ii) each Base Rate Loan shall accrue interest at a rate per annum equal to
the sum of the Base Rate plus the Applicable Margin.
     (b) On or before 11:00 a.m., New York City time, at least three
(3) Business Days prior to the Effective Date or the end of each Interest Period
for each Eurodollar Loan, and from time to time upon not fewer than one
(1) Business Day prior notice for any Base Rate Loans, the Borrower may deliver
to the Administrative Agent an Interest Period Notice setting forth the
Borrower’s election (i) to continue any such Eurodollar Loan as (or convert any
such Base Rate Loan to) a Eurodollar Loan and setting forth the Borrower’s
election with respect to the duration of the next Interest Period applicable to
such continued or converted Eurodollar Loan, which Interest Period shall be one
(1), two (2), three (3) or six (6) months in length, or (ii) to convert any such
Eurodollar Loan to a Base Rate Loan at the end of the then-current Interest
Period; provided, that if an Event of Default has occurred and is continuing,
all Eurodollar Loans shall automatically convert into Base Rate Loans at the end
of the then-current Interest Periods. Upon the waiver or cure of such Event of
Default, the Borrower shall have the option to continue such Loans as Base Rate
Loans and/or to convert such Loans to Eurodollar Loans (by delivery of an
Interest Period Notice), subject to the notice periods set forth above.
Notwithstanding anything to the contrary, any portion of the Loans maturing in
less than one month may not be continued as, or converted to, Eurodollar Loans
and will automatically convert to Base Rate Loans at the end of the then-current
Interest Period.
     (c) If the Borrower fails to deliver an Interest Period Notice in
accordance with Section 3.03(b), (i) with respect to any Eurodollar Loan, such
Eurodollar Loan shall automatically continue as a Eurodollar Loan with an
Interest Period of one (1) month or (ii) with respect to any Base Rate Loan,
such Base Rate Loan shall automatically continue as a Base Rate Loan.
     (d) All Eurodollar Loans shall bear interest from and including the first
day of the applicable Interest Period to (and excluding) the last day of such
Interest Period at the interest rate determined as applicable to such Eurodollar
Loan.

7



--------------------------------------------------------------------------------



 



     (e) Notwithstanding anything to the contrary, the Borrower shall have, in
the aggregate, no more than five (5) separate Eurodollar Loans outstanding at
any one time. For purposes of the foregoing, (i) Eurodollar Loans having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Eurodollar Loans and (ii) all Eurodollar
Loans having the same Interest Period and commencing on the same date shall be
considered to be a single Eurodollar Loan.
     (f) All Base Rate Loans shall bear interest from and including the
Effective Date (or the day on which Eurodollar Loans are converted to Base Rate
Loans as required under Section 3.03(b) or under ARTICLE IV (Eurodollar Rate and
Tax Provisions)) to (and excluding) the date when repaid (or the day on which
Base Rate Loans are converted to Eurodollar Loans pursuant to the terms hereof)
at the interest rate determined as applicable to such Base Rate Loan.
     Section 3.04 Default Interest Rate. (a) If (i) all or a portion of the
principal amount of any Loan is not paid when due (whether on the Final Maturity
Date for such Loan, by acceleration or otherwise), such overdue amount shall
bear interest at a rate per annum equal to the rate that would otherwise be
applicable thereto plus two percent (2%), or (ii) any Obligation (other than
principal on the Loans) is not paid when due (whether on the due date thereof,
by acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to Base Rate Loans plus two percent
(2%), in each case, with respect to clauses (i) and (ii) above, from the date of
such non-payment until such amount is paid in full (before as well as after
judgment).
     (b) Upon the occurrence and during the continuance of any Event of Default
(other than an Event of Default under Section 8.01(a) (Events of Default —
Nonpayment), for which provision is made in Section 3.04(a)), the Borrower shall
pay, in addition to the interest then payable on any Loan, additional interest
(before as well as after judgment) on the Loans at two percent (2%) per annum
(the rate in effect plus such two percent (2%) per annum, the “Default Rate”)
until such Event of Default is cured or waived.
     Section 3.05 Interest Rate Determination. The Administrative Agent shall
determine the interest rate applicable to the Loans in accordance with the terms
of this Agreement, and shall give prompt notice to the Borrower and the Lenders
of such determination, and its determination thereof shall be conclusive, absent
manifest error.
     Section 3.06 Computation of Interest and Fees. (a) All computations of
interest for Base Rate Loans when the Base Rate is determined by the
Administrative Agent’s “prime rate” shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All computations of
interest for Eurodollar Loans and

8



--------------------------------------------------------------------------------



 



for Base Rate Loans when the Base Rate is determined by the Federal Funds
Effective Rate shall be made on the basis of a 360-day year and actual days
elapsed.
     (b) Interest shall accrue on each Loan for the day on which the Loan is
made or deemed made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid; provided, that any Loan that
is repaid on the same day on which it is made or deemed made shall bear interest
for one (1) day.
     (c) Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.
     Section 3.07 Optional Prepayment. (a) The Borrower shall have the right at
any time, and from time to time, to prepay the Loans, in whole or in part, upon
not fewer than five (5) Business Days’ prior written notice to the
Administrative Agent.
     (b) Any partial prepayment of the Loans shall be in a minimum amount of
five hundred thousand Dollars ($500,000) and in integral multiples of one
hundred thousand Dollars ($100,000) in excess thereof.
     (c) Each notice of prepayment given by the Borrower under this Section 3.07
shall specify the prepayment date and the portion of the principal amount of
Loans to be prepaid.
     Section 3.08 Mandatory Prepayment. The Borrower shall be required to prepay
the Loans:
     (a) upon receipt by the Borrower of Insurance Proceeds as required pursuant
to Section 9.01(d) of the Accounts Agreement;
     (b) upon receipt by the Borrower of Condemnation Proceeds, as required
pursuant to Section 9.01(d) of the Accounts Agreement;
     (c) upon receipt of any Project Document Termination Payments, as required
pursuant to Section 10.01(c)(ii) of the Accounts Agreement;
     (d) upon receipt of proceeds of any asset disposal (other than proceeds
received from the sale of Products) that are not used for replacement in
accordance with Section 10.01(b)(ii) of the Accounts Agreement; and
     (e) on each Quarterly Payment Date as required pursuant to
Section 4.01(c)(ix) of the Accounts Agreement.

9



--------------------------------------------------------------------------------



 



     Section 3.09 Provisions Applicable to All Prepayments. (a) All prepayments
under Section 3.07 (Optional Prepayment) or Section 3.08 (Mandatory Prepayment)
shall be made by the Borrower to the Administrative Agent for the account of the
Lenders, and shall be accompanied by accrued interest on the principal amount
being prepaid to but excluding the date of payment and any additional amounts
required to be paid under Section 4.05 (Funding Losses).
     (b) Amounts of principal prepaid under Section 3.07 (Optional Prepayment)
or Section 3.08 (Mandatory Prepayment) shall be applied by the Administrative
Agent to the remaining outstanding installments of principal of the Loans under
Section 3.01(a) in inverse order of maturity.
     (c) Loans prepaid pursuant to Section 3.07 (Optional Prepayment) or
Section 3.08 (Mandatory Prepayment) may not be reborrowed.
     Section 3.10 Time and Place of Payments. (a) The Borrower shall make each
payment (including any payment of principal or interest on any Loan or any Fees
or other Obligations) hereunder and under any other Financing Document without
setoff, deduction or counterclaim not later than 11:00 a.m., New York City time
on the date when due in Dollars in immediately available funds to the
Administrative Agent at the following account: JPMorgan Chase Bank (Swift ID:
CHASUS33XXX), Account Number: 920-1-060663, for the Account of WESTLB AG, NY
Branch, ABA #021000021, Ref: ABE SOUTH DAKOTA, LLC or at such other office or
account as may from time to time be specified by the Administrative Agent to the
Borrower. Funds received after 11:00 a.m. New York City time shall be deemed to
have been received by the Administrative Agent on the next succeeding Business
Day.
     (b) The Administrative Agent shall promptly remit in immediately available
funds to each Senior Secured Party its share, if any, of any payments received
by the Administrative Agent for the account of such Senior Secured Party.
     (c) Whenever any payment (including any payment of principal of or interest
on any Loan or any Fees or other Obligations) hereunder or under any other
Financing Document shall become due, or otherwise would occur, on a day that is
not a Business Day, such payment shall (except as otherwise required by the
proviso to the definition of “Interest Period” with respect to Eurodollar Loans)
be made on the immediately succeeding Business Day, and such increase of time
shall in such case be included in the computation of interest or Fees, if
applicable.
     Section 3.11 Fundings and Payments Generally. (a) Unless the Administrative
Agent has received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder

10



--------------------------------------------------------------------------------



 



that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance with
this Agreement and may, in reliance upon such assumption, distribute to the
Lenders the amount due. If the Borrower has not in fact made such payment, then
each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of (i) the Federal Funds Effective Rate and
(ii) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. A notice by the Administrative Agent
to any Lender with respect to any amount owing under this Section 3.11(a) shall
be conclusive, absent manifest error.
     (b) Nothing herein shall be deemed to obligate any Lender to obtain funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain funds for any Loan in any
particular place or manner.
     (c) The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due under this Agreement or under
the Notes held by such Lender, to charge from time to time against any or all of
the Borrower’s accounts with such Lender (other than, in the event that the
Accounts Bank is also a Lender, any Project Account) any amount so due.
     Section 3.12 Fees. (a) On the earlier of the Final Maturity Date and the
date the outstanding Loans are repaid or prepaid in full, the Borrower agrees to
pay to the Administrative Agent for the account of the Lenders a restructuring
fee equal to three million Dollars ($3,000,000).
     (b) The Borrower agrees to pay to the Administrative Agent for the account
of the Lenders and the Agents additional fees in the amounts and at the times
from time to time agreed in writing by the Borrower and the Agents, including
pursuant to the Fee Letters.
     (c) All Fees shall be paid on the dates due, in immediately available
funds. Once paid, none of the Fees shall be refundable under any circumstances.
     Section 3.13 Pro Rata Treatment. Except as required under ARTICLE IV
(Eurodollar Rate and Tax Provisions), (a) each payment or prepayment of
principal of the Loans shall be allocated by the Administrative Agent pro rata
among the Lenders in accordance with their Loan Percentages, (b) each payment of
interest on the Loans shall be allocated by the Administrative Agent pro rata
among the Lenders in accordance with

11



--------------------------------------------------------------------------------



 



the respective interest amounts outstanding on their outstanding Loans and
(c) each payment of Fees pursuant to Section 3.12(a) (Fees) shall be allocated
by the Administrative Agent pro rata among the Lenders in accordance with their
Loan Percentages.
     Section 3.14 Sharing of Payments. (a) If any Lender obtains any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of ARTICLE
IV (Eurodollar Rate and Tax Provisions)) in excess of its pro rata share of
payments then or therewith obtained by all Lenders, such Lender shall purchase
from the other Lenders such participations in Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment or other
recovery ratably with each of them; provided, however, that if all or any
portion of the excess payment or other recovery is thereafter recovered from
such purchasing Lender, the purchase shall be rescinded and each Lender that has
sold a participation to the purchasing Lender shall repay to the purchasing
Lender the purchase price to the ratable extent of such recovery together with
an amount equal to such selling Lender’s ratable share (according to the
proportion of (x) the amount of such selling Lender’s required repayment to the
purchasing Lender to (y) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered. The Borrower agrees that any Lender
so purchasing a participation from another Lender pursuant to this Section 3.14
may, to the fullest extent permitted by law, exercise all of its rights of
payment (including pursuant to Section 10.14 (Right of Setoff)) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
     (b) If under any applicable bankruptcy, insolvency or other similar Law,
any Lender receives a secured claim in lieu of a setoff to which this
Section 3.14 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section 3.14 to share in the benefits of any
recovery on such secured claim.
ARTICLE IV
EURODOLLAR RATE AND TAX PROVISIONS
     Section 4.01 Eurodollar Rate Lending Unlawful. (a) If any Lender reasonably
determines (which determination shall, upon notice thereof to the Borrower and
the Administrative Agent, be conclusive and binding on the Borrower absent
manifest error) that the introduction of or any change in or in the
interpretation of any Law makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender to make,
maintain or fund any Loan as a Eurodollar Loan,

12



--------------------------------------------------------------------------------



 



the obligations of such Lender to make, maintain or fund any Loan as a
Eurodollar Loan shall, upon such determination, forthwith be suspended until
such Lender notifies the Administrative Agent that the circumstances causing
such suspension no longer exist, and all Eurodollar Loans of such Lender shall
automatically convert into Base Rate Loans at the end of the then-current
Interest Periods with respect thereto or sooner, if required by such Law or
assertion. Upon any such conversion the Borrower shall pay any accrued interest
on the amount so converted and, if such conversion occurs on a day other than
the last day of the then-current Interest Period for such affected Eurodollar
Loans, such Lender shall be entitled to make a request for, and the Borrower
shall pay, compensation for breakage costs under Section 4.05 (Funding Losses).
     (b) If such Lender notifies the Borrower that the circumstances giving rise
to the suspension described in Section 4.01(a) no longer apply, the Borrower may
elect (by delivering an Interest Period Notice) to convert the principal amount
of any such Base Rate Loan to a Eurodollar Loan in accordance with this
Agreement.
     (c) Each Lender shall be entitled to fund and maintain all or any part of a
Loan in any manner it deems fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if such
Lender had actually funded and maintained amounts bearing interest at a
Eurodollar Rate through the purchase of deposits having a maturity corresponding
to the applicable Interest Periods and bearing an interest rate equal to the
appropriate Eurodollar Rate for such Interest Periods.
     Section 4.02 Inability to Determine Eurodollar Rates. (a) In the event, and
on each occasion, the Administrative Agent shall have determined in good faith
that for any Eurodollar Loan (i) Dollar deposits in the amount of such Loan and
with an Interest Period similar to such Interest Period are not generally
available in the London interbank market, or (ii) the rate at which such Dollar
deposits are being offered will not adequately and fairly reflect the cost to
any Lender of making, maintaining or funding the principal amount of such Loan
during such Interest Period, or (iii) adequate and reasonable means do not exist
for ascertaining LIBOR, the Administrative Agent shall forthwith notify the
Borrower and the Lenders of such determination, whereupon each such Eurodollar
Loan will automatically, on the last day of the then-existing Interest Period
for such Eurodollar Loan, convert into a Base Rate Loan. Each determination by
the Administrative Agent hereunder shall be conclusive, absent manifest error.
     (b) Upon the Administrative Agent’s determination that the condition that
was the subject of a notice under Section 4.02(a) has ceased, the Administrative
Agent shall forthwith notify the Borrower and the Lenders of such determination,
whereupon the Borrower may elect (by delivering an Interest Period Notice) to
convert any such Base Rate Loan to a Eurodollar Loan in accordance with this
Agreement.

13



--------------------------------------------------------------------------------



 



     Section 4.03 Increased Eurodollar Loan Costs. If, after the date hereof,
the adoption of any applicable Law or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Eurodollar Office) with any request or directive (whether or not having
the force of law) of any Governmental Authority would increase the cost (other
than with respect to Taxes, which are addressed in Section 4.07 (Taxes)) to such
Lender of, or result in any reduction in the amount of any sum receivable by
such Lender (whether of principal, interest or any other amount) in respect of,
making, maintaining or funding (or of its obligation to make, maintain or fund)
the Loans as Eurodollar Loans, then the Borrower agrees to pay to the
Administrative Agent for the account of such Lender the amount of any such
increase or reduction. Such Lender shall promptly notify the Administrative
Agent and the Borrower in writing of the occurrence of any such event, such
notice to state the additional amount required to compensate fully such Lender
for such increased cost or reduced amount. Such additional amounts shall be
payable by the Borrower directly to such Lender within five (5) Business Days of
delivery of such notice, and such notice and determination shall be binding on
the Borrower, absent manifest error.
     Section 4.04 Obligation to Mitigate. (a) Each Lender agrees that, after it
becomes aware of the occurrence of an event that would entitle it to give notice
pursuant to Section 4.01 (Eurodollar Rate Lending Unlawful), Section 4.03
(Increased Eurodollar Loan Costs) or Section 4.06 (Increased Capital Costs) or
to receive additional amounts pursuant to Section 4.07 (Taxes), such Lender
shall use reasonable efforts to make, fund or maintain its affected Loan through
another lending office (i) if as a result thereof the increased costs would be
avoided or materially reduced or the illegality would thereby cease to exist and
(ii) if, in the opinion of such Lender, the making, funding or maintaining of
such Loan through such other lending office would not be disadvantageous to such
Lender, contrary to such Lender’s normal banking practices or violate any
applicable Law.
     (b) No change by a Lender in its Domestic Office or Eurodollar Office made
for such Lender’s convenience shall result in any increased cost to the
Borrower.
     (c) If any Lender demands compensation pursuant to Section 4.03 (Increased
Eurodollar Loan Costs) or Section 4.06 (Increased Capital Costs) with respect to
any Eurodollar Loan, the Borrower may, at any time upon at least three
(3) Business Days’ prior notice to such Lender through the Administrative Agent,
elect to convert such Loan to a Base Rate Loan. Thereafter, unless and until
such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, all such Eurodollar Loans by such Lender shall bear
interest as Base Rate Loans. If such Lender notifies the Borrower that the
circumstances giving rise to such notice no longer apply, the Borrower may elect
(by delivering an Interest Period Notice) to convert the principal

14



--------------------------------------------------------------------------------



 



amount of each such Base Rate Loan to a Eurodollar Loan in accordance with this
Agreement.
     (d) Notwithstanding anything to the contrary in this ARTICLE IV, no Lender
shall be entitled to compensation under Section 4.03 (Increased Eurodollar Loan
Costs), Section 4.06 (Increased Capital Costs) or Section 4.07(a)(Taxes —
Payments Free of Taxes) for any amounts incurred or accruing more than 180 days
prior to the giving of notice by such Lender to the Borrower of additional costs
of the type described in such Sections, provided, if the event giving rise to
such compensation has retroactive effect, such 180-day period shall be extended
to include the period of retroactive effect.
     Section 4.05 Funding Losses. In the event that any Lender incurs any loss
or expense (including any loss or expense incurred by reason of the liquidation
or redeployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as a
Eurodollar Loan, and any customary administrative fees charged by such Lender in
connection with the foregoing) as a result of any conversion or repayment or
prepayment of the principal amount of any Loans on a date other than the
scheduled last day of the Interest Period applicable thereto, whether pursuant
to Section 3.07 (Optional Prepayment), Section 3.08 (Mandatory Prepayment),
Section 4.01(a) (Eurodollar Rate Lending Unlawful) or otherwise, then, upon the
written notice of such Lender to the Borrower (with a copy to the Administrative
Agent), the Borrower shall, within five (5) Business Days of receipt thereof,
pay to the Administrative Agent for the account of such Lender such amount as
will (in the reasonable determination of such Lender) reimburse such Lender for
such loss or expense. Such written notice and determination shall be binding on
the Borrower, absent manifest error.
     Section 4.06 Increased Capital Costs. If after the date hereof any change
in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any applicable Law, guideline or request
(whether or not having the force of law) of any Governmental Authority, affects
the amount of capital required to be maintained by any Lender, and such Lender
reasonably determines that the rate of return on its capital as a consequence of
its Loan is reduced to a level below that which such Lender could have achieved
but for the occurrence of any such circumstance, then, in any such case upon
notice from time to time by such Lender to the Borrower, the Borrower shall pay,
within five (5) Business Days after such demand, directly to such Lender
additional amounts sufficient to compensate such Lender for such reduction in
rate of return. A statement of such Lender as to any such additional amount or
amounts shall be binding on the Borrower, absent manifest error.
     Section 4.07 Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any Obligations shall be made free and clear of, and without

15



--------------------------------------------------------------------------------



 



deduction for, any Taxes, unless required by Law; provided that if the Borrower
shall be required to deduct any Indemnified Taxes from any such payment, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 4.07) the Agent or Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable Law.
     (b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall
timely pay any Indemnified Taxes arising from any payment made under any
Financing Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Financing Document and not collected by
withholding at the source as contemplated by Section 4.07(a) to the relevant
Governmental Authority in accordance with applicable Law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify each
Agent and each Lender, within five (5) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 4.07) paid by such Agent or Lender, as the case may be, and any
penalties, interest, additions to tax and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or Agent, as the case may be, shall be conclusive, absent
manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
     (e) Foreign Lenders. Each Lender (including any Participant and any other
Person to which any Lender transfers its interests in this Agreement as provided
under Section 10.03 (Assignments)) that is not a United States Person (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
two (2) copies of U.S. Internal Revenue Service Form W-8ECI, Form W-8BEN or Form
W-8IMY (with supporting documentation), or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments of

16



--------------------------------------------------------------------------------



 



interest by the Borrower under the Financing Documents if such Lender is legally
entitled to so claim, together with, in the case of a Non-U.S. Lender that is
relying on an exemption pursuant to Section 871(h) or 881(c) of the Code, a
statement substantially in the form of Exhibit C certifying that such Lender is
not a bank described in Section 881(c)(3)(A) of the Code. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement. In addition, to the extent that it is in a position to legally
do so, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by U.S. taxing authorities for such
purpose). The Borrower shall not be obligated to pay any additional amounts in
respect of U.S. federal income taxes pursuant to this Section 4.07 (or make an
indemnification payment pursuant to this Section 4.07) to any Lender (or any
Participant or other Person to which any Lender transfers its interests in this
Agreement as provided under Section 10.03 (Assignments)) if the obligation to
pay such additional amounts (or such indemnification) would not have arisen but
for a failure by such Lender to comply with this Section 4.07(e).
     Section 4.08 Replacement of Lender. (a) The Borrower shall be permitted to
replace (with one or more replacement Lenders) any Lender that requests
reimbursement for amounts owing pursuant to Section 4.03 (Increased Eurodollar
Loan Costs), Section 4.06 (Increased Capital Costs) or Section 4.07(a) (Taxes —
Payments Free of Taxes) or any Defaulting Lender; provided, that (i) such
replacement does not conflict with any Law or any determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to the
Borrower or such Lender or to which the Borrower or such Lender or any of their
respective property is subject, (ii) no Default or Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, the Lender to be replaced shall not have withdrawn such
request for reimbursement, or shall not have taken any action under Section 4.04
(Obligation To Mitigate) so as to eliminate the need for payment of amounts
owing pursuant to Section 4.03 (Increased Eurodollar Loan Costs), Section 4.06
(Increased Capital Costs) or Section 4.07(a) (Taxes — Payments Free of Taxes),
(iv) the replacement Lender shall purchase, at par, the Loans and all other
amounts owing to such replaced Lender prior to the date of replacement, (v) the
Borrower shall be liable to such replaced Lender under Section 4.05 (Funding
Losses) if any Eurodollar Loan owing to such replaced Lender is be prepaid (or
purchased) other than on the last day of the Interest Period relating thereto,
(vi) the replacement Lender is an Eligible Assignee, (vii) such replacement is
made in accordance with the provisions of Section 10.03(b) (Assignments)
(provided, that the Borrower shall be obligated to pay the registration and
processing fee), (viii) until such time as such replacement is consummated, the
Borrower shall pay

17



--------------------------------------------------------------------------------



 



all additional amounts (if any) required pursuant to Section 4.03 (Increased
Eurodollar Loan Costs), Section 4.06 (Increased Capital Costs) or
Section 4.07(a) (Taxes - Payments Free of Taxes), as the case may be, and
(ix) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, any Agent or any other Lender may have against the replaced
Lender.
     Section 4.09 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if at any time during the term of this Agreement any
Lender becomes the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has provided
its consent to or approval of any such proceeding or appointment (such Lender, a
“Defaulting Lender”), then the outstanding principal amount of Loans held by
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder; provided, however, that if
the Loans held by such Defaulting Lender are assigned to a replacement Lender
pursuant to Section 4.08 (Replacement of Lender), then, subject to Section 4.08
(Replacement of Lender), the Loans assigned to such replacement Lender shall be
included in determining whether the Required Lenders shall have taken or may
take any action hereunder with respect to actions to be taken by the Lenders
from and after the effective date of the assignment of such Loans to such
replacement Lender; provided, that if a consent, waiver or vote of all Lenders
is required for any action under the Financing Documents, then an affirmative
consent, waiver or vote of the Defaulting Lender shall be deemed given if such
Defaulting Lender does not provide a written response within fifteen (15) days
after the date of a written notice to the Defaulting Lender requesting such vote
or consent.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     In order to induce each Agent, each Lender and each other party hereto
(other than the Borrower) to enter into this Agreement, the Borrower represents
and warrants to each Agent and each Lender as set forth in this ARTICLE V on the
date hereof and on the Effective Date (except with respect to representations
and warranties that expressly refer to an earlier date).
     Section 5.01 Organization; Power; Compliance with Law and Contractual
Obligations. The Borrower (a) is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware,
(b) is duly qualified to do business as is now being conducted and as is
proposed to be conducted and is in good standing as a foreign limited liability
company in each jurisdiction where the nature of its business requires such
qualification (other than any such failure to be so qualified or in good
standing that could not reasonably be expected to have a Material

18



--------------------------------------------------------------------------------



 



Adverse Effect), (c) has all requisite limited liability company power and
authority required as of the date this representation is made or deemed repeated
to enter into and perform its obligations under each of the SNDAs and each
Transaction Document to which it is a party and to conduct its business as
currently conducted by it and (d) is in compliance with all Laws and Contractual
Obligations applicable to it except for any noncompliance that could not
reasonably be expected to have a Material Adverse Effect.
     Section 5.02 Due Authorization; Non-Contravention. The execution, delivery
and performance by the Borrower of each of the SNDAs, Interest Rate Cap
Agreements and Transaction Document to which it is a party are within the
Borrower’s limited liability company powers, have been duly authorized by all
necessary limited liability company action, and do not:
     (a) contravene the Borrower’s Organic Documents (including the Borrower LLC
Agreement);
     (b) contravene in any material respect any Law binding on or affecting the
Borrower;
     (c) contravene any Contractual Obligation binding on or affecting the
Borrower;
     (d) require any consent or approval under the Borrower’s Organic Documents
that has not been obtained;
     (e) require any consent or approval under any Contractual Obligation
binding on or affecting the Borrower other than any approvals or consents which
have been obtained; or
     (f) result in, or require the creation or imposition of, any Lien on any of
the Borrower’s properties or Equity Interests other than Permitted Liens.
     Section 5.03 Governmental Approvals. (a) All Governmental Approvals that
are required to be obtained by the Borrower in connection with (i) the due
execution, delivery and performance by it of the Transaction Documents to which
it is a party (including, without limitation, the consummation of the
transactions contemplated in the Restructuring Agreement), (ii) the ownership,
use and operation of the Project as contemplated by the Transaction Documents,
and (iii) the grant by the Borrower and the Pledgor of the Liens granted under
the Security Documents and the validity, perfection and enforceability thereof
(the “Necessary Project Approvals”) are listed in Schedule 5.03.

19



--------------------------------------------------------------------------------



 



     (b) The Necessary Project Approvals listed in Part A of Schedule 5.03 have
been obtained, are in full force and effect, have been validly issued and are
final and Non-Appealable.
     (c) the Necessary Project Approvals listed in Part B of Schedule 5.03
(collectively, the “Deferred Approvals”) shall be obtained as set forth in
Part B of Schedule 5.03.
     (d) The Borrower may update and correct, with approval of the
Administrative Agent, any reference to a Necessary Project Approval on
Schedule 5.03 that has been replaced in accordance with applicable Law.
     (e) The information set forth in each application (including any updates or
supplements thereto) submitted by or on behalf of the Borrower in connection
with each Necessary Project Approval that has been submitted as of the date this
representation is made or deemed repeated, was accurate and complete at the time
of submission and continues to be accurate and complete, in each case to the
extent required for the issuance or continued effectiveness of such Necessary
Project Approval (except, with respect to continued effectiveness, for Necessary
Project Approvals that are subject to a supplemental filing shown on Part B of
Schedule 5.03 that has not yet been filed), and the Borrower does not have any
knowledge of any event, act, condition or state of facts inconsistent with such
information.
     (f) The Borrower reasonably believes that each Necessary Project Approval
that remains to be obtained will be obtained in a final and Non-Appealable form
in the ordinary course without undue delay or material expense and without
unanticipated expensive or burdensome conditions prior to the time it is
required to be obtained under applicable Law. There is no action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened in writing that would reasonably be expected to result in the
material modification, rescission, termination, or suspension of any
Governmental Approval referred to in Schedule 5.03 obtained prior to the date
this representation is made or deemed made.
     Section 5.04 Investment Company Act. The Borrower is not, and after giving
effect to the Loans and the application of the proceeds of the Loans as
described herein will not be, an “investment company” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.
     Section 5.05 Validity. Each of the SNDAs, Interest Rate Cap Agreements and
Transaction Documents to which the Borrower is a party has been duly authorized,
validly executed and delivered, and constitutes the legal, valid and binding

20



--------------------------------------------------------------------------------



 



obligations of the Borrower enforceable against the Borrower and, to the
Borrower’s actual knowledge, enforceable against each other party thereto (other
than the Senior Secured Parties), in each case in accordance with its respective
terms, except as the enforceability hereof or thereof may be limited by
(i) bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general equitable principles
(whether considered in a proceeding in equity or at law).
     Section 5.06 Financial Information. Each of the financial statements of the
Borrower delivered pursuant hereto has been prepared in accordance with GAAP,
and fairly presents in all material respects the financial condition of the
Borrower as at the dates thereof and the results of their operations for the
period then ended (subject, in the case of unaudited financial statements, to
changes resulting from audit and normal year-end adjustments and the absence of
footnotes).
     Section 5.07 No Material Adverse Effect. Since September 30, 2009, no
Material Adverse Effect has occurred and is continuing.
     Section 5.08 Project Compliance. (a) The Project is and will continue to be
owned, operated and maintained in compliance in all material respects with all
applicable Laws and the requirements of all Necessary Project Approvals
(including all Deferred Approvals).
     (b) The Project is and will continue to be owned, operated and maintained
in compliance in all material respects with all of the Borrower’s Contractual
Obligations (including the Project Documents).
     Section 5.09 Litigation. (a) No material action, suit, proceeding or
investigation has been instituted or threatened in writing against any of the
Borrower, the Pledgor or the Project (including in connection with any Necessary
Project Approval); and
     (b) to the knowledge of the Borrower, no action, suit, proceeding or
investigation has been instituted or threatened against any Project Party that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.
     Section 5.10 Sole Purpose Nature; Business. The Borrower has not conducted
and is not conducting any business or activities other than businesses and
activities relating to the ownership, development, testing, financing,
construction, operation and maintenance of the Project as contemplated by the
Transaction Documents.

21



--------------------------------------------------------------------------------



 



     Section 5.11 Contracts. (a) All contracts, agreements, instruments, letter
agreements, or other documents to which the Borrower is a party or by which it
or any of its properties is bound as of the date hereof (other than the
Financing Documents), including the Project Documents, and all documents
amending, supplementing, interpreting or otherwise modifying or clarifying such
contracts, agreements, instruments, letter agreements, understandings and other
documents are listed in Schedule 5.11.
     (b) To the knowledge of the Borrower, all representations, warranties and
other factual statements made by each Project Party in each of the Transaction
Documents to which such Project Party is a party are true and correct as of the
date(s) made or deemed repeated (except with respect to representations and
warranties that expressly refer to an earlier date) other than any such
inaccuracies that could not reasonably be expected to have a Material Adverse
Effect.
     (c) All conditions precedent to the obligations of the respective parties
under the Project Documents and the Restructuring Agreement that have been
executed as of the date this representation is made or deemed repeated have been
satisfied or waived by the parties thereto.
     Section 5.12 Collateral. (a) The Collateral includes all of the Equity
Interests in, and all of the tangible and intangible assets of, the Borrower.
     (b) The Liens and security interests granted to the Collateral Agent (for
the benefit of the Senior Secured Parties) pursuant to the Security Documents
(i) constitute, as to personal property included in the Collateral, a valid
first-priority security interest in such personal property and (ii) constitute,
as to the Mortgaged Property included in the Collateral, a valid first-priority
Lien of record in the Mortgaged Property, in each case subject only to Permitted
Liens.
     (c) The security interest granted to the Collateral Agent (for the benefit
of the Senior Secured Parties) pursuant to the Security Documents in the
Collateral consisting of personal property will be perfected (i) with respect to
any property that can be perfected by filing, upon the filing of UCC financing
statements in the filing offices identified in Schedule 5.12(c), (ii) with
respect to any Account Collateral that can be perfected solely by control, upon
execution of the Accounts Agreement and (iii) with respect to any property (if
any) that can be perfected solely by possession, upon the Collateral Agent
receiving possession thereof, and in each case such security interest will be,
as to Collateral perfected under the UCC or otherwise as aforesaid, superior and
prior to the rights of all third Persons, and in each case subject only to
Permitted Liens. After giving effect to the filings, registrations and giving of
notice referred to in this sentence, all such action as is necessary has been
taken to establish and perfect the Collateral Agent’s rights in and to the
Collateral covered by the

22



--------------------------------------------------------------------------------



 



Security Documents to the extent the Collateral Agent’s security interest can be
perfected by filing, including any recordation, filing, registration, giving of
notice or other similar action. No filing, recordation, re-filing or
re-recording other than those listed on Schedule 5.12(c) (as the same may be
updated at the written request of the Borrower, with the written agreement of
the Administrative Agent, following any change in applicable Law) is necessary
to perfect (or maintain the perfection of) the interest, title or Liens of the
Security Documents (to the extent the Collateral Agent’s security interest can
be perfected by filing or recording), and on and as of each relevant date on
which this representation and warranty is made or deemed repeated, all such
filings or recordings have been made. The Borrower and the Pledgor have properly
delivered or caused to be delivered to the Collateral Agent, or provided the
Collateral Agent control of, all Collateral relating to assets of or equity in
the Borrower that requires perfection of the Liens and security interests
described above by possession or control. All or substantially all of the
Collateral relating to assets of or equity in the Borrower (other than the
Account Collateral, certificates, securities, investments, chattel paper, books
and records and general intangibles), including the Mortgaged Property, is or
will (when acquired) be located on the Sites.
     Section 5.13 Ownership of Properties. (a) The Borrower (i) has a good and
valid fee ownership interest in the Sites (except for the Leased Premises),
(ii) has a good and valid leasehold interest in the Leased Premises and
(iii) has good and valid easements necessary for the natural gas transmission
pipeline that was constructed pursuant to the Pipeline Construction Agreement.
     (b) The Borrower has a good and valid ownership interest, leasehold
interest, license interest or other right of use in all other property and
assets (tangible and intangible) included in the Collateral relating to assets
of or equity in the Borrower under each Security Document. Such ownership
interests, leasehold interest, license interest or other rights of use are and
will be sufficient to permit operation of the Plants, substantially in
accordance with the Project Documents. To the knowledge of Borrower, none of
said properties or assets of or equity in the Borrower are subject to any other
claims of any Person, including any easements, rights of way or similar
agreements affecting the use or occupancy of the Project or the Sites, except
for Permitted Liens.
     (c) All Equity Interests in the Borrower are owned by the Pledgor (except
for the Equity Interests in the Borrower held by its Independent Member).
     (d) The properties and assets of the Borrower are separately identifiable
and are not commingled with the properties and assets of any other Person and
are readily distinguishable from the property and assets of other Persons.

23



--------------------------------------------------------------------------------



 



     (e) The Borrower does not have any leasehold interest in, and is not lessee
of, any real property other than the Leased Premises or other leasehold
interests acquired by the Borrower with the prior written approval of the
Administrative Agent.
     (f) There are no easements, rights of way or similar agreements affecting
the use or occupancy of the Project, the Plants or any Site other than Permitted
Liens.
     (g) The Borrower has not provided any consent pursuant to Section 3 of the
Huron Ground Lease to the creation of any Lien on the Leased Premises covered by
such lease. To the Borrower’s knowledge, the lessor under the Huron Ground Lease
has not created any Liens on the Leased Premises covered by such lease.
     Section 5.14 Taxes. (a) Except as disclosed on Schedule 5.14, the Borrower
has (i) filed all Tax Returns required by law to have been filed by it and
(ii) has paid all Taxes thereby shown to be owing, as and when the same are due
and payable, other than, in the case of this Section 5.14(a)(ii), (A) Taxes that
are subject to a Contest or (B) the nonpayment of immaterial Taxes in an
aggregate amount not in excess of twenty-five thousand Dollars ($25,000) at any
one time outstanding (taking into account any interest and penalties that could
accrue or be applicable to such past-due Taxes), and provided that such Taxes
are no more than forty-five (45) days past due.
     (b) The Borrower is not and will not be taxable as a corporation for
federal, state or local tax purposes.
     (c) The Borrower is not a party to any tax sharing agreement with any
Person (including any Pledgor or any other Affiliate of the Borrower).
     (d) The Borrower has not agreed to extend the statute of limitations period
applicable to the assessment or collection of any Tax.
     (e) The Borrower is not currently under any governmental audit with respect
to any Tax for any period, there are no claims for additional Tax being pursued
by any Governmental Authority with respect to the business, income or activities
of the Borrower, and the Borrower is not aware of any such claims that have not
yet been asserted but are likely to be asserted by a Governmental Authority.
     Section 5.15 Patents, Trademarks, Etc. The Borrower has obtained and holds
in full force and effect all patents, trademarks, copyrights and other such
rights or adequate licenses therein, free from unduly burdensome restrictions,
that are necessary for the ownership, construction, operation and maintenance of
the Project.

24



--------------------------------------------------------------------------------



 



     Section 5.16 ERISA Plans. (a) Neither the Borrower nor any of its ERISA
Affiliates has (or, except as set forth on Schedule 5.16, within the five year
period immediately preceding the date hereof had) sponsored, maintained,
participated in or incurred any liability in respect of any Plan or
Multiemployer Plan. The Borrower does not have any contingent liability with
respect to any post-retirement benefit under any “welfare plan” (as defined in
Section 3(1) of ERISA), other than liability for continuation coverage under
Part 6 of Title I of ERISA or similar state laws.
     (b) Neither the Borrower nor any ERISA Affiliate has any liability with
respect to the terminated Co-op Retirement Plan (as further described on
Schedule 5.16) and all liability of the Borrower and any ERISA Affiliate with
respect to the Co-op Retirement Plan has been fully satisfied. After due
inquiry, neither the Co-op Retirement Plan, the PBGC, any Plan participant or
beneficiary nor any other Person has initiated any claim or other action against
the Borrower or any ERISA Affiliate with respect to the Plan and, to the
knowledge of the Borrower, no such claim or action is threatened or anticipated.
Neither the Borrower nor any ERISA Affiliate has any intention to establish a
Plan or Multiemployer Plan to replace the Co-op Retirement Plan.
     Section 5.17 Property Rights, Utilities, Supplies Etc. (a) All material
property interests, utility services, means of transportation, facilities and
other materials necessary for the development, engineering, construction,
testing, start-up, use and operation of the Project (including, as necessary,
gas, roads, rail transport, electrical, water and sewage services and
facilities) are available to the Project, and arrangements in respect thereof
have been made on commercially reasonable terms.
     (b) There are no material supplies, materials or equipment necessary for
operation or maintenance of the Project that are not at the Sites on
commercially reasonable terms consistent with the Operating Budget.
     Section 5.18 No Defaults. (a) On the Effective Date, no Default or Event of
Default has occurred and is continuing.
     Section 5.19 Environmental Warranties. (a) (i) The Borrower and its
Environmental Affiliates are in compliance in all material respects with all
applicable Environmental Laws, (ii) the Borrower and its Environmental
Affiliates have all Environmental Approvals required to operate their businesses
as presently conducted or as reasonably anticipated to be conducted and are in
compliance in all material respects with the terms and conditions thereof,
(iii) neither the Borrower nor any of its Environmental Affiliates has received
any written communication (other than any such communication that the
Administrative Agent has agreed in writing is not materially adverse) from a
Governmental Authority that alleges that the Borrower or any Environmental
Affiliate is not in compliance in all material respects with all

25



--------------------------------------------------------------------------------



 



Environmental Laws and Environmental Approvals, and (iv) there are no
circumstances that to the knowledge of the Borrower may prevent or interfere in
the future with the Borrower’s compliance in all material respects with all
applicable Environmental Laws and Environmental Approvals.
     (b) There is no Environmental Claim pending or, to the knowledge of the
Borrower, threatened against the Borrower or the Project. To the knowledge of
the Borrower, there is no Environmental Claim pending or threatened against any
Environmental Affiliate.
     (c) There are no present or past actions, activities, circumstances,
conditions, events or incidents, including the release, emission, discharge,
presence or disposal of any Material of Environmental Concern, that could
reasonably be expected to form the basis of any Environmental Claim against the
Borrower or any Environmental Affiliate or could otherwise reasonably be
expected to interfere with the operation of the Plants.
     (d) Without in any way limiting the generality of the foregoing, (i) there
are no on-site or off-site locations in which the Borrower or, to the knowledge
of Borrower, any Environmental Affiliate has stored, disposed or arranged for
the disposal of Materials of Environmental Concern that could reasonably be
expected to form the basis of an Environmental Claim, (ii) there are no
underground storage tanks located or to be located on property owned or leased
by the Borrower, (iii) there is no asbestos or lead paint contained in or
forming part of any building, building component, structure or office space
owned or leased by the Borrower, and (iv) no polychlorinated biphenyls (PCBs)
are or will be used or stored at any property owned or leased by the Borrower,
except in such form, condition and quantity as could not reasonably be expected
to result in an Environmental Claim.
     (e) The Borrower has not received any letter or request for information
under Section 104 of the CERCLA, or comparable state laws, and to the knowledge
of the Borrower, none of the operations of the Borrower is the subject of any
investigation by a Governmental Authority evaluating whether any remedial action
is needed to respond to a release or threatened release of any Material of
Environmental Concern at the Project or at any other location, including any
location to which the Borrower has transported, or arranged for the
transportation of, any Material of Environmental Concern with respect to the
Project.
     Section 5.20 Regulations T, U and X. The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock, and no proceeds of any Loan will be used for any purpose that violates,
or would be inconsistent with, F.R.S. Board Regulation T, U or X. Terms for
which meanings are

26



--------------------------------------------------------------------------------



 



provided in F.R.S. Board Regulation T, U or X or any regulations substituted
therefor, as from time to time in effect, are used in this Section 5.20 with
such meanings.
     Section 5.21 Accuracy of Information. All factual information heretofore or
contemporaneously furnished by or on behalf of any of the Borrower or the
Pledgor in this Agreement, in any other Transaction Document or otherwise in
writing to any Senior Secured Party, any Consultant, or counsel for purposes of
or in connection with this Agreement and the other Financing Documents or any
transaction contemplated hereby or thereby (other than projections, budgets and
other “forward-looking” information that have been prepared on a reasonable
basis and in good faith by the Borrower) is, when taken as a whole, true and
accurate in every material respect and such information is not, when taken as a
whole, incomplete by omitting to state any material fact necessary to make such
information not misleading in any material respect.
     Section 5.22 Indebtedness. The Obligations are, after giving effect to the
Financing Documents and the transactions contemplated thereby, the only
outstanding Indebtedness of the Borrower other than Permitted Indebtedness. The
Obligations rank at least pari passu with all other Indebtedness of the
Borrower.
     Section 5.23 Separateness. (a) The Borrower maintains separate bank
accounts and separate books of account from the Pledgor. The separate
liabilities of the Borrower are readily distinguishable from the liabilities of
each Affiliate of the Borrower, including each of the Pledgor.
     (b) The Borrower conducts its business solely in its own name in a manner
not misleading to other Persons as to its identity.
     (c) The Borrower is in compliance with the separateness provisions set
forth on Schedule 5.24(a).
     Section 5.24 Required LLC Provisions. (a) The Borrower LLC Agreement
includes each of the terms (collectively, the “Required Borrower LLC
Provisions”) set forth in Schedule 5.24(a) and (b) the Pledgor LLC Agreement
includes each of the terms (collectively, the “Required Pledgor LLC Provisions”)
set forth in Schedule 5.24(b).
     Section 5.25 Subsidiaries. The Borrower has no Subsidiaries.
     Section 5.26 Foreign Assets Control Regulations, Etc. (a) The use of the
proceeds of the Loans by the Borrower will not violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States

27



--------------------------------------------------------------------------------



 



Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.
     (b) The Borrower:

  (i)   is not and will not become a Person or entity described by Section 1 of
Executive Order 13224 of September 24, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(12 C.F.R. 595), and the Borrower does not engage in dealings or transactions
with any such Persons or entities; and     (ii)   is not in violation of the
Patriot Act.

     Section 5.27 Solvency. On the Effective Date, after giving effect to the
transactions contemplated hereby, the Borrower will be Solvent.
     Section 5.28 Legal Name and Place of Business. (a) The exact legal name and
jurisdiction of formation of the Borrower is: ABE South Dakota, LLC, a limited
liability company organized and existing under the laws of the State of
Delaware, and, except as set forth on Schedule 5.28, the Borrower has not had
any other legal names in the previous five (5) years.
     (b) The sole places of business of the Borrower are Aberdeen, South Dakota,
Huron, South Dakota and Minneapolis, Minnesota, and the chief executive office
of the Borrower is Minneapolis, Minnesota.
     Section 5.29 No Brokers. (a) The Borrower has no obligation to pay any
finder’s, advisory, broker’s or investment banking fee, except for the fees
payable pursuant to Section 3.12 (Fees).
     Section 5.30 Insurance. (a) All insurance required to be obtained and
maintained pursuant to the Transaction Documents by the Borrower is in full
force and effect and complies with the insurance requirements set forth on
Schedule 7.01(h). All premiums then due and payable on all such insurance have
been paid. To the knowledge of the Borrower, all insurance required to be
obtained and maintained by any Project Party with respect to the Project to
protect, directly or indirectly, against loss or liability to the Borrower, the
Project or any Senior Secured Party pursuant to any Project Document has been
obtained, is in full force and effect and complies with the insurance
requirements set forth on Schedule 7.01(h) and is otherwise in all material
respects in accordance with such Project Document.

28



--------------------------------------------------------------------------------



 



     Section 5.31 Accounts. The Borrower does not have, and is not the
beneficiary of, any bank account other than the Project Accounts.
ARTICLE VI
CONDITIONS PRECEDENT
     Section 6.01 Conditions to Effectiveness. The occurrence of the Effective
Date is subject to the satisfaction of each of the following conditions
precedent:
     (a) Delivery of Financing Documents. The Administrative Agent shall have
received each of the following fully executed documents, each of which shall be
originals, portable document format (“pdf”) or facsimiles (followed promptly by
originals), duly executed and delivered by each party thereto and in form and
substance reasonably satisfactory to each Lender:

  (i)   this Agreement;     (ii)   the original Notes, duly executed and
delivered by an Authorized Officer of the Borrower in favor of each Lender that
has requested a Note;     (iii)   the Accounts Agreement;     (iv)   the
Security Agreement;     (v)   the Pledge Agreement;     (vi)   the Mortgages;  
  (vii)   the Fee Letters; and     (viii)   the Restructuring Agreement.

     (b) Project Documents; Contracts; Consents. (i) The Administrative Agent
shall have received true, correct and complete copies of (A) unless previously
delivered to the Administrative Agent pursuant to the Original Credit Agreement,
each of the SNDAs, Interest Rate Cap Agreements and Project Documents, which
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Independent Engineer and, in the case of the Ethanol Marketing
Agreements and the Distiller’s Grains Marketing Agreement, the Required Lenders,
and (B) each other agreement reasonably requested by the Administrative Agent
which, if requested, shall be in form and substance reasonably satisfactory to
the Administrative Agent.

29



--------------------------------------------------------------------------------



 



  (ii)   Unless previously delivered to the Administrative Agent pursuant to the
Original Credit Agreement or the Administrative Agent agrees otherwise in
writing, the Administrative Agent shall have received a Consent, in form and
substance reasonably satisfactory to the Administrative Agent (and, in the case
of the Ethanol Marketing Agreements and the Distiller’s Grains Marketing
Agreement, the Required Lenders), with respect to each Project Document other
than the Industry Track Agreement, the Track Area Lease Agreement and the
Trinity Railcar Lease, excluding any such Consent that was previously delivered
to the Administrative Agent pursuant to the Original Credit Agreement.

     (c) Resolutions, Incumbency, Organic Documents. The Administrative Agent
shall have received from each of the Borrower and the Pledgor a certificate of
an Authorized Officer dated as of the Effective Date, upon which the
Administrative Agent and each Lender may conclusively rely, as to:

  (i)   satisfactory resolutions of its board of managers, member(s) or
manager(s) (or authorization provided in the Organic Documents of such Loan
Party), as the case may be, then in full force and effect authorizing the
execution, delivery and performance of (A) each Transaction Document to which it
is party (other than any Transaction Document in respect of which such
resolutions were previously delivered to the Administrative Agent pursuant to
the Original Credit Agreement) and (B) in the case of the Pledgor, the Borrower
LLC Agreement, and, in each case, the consummation of the transactions
contemplated therein;     (ii)   the incumbency and signatures of those of its
officers and representatives duly authorized to execute and otherwise act with
respect to each Financing Document to which it is party; and     (iii)   such
Person’s Organic Documents, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall include (x) in the case of
the Borrower, the Required Borrower LLC Provisions, (y) in the case of the
Pledgor, the Required Pledgor LLC Provisions, and in each case certifying that
(A) such documents are in full force and

30



--------------------------------------------------------------------------------



 



      effect and no term or condition thereof has been amended from the form
attached to such certificate, (B) no material breach, material default or
material violation thereunder has occurred and is continuing, and (C) the
conversion of the Borrower from a Delaware limited partnership to a Delaware
limited liability company has been completed.

     (d) Authority to Conduct Business. The Administrative Agent shall have
received satisfactory evidence, including certificates of good standing from the
Secretaries of State of each of the following jurisdictions, attesting (where
available) that each of the Borrower and the Pledgor is (i) duly authorized as a
limited liability company to carry on its business in the State of South Dakota
and (ii) duly organized, validly existing and in good standing in the State of
Delaware.
     (e) Opinions of Counsel. The Administrative Agent shall have received the
following legal opinions, addressed to the Senior Secured Parties, and each in
form and substance reasonably satisfactory to the Lenders:

  (i)   the opinion of counsel to Advanced BioEnergy, LLC, Dakota Fuels., Inc.,
ABE Heartland, LLC and the Borrower regarding the effectiveness of the
conversion of the Borrower from a Delaware limited partnership to a Delaware
limited liability company;     (ii)   the opinion of Delaware and New York
counsel to the Loan Parties; and     (iii)   the opinion of South Dakota counsel
satisfactory to the Administrative Agent.

     (f) Lien Search; Perfection of Security. The Collateral Agent shall have
been granted a first priority perfected security interest in all Collateral
relating to the Borrower and the Project, and the Administrative Agent shall
have received satisfactory copies or evidence, as the case may be, of the
following actions in connection with the perfection of the Security:

  (i)   completed requests for information or lien search reports, dated no more
than five (5) days (or such other time period reasonably acceptable to the
Administrative Agent) before the Effective Date, listing all effective UCC
financing statements, fixture filings or other filings evidencing a security
interest filed in Delaware, South Dakota and any

31



--------------------------------------------------------------------------------



 



      other jurisdictions reasonably requested by the Administrative Agent that
name the Borrower or the Pledgor as a debtor, together with copies of each such
UCC financing statement, fixture filing or other filings, which shall show no
Liens other than Permitted Liens;   (ii)   acknowledgment copies or stamped
receipt copies (or satisfactory confirmation of submission for filing) of proper
UCC financing statements, fixture filings and other filings and recordations,
duly filed in all jurisdictions that the Administrative Agent may deem necessary
or desirable in order to perfect and protect the first priority Liens and
security interests created under the Security Documents covering the Collateral
described therein;     (iii)   mortgage release and UCC termination statements,
in proper form for filing in all jurisdictions that the Administrative Agent may
deem necessary or desirable, terminating the existing mortgages and all existing
UCC financing statements and fixture filings covering the Collateral relating to
the Subordinated Debt (as defined in the Original Credit Agreement), and such
mortgage release and each such UCC termination statement shall be duly filed on
or prior to the Effective Date;     (iv)   the original certificates
representing all Equity Interests in the Borrower shall have been delivered to
the Collateral Agent, in each case together with a duly executed irrevocable
proxy and a duly executed transfer power in the forms attached to the Pledge
Agreement relating to such Equity Interests; and     (v)   evidence of the
completion of all other actions, recordings and filings of or with respect to
the Security Documents delivered pursuant to Section 6.01(a)(Conditions to
Effectiveness — Delivery of Financing Documents) that the Administrative Agent
may deem necessary or desirable in order to perfect and protect the
first-priority Liens created thereunder.

     (g) Governmental Approvals. Except as provided in Schedule 5.03, the
Borrower shall have obtained all Necessary Project Approvals listed on Part A of

32



--------------------------------------------------------------------------------



 



Schedule 5.03, and the Administrative Agent shall have received a duly executed
certificate of an Authorized Officer of the Borrower certifying that
(i) attached to such certificate are true, correct and complete copies of each
such Necessary Project Approval (other than the Necessary Project Approvals
previously delivered to the Administrative Agent pursuant to the Original Credit
Agreement), each of which was duly obtained, is validly issued, is in full force
and effect and is final and Non-Appealable, (ii) all Necessary Project Approvals
required for the Project at a later date will be obtained in due course prior to
the time when needed and without conditions that would impose material expense
on the Project, (iii) Schedule 5.03 accurately identifies all Necessary Project
Approvals necessary for the Project, and (iv) the actions identified in
Schedule 5.03 comprise all actions necessary or desirable for the continued
effectiveness or replacement of such Necessary Project Approvals, each such
action to be completed prior to the Effective Date has been completed, and each
other such action will be timely completed.
     (h) Third Party Approvals. The Administrative Agent shall have received
reasonably satisfactory documentation of any approval by any Person required in
connection with any transaction contemplated by this Agreement or any other
Financing Document that the Administrative Agent has reasonably requested in
connection herewith.
     (i) Expenses. The Administrative Agent shall have received for its own
account, or for the account of each Senior Secured Party entitled thereto, all
costs and expenses (including costs, fees and expenses of legal counsel to each
Lender and Consultants) for which invoices have been presented.
     (j) Insurance. The Administrative Agent shall have received satisfactory
evidence that the insurance requirements set forth on Schedule 7.01(h) with
respect to the Borrower and the Project have been satisfied, including binders
or certificates evidencing the commitment of insurers to provide each insurance
policy required by Schedule 7.01(h), evidence of the payment of all premiums
then due and owing in respect of such insurance policies and a duly executed
certificate of (x) the Insurance Consultant substantially in the form of
Exhibit D and (y) the Borrower’s insurance broker (or insurance carrier)
substantially in the form of Attachment 1 to Exhibit D, in each case
appropriately completed to the satisfaction of the Administrative Agent and
certifying, inter alia, that all such insurance policies are in full force and
effect.
     (k) Title Insurance. The Administrative Agent shall have received a
date-down endorsement to each Title Insurance Policy, which endorsement shall
have the effect of (i) updating the date of the Title Insurance Policy to the
Effective Date, (ii) providing full mechanics’ lien coverage, and (iii) in the
case of the Huron Plant, adding the land transferred to the Borrower pursuant to
the Huron Additional Parcel

33



--------------------------------------------------------------------------------



 



Quitclaim Deed to the Mortgaged Property insured under the Title Insurance
Policy, and which endorsement shall otherwise constitute a Title Continuation
for each Title Insurance Policy, except with respect to survey exceptions, which
such survey exceptions shall be subject to the post-closing covenant hereinafter
set forth in Section 7.01(l)(iv).
     (l) Bank Regulatory Requirements. The Administrative Agent shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act.
     (m) Administrative Services Agreement. The Borrower shall have entered into
the Administrative Services Agreement with Advanced BioEnergy, LLC, in form and
substance satisfactory to the Lenders.
     (n) Process Agent. The Administrative Agent shall have received, in form
and substance reasonably satisfactory to the Administrative Agent, acceptances
from the Process Agent for each of the Borrower and the Pledgor appointed under
Section 10.02(d) (Applicable Law; Jurisdiction; Etc.- Appointment of Process
Agent and Service of Process) and as required under each other Financing
Document in effect on the Effective Date.
     (o) Restructuring Agreement Conditions. All of the conditions to the
consummation of restructuring contemplated by the Restructuring Agreement shall
have been satisfied.
     (p) Funding of Project Accounts. The Debt Service Reserve Account has been,
or on the Closing Date, will be funded in an amount equal to the Debt Service
Reserve Required Amount, and the Working Capital Reserve Account has been, or on
the Closing Date, will be funded in an amount equal to the Working Capital
Reserve Required Amount.
     (q) CoBank Mortgage Subordinations. In connection with the delivery of the
Title Continuation to each Title Insurance Policy, as described in
Section 6.01(k), the Administrative Agent shall have received the CoBank
Mortgage Subordinations, in form and substance satisfactory to the
Administrative Agent and the Title Insurance Company.

34



--------------------------------------------------------------------------------



 



ARTICLE VII
COVENANTS
     Section 7.01 Affirmative Covenants. The Borrower agrees with each Senior
Secured Party that, until the Security Discharge Date, the Borrower will perform
the obligations set forth in this Section 7.01.
     (a) Compliance with Laws. The Borrower shall comply in all material
respects with all Laws (other than Environmental Laws which are addressed in
Section 7.01(b) (Affirmative Covenants — Environmental Matters)) applicable to
it or to its business or property.
     (b) Environmental Matters.

  (i)   The Borrower shall (A) comply in all material respects with all
Environmental Laws, (B) keep the Project free of any Lien imposed pursuant to
any Environmental Law, (C) pay or cause to be paid when due and payable by the
Borrower any and all costs required in connection with any Environmental Laws,
including the cost of identifying the nature and extent of the presence of any
Materials of Environmental Concern in, on or about the Project or on any real
property owned or leased by the Borrower or on the Mortgaged Property, and the
cost of delineation, management, remediation, removal, treatment and disposal of
any such Materials of Environmental Concern, and (D) use its best efforts to
ensure that no Environmental Affiliate takes any action or violates any
Environmental Law that could reasonably be expected to result in an
Environmental Claim.     (ii)   The Borrower shall not use or allow the Project
to generate, manufacture, refine, produce, treat, store, handle, dispose of,
transfer, process or transport Materials of Environmental Concern other than in
compliance in all material respects with Environmental Laws.

     (c) Operations and Maintenance. The Borrower shall own, operate and
maintain (or cause to be operated and maintained) the Plants in all material
respects in accordance with (i) the terms and provisions of the Transaction
Documents, (ii) all

35



--------------------------------------------------------------------------------



 



applicable Governmental Approvals and Laws and (iii) Prudent Ethanol Operating
Practice.
     (d) Maintenance of Properties.

  (i)   The Borrower shall keep, or cause to be kept, in good working order and
condition, ordinary wear and tear excepted, all of its properties and equipment
related to the Project that are necessary or useful in the proper conduct of its
business.     (ii)   The Borrower shall not permit the Project or any material
portion thereof to be removed, demolished or materially altered, unless such
material portion that has been removed, demolished or materially altered has
been replaced or repaired as permitted under this Agreement.     (iii)   The
Borrower shall continue to engage in business of the same type as now conducted
by it and do or cause to be done all things necessary to preserve and keep in
full force and effect (A) its limited liability company existence and good
standing in the State of Delaware and (B) its material patents, trademarks,
trade names, copyrights, franchises and similar rights.

     (e) Payment of Obligations. The Borrower shall pay and discharge as the
same shall become due and payable all of its obligations and liabilities,
including (i) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same (A) are subject to a
Contest or (B) are immaterial Taxes in an aggregate amount not in excess of
twenty-five thousand Dollars ($25,000) at any one time outstanding (taking into
account any interest and penalties that could accrue or be applicable to such
past-due Taxes), and provided that such Taxes are no more than forty-five
(45) days past due, (ii) all of its obligations and liabilities under its
Contractual Obligations, except as are subject to a Contest and (iii) all lawful
claims that, if unpaid, would by law become a Lien upon its properties (other
than Permitted Liens), unless the same are subject to a Contest.
     (f) Governmental Approvals. The Borrower shall maintain in full force and
effect, in the name of the Borrower, each Necessary Project Approval and obtain
each Deferred Approval (each of which shall be reasonably satisfactory to the
Administrative Agent) prior to the time it is required to be obtained hereunder,
including as set forth on Part B of Schedule 5.03, but in any event no later
than the date it is

36



--------------------------------------------------------------------------------



 



required to be obtained under applicable Law (other than any such failure to
maintain or obtain that could not reasonably be expected to have a Material
Adverse Effect on the Borrower).
     (g) Use of Proceeds and Cash Flow. The Borrower shall cause all Cash Flow,
Insurance Proceeds and Condemnation Proceeds to be applied in accordance with
the Accounts Agreement.
     (h) Insurance. Without cost to any Senior Secured Party, the Borrower shall
at all times obtain and maintain, or cause to be obtained and maintained, the
types and amounts of insurance listed and described on Schedule 7.01(h), in
accordance with the terms and provisions set forth therein for the Project and
the Borrower, and shall obtain and maintain such other insurance as may be
required pursuant to the terms of any Transaction Document. The Borrower shall
cause each such insurance to be in place no less than ten (10) days prior to the
date required, and each required insurance policy shall be renewed or replaced
prior to the expiration thereof. In the event the Borrower fails to take out or
maintain the full insurance coverage required by this Section 7.01(h), the
Administrative Agent may (but shall not be obligated to) take out the required
policies of insurance and pay the premiums on the same. All amounts so advanced
by the Administrative Agent shall become an Obligation, and the Borrower shall
forthwith pay such amounts to the Administrative Agent, together with interest
from the date of payment by the Administrative Agent at the Default Rate.
     (i) Books and Records; Inspections. The Borrower shall keep proper books of
record and account in which complete, true and accurate entries in conformity
with GAAP and all requirements of Law shall be made of all financial
transactions and matters involving the assets and business of the Borrower, and
shall maintain such books of record and account in material conformity with
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower. The Borrower shall keep books and records
separate from the books and records of any other Person (including any
Affiliates of the Borrower) that accurately reflect all of its business affairs,
transactions and the documents and other instruments that underlie or authorize
all of its limited liability company actions. The Borrower shall permit officers
and designated representatives of the Agents, Lenders and Consultants to visit
and inspect any of the properties of the Borrower (including the Project), to
examine its limited liability company, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its partners, directors, officers and independent public
accountants, and with the Pledgor and its directors, officers and independent
public accountants, in each case at the expense of the Borrower (provided that
so long as no Default or Event of Default has occurred and is continuing, such
visits or inspections shall be at the expense of the Borrower only once per
fiscal quarter) and at such reasonable times during normal business hours and as
often as may

37



--------------------------------------------------------------------------------



 



be reasonably desired, upon reasonable advance notice to the Borrower; provided
that if a Default or Event of Default has occurred and is continuing, any Agent,
Lender or Consultant (or any of their respective officers or designated
representatives) may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and without advance notice.
     (j) Operating Budget.

  (i)   No less than forty-five (45) days in advance of the beginning of each
Fiscal Year, the Borrower shall adopt an operating plan and a budget for the
Project setting forth in reasonable detail the projected requirements for
Operation and Maintenance Expenses and Maintenance Capital Expenses for the
ensuing Fiscal Year and provide a copy of such operating plan and budget at such
time to the Administrative Agent. (Each such operating plan and budget is herein
called an “Operating Budget”.) Each Operating Budget shall be prepared in
accordance with a form approved by the Financial Advisor and shall become
effective upon approval, which shall not be unreasonably withheld, conditioned
or delayed, of the Administrative Agent (acting in consultation with the
Consultants). If the Borrower shall not have adopted an annual Operating Budget
before the beginning of any Fiscal Year or any Operating Budget adopted by the
Borrower shall not have been accepted by the Administrative Agent before the
beginning of any upcoming Fiscal Year, the Operating Budget for the preceding
Fiscal Year shall, until the adoption of an annual Operating Budget, by the
Borrower and acceptance of such Operating Budget, by the Administrative Agent,
be deemed to be in force and effective as the annual Operating Budget for such
upcoming Fiscal Year.     (ii)   Each Operating Budget delivered to the
Administrative Agent pursuant to this Section 7.01(j) shall be accompanied by a
memorandum detailing all material assumptions used in the preparation of such
Operating Budget, shall contain a line item for each Operating Budget Category,
shall specify for each month and for each such Operating Budget Category the
amount budgeted for such category for such

38



--------------------------------------------------------------------------------



 



      month, and shall clearly distinguish Operation and Maintenance Expenses
and Maintenance Capital Expenses.

     (k) Project Documents.

  (i)   The Borrower shall maintain in full force and effect, preserve, protect
and defend its material rights under, and take all actions necessary to prevent
termination or cancellation (except by expiration in accordance with its terms)
of, each of the SNDAs, Interest Rate Cap Agreements and Project Documents. The
Borrower shall exercise all material rights, discretion and remedies under each
of the SNDAs, Interest Rate Cap Agreements and Project Documents, if any, in
accordance with its terms and in a manner consistent with (and subject to) the
Borrower’s obligations under the Financing Documents.     (ii)   Promptly upon
execution of any Project Document by the Borrower, the Borrower shall deliver to
the Administrative Agent certified copies of such Project Document and, if
reasonably requested by the Administrative Agent, any Ancillary Documents
related thereto.     (iii)   Within sixty (60) days after the Effective Date,
the Borrower shall deliver to the Administrative Agent Consents with respect to
the Industry Track Agreement, the Track Area Lease Agreement and the Trinity
Railcar Lease.     (iv)   If any of the SNDAs and the Project Documents provides
that such document will expire prior to the Final Maturity Date, then, on or
prior to the date that is forty-five (45) days (or such shorter period as shall
be satisfactory to the Administrative Agent) prior to the expiration date of
such document, the Borrower shall enter into an agreement replacing such
document, in form and substance, and with a counterparty, reasonably
satisfactory to the Required Lenders.

     (l) Preservation of Title; Acquisition of Additional Property.

  (i)   The Borrower shall preserve and maintain (A) good, marketable and
insurable fee interest in the Sites (except for

39



--------------------------------------------------------------------------------



 



      the Leased Premises) and valid easement interest to its easement interest
in the Sites, (B) good and valid leasehold interest in the Leased Premises and
(C) good, legal and valid title to all of its other respective material
properties and assets, in each case free and clear of all Liens other than
Permitted Liens. If the Borrower at any time acquires any real property or
leasehold or other interest in real property (including, to the extent
reasonably requested by the Administrative Agent, with respect to any material
easement or right-of-way not covered by the Mortgages), the Borrower shall,
promptly upon such acquisition, execute, deliver and record a supplement to the
Mortgage relating to the Plant(s) with respect to which such real property or
leasehold or other interest in real property relates, reasonably satisfactory in
form and substance to the Administrative Agent, subjecting such real property or
leasehold or other interest to the Lien and security interest created by such
Mortgage. If reasonably requested by the Administrative Agent, the Borrower
shall obtain an appropriate endorsement or supplement to any Title Insurance
Policy insuring the Lien of the Security Documents in such additional property,
subject only to Permitted Liens.     (ii)   Prior to the acquisition or lease of
any such additional real property interests (other than easements that do not
involve soil disturbance), the Borrower shall deliver to the Administrative
Agent an Environmental Site Assessment Report(s) with respect to such real
property (if, in the reasonable determination of the Administrative Agent,
acting in consultation with the Independent Engineer, such Environmental Site
Assessment Report(s) with respect to such real property interests is warranted),
in each case along with a corresponding reliance letter from the consultant
issuing such report(s) (to the extent such report(s) does not permit reliance
thereon by the Senior Secured Parties). Each such Environmental Site Assessment
Report(s) shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall not identify any material liability associated
with the condition of such real property.

40



--------------------------------------------------------------------------------



 



  (iii)   If the Borrower owns or acquires any land (leasehold, fee or easement)
not shown on any then-current Survey, the Borrower shall provide the
Administrative Agent a Survey, in form and substance satisfactory to the
Administrative Agent, covering such land.     (iv)   Within forty-five (45) days
after the Effective Date, the Administrative Agent shall have received a Title
Continuation to each Title Insurance Policy, which endorsement shall have the
effect of removing all survey exceptions that have arisen since the previous
Title Continuations were issued to the Administrative Agent on March 31, 2008,
other than any such specific survey exceptions which do not materially and
adversely affect the operation of the Project, as may be reasonably determined
by the Administrative Agent.

     (m) Maintenance of Liens; Creation of Liens on Newly Acquired Property.

  (i)   The Borrower shall take or cause to be taken all action necessary or
desirable to maintain and preserve the Lien of the Security Documents and the
first-ranking priority thereof.     (ii)   The Borrower shall take all actions
required to cause each Additional Project Document to be or become subject to
the Lien of the Security Documents (whether by amendment to any Security
Agreement or otherwise) and shall deliver or cause to be delivered to the
Administrative Agent all Ancillary Documents related thereto.     (iii)  
Simultaneously with the making of any investment in Cash Equivalents, the
Borrower shall take or cause to be taken all actions to require such Cash
Equivalent in the Project Accounts to be or become subject to a first priority
perfected Lien in favor of the Senior Secured Parties.

     (n) Certificate of Formation. The Borrower shall observe all of the
separateness and other provisions and procedures of its certificate of formation
and the Borrower LLC Agreement.

41



--------------------------------------------------------------------------------



 



     (o) Separateness. The Borrower shall comply at all times with the
separateness provisions set forth on Schedule 5.24(a).
     (p) Further Assurances. Upon written request of the Administrative Agent or
the Required Lenders, the Borrower shall promptly perform or cause to be
performed any and all acts and execute or cause to be executed any and all
documents (including UCC financing statements and UCC continuation statements):

  (i)   that are necessary or advisable for compliance with Section 7.01(m)(i)
(Affirmative Covenants — Maintenance of Liens; Creation of Liens on Newly
Acquired Property);     (ii)   for the purposes of ensuring the validity and
legality of this Agreement or any other Financing Document and the rights of the
Senior Secured Parties hereunder or thereunder; and     (iii)   for the purposes
of facilitating the proper exercise of rights and powers granted to the Senior
Secured Parties under this Agreement or any other Financing Document.

     (q) First Priority Ranking. The Borrower shall cause its payment
obligations with respect to the Loans to constitute direct senior secured
obligations of the Borrower and to rank no less than pari passu in priority of
payment, in right of security and in all other respects to all other
Indebtedness of the Borrower.
     (r) Quarterly Calculations.

  (i)   Not more than three (3) Business Days prior to each Quarterly Payment
Date, the Borrower shall provide to the Administrative Agent a calculation of
the Debt Service Reserve Required Amount, certified by a Financial Officer of
the Borrower.     (ii)   Not more than three (3) Business Days prior to each
Quarterly Payment Date, the Borrower shall calculate the Historical Debt Service
Coverage Ratio and the Prospective Debt Service Coverage Ratio, and shall
provide written evidence to the Accounts Bank of such calculations certified by
a Financial Officer of the Borrower. Each such calculation shall be subject to
review by the Administrative Agent.

42



--------------------------------------------------------------------------------



 



     (s) Financial Model.

  (i)   Within sixty (60) days after the Effective Date (which period may be
extended by an additional thirty (30) days with the prior written approval of
the Administrative Agent), and thereafter no less than forty-five (45) days
prior to the end of each Fiscal Year, the Borrower shall deliver to the Lenders,
the Administrative Agent and the Consultants a proposed updated Financial Model,
together with the underlying assumptions, containing projections of Cash Flow,
Operation and Maintenance Expenses (including each Operating Budget Category),
Maintenance Capital Expenses and Cash Flow Available for Debt Service, in each
case on a quarterly basis, with respect to the Project for the immediately
succeeding Fiscal Year. If the Administrative Agent does not approve the updated
Financial Model proposed by the Borrower within thirty (30) days following
receipt thereof (and, so long as no Default or Event of Default has occurred and
is continuing, after consultation and no less than ten (10) days of good faith
negotiations with the Borrower), the Administrative Agent may instruct the
Consultants to prepare an updated Financial Model based on the reasonable
professional judgment of the Consultants (and such updated Financial Model
prepared by the Consultants shall be binding on the Lenders and the Borrower).  
  (ii)   If in any Fiscal Year (A) the actual Cash Flow for the completed Fiscal
Quarters in such Fiscal Year (or, in the case of the Fiscal Year in which the
Effective Date occurs, the period from the Effective Date to the end of the most
recent completed Fiscal Quarter) (such period, the “Specified Period”) is ninety
percent (90%) or less of the projections for such period set forth in the
then-current Financial Model, or (B) Operation and Maintenance Expenses and
Maintenance Capital Expenses for the Specified Period are, in the aggregate, ten
percent (10%) or more above the projections for such period set forth in the
then-current Financial Model, the Borrower shall, no less than thirty (30) days
prior to the end of the immediately following Fiscal Quarter, deliver to the
Administrative Agent, the Lenders and the Consultants a proposed updated

43



--------------------------------------------------------------------------------



 



      Financial Model, together with the underlying assumptions, containing
projections of Cash Flow, Operation and Maintenance Expenses (including each
Operating Budget Category), Maintenance Capital Expenses and Cash Flow Available
for Debt Service, in each case on a quarterly basis, with respect to the Project
through the end of the immediately following Fiscal Year; provided that if
(x) the Historical Debt Service Coverage Ratio calculated as of the most recent
Quarterly Payment Date exceeds 4.0x and (y) the Borrower delivers to the
Administrative Agent a certificate certifying that the Prospective Debt Service
Coverage Ratio calculated as of such most recent Quarterly Payment Date exceeds
4.0x notwithstanding the deviation from the Financial Model described in item
(A) or (B) above, as applicable, the Borrower shall not be required to deliver
an updated Financial Model pursuant to this Section 7.01(s).

  (iii)   If the Administrative Agent does not approve the updated Financial
Model proposed by the Borrower pursuant to Section 7.01(s)(ii) above within
fifteen (15) days following receipt thereof (and, so long as no Default or Event
of Default has occurred and is continuing, after consultation with the
Borrower), the Administrative Agent may instruct the Consultants to prepare an
updated Financial Model based on the reasonable professional judgment of the
Consultants (and such updated Financial Model prepared by the Consultants shall
be binding on the Lenders and the Borrower).     (iv)   All costs incurred in
connection with the preparation and review of updated Financial Models under
this Section 7.01(s) shall be for the account of the Borrower.

     (t) Interest Rate Cap Agreements. The Borrower may enter into Interest Rate
Cap Agreements on or prior to the Effective Date for notional amounts, in the
aggregate at the time of the execution thereof, not in excess of seventy-five
percent (75%) of the aggregate principal amount of Loans outstanding on the
Effective Date.
     (u) Commodity Hedging Programs. The Borrower may, from time to time, amend
the Commodity Risk Management Plan; provided that any material changes thereto
shall require the prior written approval of the Administrative Agent, which

44



--------------------------------------------------------------------------------



 



approval shall not be unreasonably withheld, conditioned or delayed. The
Borrower at all times shall comply with, and shall ensure that all Commodity
Hedging Arrangements comply with, the Commodity Risk Management Plan.
     (v) Debt Service Reserve. The Borrower shall ensure that the Debt Service
Reserve Account is at all times fully funded to the Debt Service Reserve
Required Amount, provided, that if, on any date, any amounts are withdrawn from
the Debt Service Reserve Account, then the Borrower will have until the second
Quarterly Payment Date following such date to ensure that the Debt Service
Reserve Account is fully funded to the Debt Service Reserve Required Amount.
     Section 7.02 Negative Covenants. The Borrower agrees with each Senior
Secured Party that, until the Security Discharge Date, the Borrower will perform
the obligations set forth in this Section 7.02.
     (a) Restrictions on Indebtedness of the Borrower. The Borrower will not
create, incur, assume or suffer to exist any Indebtedness except:

  (i)   the Obligations;     (ii)   Indebtedness under the Permitted Commodity
Hedging Arrangements;     (iii)   accounts payable to trade creditors incurred
in the ordinary course of business and not more than forty-five (45) days past
due; and     (iv)   obligations as lessee under operating leases or leases for
the rental of any real or personal property which are required by GAAP to be
capitalized where all such leases (other than railcar leases) under this
Section 7.02(a)(iv) do not, in the aggregate, require the Borrower to make
scheduled payments to the lessors in any Fiscal Year in excess of two hundred
thousand Dollars ($200,000) in the aggregate.

     (b) Liens. The Borrower shall not create, incur, assume or suffer to exist
any Lien upon any of its property, revenues or assets (including its Equity
Interests), whether now owned or hereafter acquired, except:

  (i)   Liens in favor, or for the benefit, of the Collateral Agent pursuant to
the Security Documents;

45



--------------------------------------------------------------------------------



 



  (ii)   Liens for taxes, assessments and other governmental charges that are
not yet due or the payment of which is the subject of a Contest;     (iii)  
Liens of carriers, warehousemen, mechanics and materialmen incurred in the
ordinary course of business for sums not yet due or the payment of which is the
subject of a Contest;     (iv)   any Liens reflected on the Title Insurance
Policy or any Title Continuation; and     (v)   Liens arising by reason of
judgments that are subject to a Contest.

     (c) Permitted Investments. The Borrower shall not make any investments,
loans or advances (whether by purchase of stocks, bonds, notes or other
securities, loans, extensions of credit, advances or otherwise) except for
investments in Cash Equivalents.
     (d) Change in Business. The Borrower shall not (i) enter into or engage in
any business other than the ownership, operation, maintenance, use and financing
of the Plants and all activities reasonably related thereto or (ii) change in
any material respect the scope of the Project from that which is contemplated as
of the date hereof.
     (e) Equity Issuances. The Borrower shall not issue any Equity Interests
unless such Equity Interests are immediately pledged to the Collateral Agent
(for the benefit of the Senior Secured Parties) on a first-priority perfected
basis pursuant to the Pledge Agreement or, if necessary, a supplement thereto or
a pledge and security agreement in substantially the form of the Pledge
Agreement.
     (f) Asset Dispositions. The Borrower shall not sell, lease, assign,
transfer or otherwise dispose of assets of the Project or the Borrower (other
than Products), whether now owned or hereafter acquired, except:

  (i)   disposal of assets that are promptly replaced in accordance with the
then current Operating Budget;     (ii)   to the extent that such assets are
obsolete or no longer useful or no longer usable in connection with the
operation or maintenance of the Project; and

46



--------------------------------------------------------------------------------



 



  (iii)   disposal of assets with a fair market value, or at a disposal price,
of less than one million Dollars ($1,000,000) in the aggregate during any Fiscal
Year; provided, that such disposal does not, and would not reasonably be
expected to, adversely affect the operation or maintenance of the Project.

     (g) Consolidation, Merger. The Borrower will not (i) directly or indirectly
liquidate, wind up, terminate, reorganize or dissolve itself (or suffer any
liquidation, winding up, termination, reorganization or dissolution) or
otherwise wind up; or (ii) acquire (in one transaction or a series of related
transactions) all or any substantial part of the assets, property or business
of, or any assets that constitute a division or operating unit of, the business
of any Person or otherwise merge or consolidate with or into any other Person.
     (h) Transactions with Affiliates. The Borrower shall not enter into or
cause, suffer or permit to exist any arrangement or contract with any of its
Affiliates or any other Person that owns, directly or indirectly, any Equity
Interest in the Borrower unless such arrangement or contract (i) is fair and
reasonable to the Borrower and (ii) is an arrangement or contract that is on an
arm’s-length basis and contains terms no less favorable than those that would be
entered into by a prudent Person in the position of the Borrower with a Person
that is not one of its Affiliates.
     (i) Accounts.

  (i)   The Borrower shall not maintain, establish or use any deposit account,
securities account (as each such term is defined in the UCC) or other banking
account other than the Project Accounts.     (ii)   The Borrower shall not
change the name or account number of any of the Project Accounts without the
prior written consent of the Administrative Agent.

     (j) Subsidiaries. The Borrower shall not create or acquire any Subsidiary
or enter into any partnership or joint venture.
     (k) ERISA. The Borrower will not engage in any prohibited transactions
under Section 406 of ERISA or under Section 4975 of the Code with respect to any
Plan or any other employee benefit plan subject to ERISA that could reasonably
result in a material liability to the Borrower. The Borrower will not incur any
obligation or liability in respect of any Plan, Multiemployer Plan or employee
welfare benefit plan

47



--------------------------------------------------------------------------------



 



providing post-retirement welfare benefits (other than a plan providing continue
coverage under Part 6 of Title I of ERISA or similar state law).
     (l) Taxes. The Borrower shall not make any election to be treated as an
association taxable as a corporation for federal, state or local tax purposes.
     (m) Project Documents.

  (i)   The Borrower shall not direct or consent or agree to any amendment,
modification, supplement, waiver or consent in respect of any provision of any
of the SNDAs, Interest Rate Cap Agreements, Organic Documents of the Borrower,
and Project Documents (other than any immaterial amendment or modification, in
which case a true, correct and complete copy shall be delivered to the
Administrative Agent) without the prior written consent of the Administrative
Agent, and in the case of any amendment to a Project Document due to the removal
or replacement of a Project Party, the prior written consent of the Required
Lenders.     (ii)   Except for collateral assignments under the Security
Documents, the Borrower shall not assign any of its rights under any of the
SNDAs, Interest Rate Cap Agreements and Project Documents to which it is a party
to any Person, or consent to the assignment of any obligations under any such
document by any other party thereto, without the prior written approval of the
Administrative Agent, and in the case of any assignment of any obligations under
any Project Document by a Project Party, without the prior written approval of
the Required Lenders.

     (n) Additional Project Documents. The Borrower shall not enter into any
Additional Project Document except with the prior written approval of the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed).
     (o) Suspension or Abandonment. The Borrower shall not (i) permit or suffer
to exist an Event of Abandonment or (ii) order or consent to any suspension of
work under any Project Document, in each case without the prior written approval
of the Required Lenders.
     (p) Use of Proceeds; Margin Regulations. The Borrower shall not use any
part of the proceeds of any Loan to purchase or carry any Margin Stock (as
defined

48



--------------------------------------------------------------------------------



 



in Regulation U) or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock. The Borrower shall not use the proceeds of any Loan
in a manner that could violate or be inconsistent with the provisions of
Regulations T, U or X.
     (q) Environmental Matters. The Borrower shall not permit (i) any
underground storage tanks to be located on any property owned or leased by the
Borrower, (ii) any asbestos to be contained in or form part of any building,
building component, structure or office space owned or leased by the Borrower,
(iii) any polychlorinated biphenyls (PCBs) to be used or stored at any property
owned or leased by the Borrower or (iv) any other Materials of Environmental
Concern to be used, stored or otherwise be present at any property owned or
leased by the Borrower, other than Materials of Environmental Concern necessary
for the operation of the Project and used in accordance with all Laws and
Prudent Ethanol Operating Practice.
     (r) Restricted Payments. The Borrower shall not make any Restricted
Payments unless each of the conditions set forth below has been satisfied:

  (i)   the aggregate amount of principal outstanding on the Loans as of the
date of such Restricted Payment shall not exceed twenty-five million Dollars
($25,000,000);     (ii)   such Restricted Payment is made on, or within thirty
(30) days following, a Quarterly Payment Date (provided that such Restricted
Payment is made only from funds on deposit in or standing to the credit of the
Revenue Account on such Quarterly Payment Date);     (iii)   no Default or Event
of Default has occurred and is continuing or would occur as a result of such
Restricted Payment;     (iv)   each of the Debt Service Reserve Account and the
Working Capital Reserve Account is fully funded to any applicable required
level;     (v)   each of the Historical Debt Service Coverage Ratio and the
Prospective Debt Service Coverage Ratio, calculated as of such Quarterly Payment
Date, is greater than or equal to 1.5:1.0; and     (vi)   the Administrative
Agent has received a Restricted Payment Certificate, duly executed by an
Authorized

49



--------------------------------------------------------------------------------



 



      Officer of the Borrower, confirming that each of the conditions set forth
in clauses (i) through (vi) of this Section 7.02(r) have been satisfied on and
as of the date such Restricted Payment is requested to be made, and setting
forth a detailed calculation of each of the Historical Debt Service Coverage
Ratio and Prospective Debt Service Coverage Ratio.

     (s) Commodity Hedging Arrangements; Interest Rate Protection Arrangements.
The Borrower shall not enter into any Commodity Hedging Arrangements that
(i) are not in accordance with the Commodity Risk Management Plan, or (ii) are
for speculative purposes. The Borrower shall not enter into any interest rate
swap, collar, put, or cap, or other interest rate protection arrangement, except
for Interest Rate Cap Agreements that are permitted pursuant to Section 7.01(t)
(Interest Rate Cap Agreements).
     (t) Accounting Changes. The Borrower shall not make any change in (i) its
accounting policies or reporting practices or (ii) its Fiscal Year without the
prior written consent of the Administrative Agent.
     Section 7.03 Reporting Requirements. The Borrower will furnish to the
Administrative Agent, who shall distribute copies of the following to each
Lender:
     (a) Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) days after the end of the first three Fiscal Quarters of
each Fiscal Year, balance sheets and statements of income and cash flows of the
Borrower for such Fiscal Quarter and for the period commencing at the end of the
previous Fiscal Year and ending with the end of such Fiscal Quarter, prepared in
accordance with GAAP.
     (b) Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each Fiscal Year, a copy of the annual
audit report for such Fiscal Year for the Borrower including therein balance
sheets as of the end of such Fiscal Year and statements of income and cash flows
of the Borrower for such Fiscal Year, and accompanied by an unqualified opinion
of the Auditors stating that such financial statements present fairly in all
material respects the financial position of the Borrower for the periods
indicated in conformity with GAAP applied on a basis consistent with prior
periods, which report and opinion shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit.

50



--------------------------------------------------------------------------------



 



     (c) Certificate of Financial Officer. Concurrently with the delivery of the
financial statements referred to in Section 7.03(a) and (b), a certificate
executed by a Financial Officer of the Borrower stating that:

  (i)   such financial statements fairly present in all material respects the
financial condition and results of operations of the Borrower on the dates and
for the periods indicated in accordance with GAAP subject, in the case of
interim financial statements, to the absence of notes and normally recurring
year-end adjustments;     (ii)   such Financial Officer has reviewed the terms
of the Financing Documents and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the business and financial
condition of the Borrower during the accounting period covered by such financial
statements; and     (iii)   as a result of such review such Financial Officer
has concluded that no Default or Event of Default has occurred during the period
covered by such financial statements through and including the date of such
certificate or, if any Default or Event of Default has occurred, specifying the
nature and extent thereof and, if continuing, the action that the Borrower has
taken and proposes to take in respect thereof.

     (d) Auditor’s Letters. Promptly upon receipt, copies of any detailed audit
reports, management letters or recommendations submitted to the Borrower (or the
audit or finance committee of the Borrower) by the Auditors in connection with
the accounts or books of the Borrower, or any audit of the Borrower.
     (e) Notice of Default or Event of Default. As soon as possible and in any
event within five (5) days after the Borrower obtains or should have obtained
knowledge of any Default or Event of Default, a statement of an Authorized
Officer of the Borrower setting forth details of such Default or Event of
Default and the action that the Borrower has taken and proposes to take with
respect thereto.
     (f) Notice of Other Events. Within five (5) days after the Borrower obtains
knowledge thereof, a statement of an Authorized Officer of the Borrower setting
forth details of:

51



--------------------------------------------------------------------------------



 



  (i)   any litigation or governmental proceeding pending or threatened in
writing against any of the Borrower, the Project or the Pledgor;     (ii)   any
litigation or governmental proceeding pending or threatened in writing against
any Project Party that has or could reasonably be expected to have a Material
Adverse Effect;     (iii)   any other event, act or condition that has or could
reasonably be expected to have a Material Adverse Effect; or     (iv)  
notification of any event of force majeure or similar event under a Project
Document.

     (g) Project Document or Additional Project Document Notice. Promptly after
delivery or receipt thereof, copies of all material notices or documents given
or received by the Borrower, pursuant to any of the SNDAs, the Borrower LLC
Agreement, the Project Documents or any Additional Project Document including:

  (i)   any written notice alleging any breach or default thereunder; and    
(ii)   any written notice regarding, or request for consent to, any assignment,
termination, modification, waiver or variation thereof.

     (h) ERISA Event. As soon as possible and in any event within five (5) days
after the Borrower knows, or has reason to know, that any of the events
described below has occurred, a duly executed certificate of an Authorized
Officer of the Borrower setting forth the details of each such event and the
action that the Borrower proposes to take with respect thereto, together with a
copy of any notice or filing from the PBGC, Internal Revenue Service or
Department of Labor or that may be required by the PBGC or other U.S.
Governmental Authority with respect to each such event:

  (i)   any Termination Event with respect to any Plan or a Multiemployer Plan
has occurred or will occur that could reasonably be expected to result in any
liability to the Borrower;

52



--------------------------------------------------------------------------------



 



  (ii)   any condition exists with respect to a Plan that presents a material
risk of termination of a Plan (other than a standard termination under Section
4041(b) of ERISA) or imposition of an excise tax or other material liability on
the Borrower;     (iii)   an application has been filed for a waiver of the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA
under any Plan;     (iv)   with respect to any Plan or any other employee
benefit plan subject to ERISA, the Borrower or any Plan fiduciary has engaged in
a “prohibited transaction,” as defined in Section 4975 of the Code or as
described in Section 406 of ERISA, that is not exempt under Section 4975 of the
Code and Section 408 of ERISA that could reasonably be expected to result in a
material liability to the Borrower;     (v)   there exists any Unfunded Benefit
Liabilities under any Plan;     (vi)   any condition exists with respect to a
Multiemployer Plan that presents a risk of a partial or complete withdrawal (as
described in Section 4203 or 4205 of ERISA) from a Multiemployer Plan that could
reasonably be expected to result in any liability to the Borrower;     (vii)   a
“default” (as defined in Section 4219(c)(5) of ERISA) occurs with respect to
payments to a Multiemployer Plan and such default could reasonably be expected
to result in any liability to the Borrower;     (viii)   a Multiemployer Plan is
in “reorganization” (as defined in Section 418 of the Code or Section 4241 of
ERISA) or is “insolvent” (as defined in Section 4245 of ERISA);     (ix)   the
Borrower and/or any ERISA Affiliate has incurred any potential withdrawal
liability (as defined in accordance with Title IV of ERISA); or     (x)   there
is an action brought against the Borrower or any ERISA Affiliate under
Section 502 of ERISA with respect to its failure to comply with Section 515 of
ERISA with

53



--------------------------------------------------------------------------------



 



      respect to any Plan or any other employee benefit plan subject to ERISA.

     (i) Notice of PBGC Demand Letter. As soon as possible and in any event
within five (5) days after the receipt by the Borrower of a demand letter from
the PBGC notifying the Borrower of its final decision finding liability and the
date by which such liability must be paid, a copy of such letter, together with
a duly executed certificate of the president or chief financial officer of the
Borrower setting forth the action the Borrower proposes to take with respect
thereto.
     (j) Notice of Environmental Event. Promptly and in any event within five
(5) days after the existence of any of the following conditions, a duly executed
certificate of an Authorized Officer of the Borrower specifying in detail the
nature of such condition and, if applicable, the Borrower’s proposed response
thereto:

  (i)   receipt by the Borrower of any written communication from a Governmental
Authority or any written communication from any other Person (other than a
privileged communication from legal counsel to the Borrower) or other source of
written information, including reports prepared by the Borrower, that alleges or
indicates that the Borrower or an Environmental Affiliate is not in compliance
in all material respects with applicable Environmental Laws or Environmental
Approvals and such alleged noncompliance could reasonably be expected to form
the basis of an Environmental Claim against the Borrower;     (ii)   the
Borrower obtains knowledge that there exists any Environmental Claim pending or
threatened in writing against the Borrower or an Environmental Affiliate;    
(iii)   the Borrower obtains knowledge of any release, threatened release,
emission, discharge or disposal of any Material of Environmental Concern or
obtains knowledge of any material non-compliance with any Environmental Law
that, in either case, could reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any Environmental Affiliate; or    
(iv)   any Removal, Remedial or Response action taken, or required to be taken,
by the Borrower or any other person in

54



--------------------------------------------------------------------------------



 



      response to any Material of Environmental Concern in, at, on or under, a
part of or about the Borrower’s properties or any other property or any notice,
claim or other information that the Borrower might be subject to an
Environmental Claim.

     (k) Materials of Environmental Concern. The Borrower will maintain and make
available for inspection by the Administrative Agent, the Consultants and, if an
Event of Default has occurred and is continuing, the Lenders, and each of their
respective agents and employees, on reasonable notice during regular business
hours, accurate and complete records of all non-privileged correspondence,
investigations, studies, sampling and testing conducted, and any and all
remedial actions taken, by the Borrower or, to the best of the Borrower’s
knowledge and to the extent obtained by the Borrower, by any Governmental
Authority or other Person in respect of Materials of Environmental Concern that
could reasonably be expected to form the basis of an Environmental Claim on or
affecting the Project.
     (l) Deferred Approvals. Promptly after receipt thereof, copies of each
Deferred Approval obtained by the Borrower, together with such documents
relating thereto as any Lender may request through the Administrative Agent,
certified as true, complete and correct by an Authorized Officer of the
Borrower.
     (m) Operating Statements. Within thirty (30) days after the end of each
month and concurrently with the delivery of the annual financial statements
referred to in Section 7.03(b) (Reporting Requirements – Annual Financial
Statements), the Borrower shall furnish to the Administrative Agent an Operating
Statement regarding the operation and performance of the Project for each
monthly, quarterly and year-to-date period substantially in the form of
Exhibit E. Such Operating Statements shall contain (i) line items corresponding
to each Operating Budget Category of the then current Operating Budget showing
in reasonable detail by Operating Budget Category all actual expenses related to
the operation and maintenance of the Project compared to the budgeted expenses
for each such Operating Budget Category for such period and (ii) for each
period, information showing (A) the amount of ethanol sold by the Borrower from
the Project pursuant to the Ethanol Marketing Agreements and otherwise during
such period, (B) the amount of Distillers Grains (broken down by WDG, DDG and
other distillers grain products) sold by the Borrower from the Project pursuant
to the Co-Product Marketing Agreement, the Distiller’s Grains Marketing
Agreement and otherwise during such period, (C) the amount of corn purchased by
the Borrower for the Project during such period, (D) the operating efficiency (%
of capacity) of each Plant and for the Project as a whole during such period and
(E) the yield (gallons/bushel) for the Project during such period. The Operating
Statements shall be certified as complete and correct by an Authorized Officer
of the Borrower, who also shall certify that, the expenses reflected

55



--------------------------------------------------------------------------------



 



therein for the year-to-date and for each month or quarter therein did not
exceed the provision for such period contained in the Operating Budget then in
effect by more than ten percent (10%) or, if any of such certifications cannot
be given, stating in reasonable detail the necessary qualifications to such
certifications.
     (n) Monthly Commodity Hedging Reports. Within seven (7) days after the end
of each calendar month, the Borrower shall furnish to the Administrative Agent a
report, in form satisfactory to the Administrative Agent, providing details of
the Borrower’s positions with respect to the Commodity Hedging Arrangements as
of the last day of such month.
     (o) Cash Flow Forecasts. Within seven (7) days after the end of each
calendar month, the Borrower shall furnish to the Administrative Agent a cash
flow forecast with respect to the Project in substantially the form of Exhibit I
or in another form satisfactory to the Administrative Agent (each such cash flow
forecast, a “Cash Flow Forecast”). Each Cash Flow Forecast shall include a cash
flow forecast for the period from the first day of the then-current calendar
month to the date falling thirteen weeks thereafter, including line items
corresponding to each Operating Budget Category of the then current Operating
Budget, showing in reasonable detail by Operating Budget Category all projected
expenses related to the operation and maintenance of the Project compared to the
budgeted expenses for each such Operating Budget Category for such period.
     (p) Other Information. Other information reasonably requested by the
Administrative Agent or any Lender (through the Administrative Agent).
ARTICLE VIII
DEFAULT AND ENFORCEMENT
     Section 8.01 Events of Default. Each of the following events or occurrences
described in this Section 8.01 shall constitute an Event of Default.
     (a) Nonpayment. (i) The Borrower fails to pay any amount of principal of
any Loan when the same becomes due and payable or (ii) the Borrower fails to pay
any interest on any Loan or any fee or other Obligation or amount payable
hereunder or under any other Financing Document within three (3) Business Days
after the same becomes due and payable.
     (b) Breach of Warranty. Any representation or warranty of any Loan Party,
any Project Party or any party (other than a Senior Secured Party) to the
Restructuring Agreement or Accounts Agreement made or deemed to be repeated in
any

56



--------------------------------------------------------------------------------



 



Financing Document is incorrect or misleading in any material respect when made
or deemed made.
     (c) Non-Performance of Certain Covenants and Obligations. (i) The Borrower
defaults in the due performance and observance of any of its obligations under
Section 7.01(d)(iii)(A) (Affirmative Covenants — Maintenance of
Properties),Section 7.01(g) (Affirmative Covenants - Use of Proceeds and Cash
Flow), Section 7.01(h) (Affirmative Covenants — Insurance), Section 7.01(q)
(Affirmative Covenants — First Priority Ranking), Section 7.01(v) (Affirmative
Covenants – Debt Service Reserve), Section 7.02 (Negative Covenants),
Section 7.03(e) (Reporting Requirements — Notice of Default or Event of Default)
and Section 7.03(f) (Reporting Requirements — Notice of Other Events) of this
Agreement, or Section 5.02 (Limitation of Liens) or Section 5.07 (Name;
Jurisdiction of Organization) of the Security Agreement; (ii) the Borrower or
any Pledgor defaults in the due performance and observance of any of its
obligations under Section 5.02 (Limitation of Liens), Section 5.04 (No Sale of
Collateral), Section 5.05 (No Impairment of Security), Section 5.06 (Filing of
Bankruptcy Proceedings) or Section 5.10 (Name; Jurisdiction of Organization) of
the Pledge Agreement; or (iii) any party (other than a Senior Secured Party) to
the Accounts Agreement defaults in the due performance and observance of any of
its obligations under the Accounts Agreement.
     (d) Non-Performance of Other Covenants and Obligations. Any Loan Party, any
Project Party or any party (other than a Senior Secured Party) to the Accounts
Agreement defaults in the due performance and observance of any covenant or
agreement (other than covenants and agreements referred to in Section 8.01(a)
(Events of Default – Nonpayment) or Section 8.01(c) (Events of Default —
Non-Performance of Certain Covenants and Obligations)) contained in any
Financing Document, and such default continues unremedied for a period of thirty
(30) days after the Borrower obtains, or should have obtained, knowledge
thereof.
     (e) Cross Defaults. Any one of the following occurs with respect to the
Borrower, any Pledgor, or any Project Party with respect to Indebtedness (other
than the Obligations and any Indebtedness of any Pledgor arising solely as a
result of a Lien on its assets to secure the debt of any of its Subsidiaries
other than the Borrower):

  (i)   a default occurs in the payment when due (subject to any applicable
grace period and notice requirements), whether by acceleration or otherwise, of
such Indebtedness; or     (ii)   such Person fails to observe or perform
(subject to any applicable grace periods and notice requirements) any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing,

57



--------------------------------------------------------------------------------



 



      securing or relating thereto, or any other event occurs, the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of any Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; and

  (A)   in the case of Section 8.01(e)(i) or Section 8.01(e)(ii) with respect
the Borrower or any Pledgor, with respect to Indebtedness in an amount greater
than or equal to one million Dollars ($1,000,000) in the aggregate; or     (B)  
in the case of Section 8.01(e)(i) or Section 8.01(e)(ii) with respect to any
other Project Party, has resulted in or could reasonably be expected to result
in a Material Adverse Effect; provided, that such occurrence shall not
constitute an Event of Default with respect to any such other Project Party
(other than a Project Party to any License Agreement, the Interconnect
Agreement, the Huron Ground Lease, the Huron Grain Elevator Lease or the
Aberdeen Grain Elevator Lease) if an agreement replacing each Project Document
to which such Project Party is a party, in form and substance, and with a
counterparty, reasonably satisfactory to the Required Lenders, is entered into
(together with all applicable Ancillary Documents) within sixty (60) days
thereof.

     (f) Judgments. (i) Any judgment or order that has or could reasonably be
expected to have a Material Adverse Effect is rendered against any Loan Party or
any Project Party; provided, that such occurrence shall not constitute an Event
of Default with respect to any Project Party (other than a Project Party to any
License Agreement, the Interconnect Agreement, the Huron Ground Lease, the Huron
Grain Elevator Lease or the Aberdeen Grain Elevator Lease) if an agreement
replacing each Project Document to which such Project Party is a party, in form
and substance, and with a counterparty, reasonably satisfactory to the Required
Lenders, is entered into (together with all

58



--------------------------------------------------------------------------------



 



applicable Ancillary Documents) within sixty (60) days thereof; or (ii) any
judgment or order is rendered against the Borrower or any Pledgor in an amount
in excess of one million Dollars ($1,000,000) in the aggregate.
     (g) ERISA Events. (i) Any Termination Event occurs, (ii) any Plan incurs an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), (iii) the Borrower engages in a transaction with respect
to any Plan or any other employee benefit plan subject to ERISA that is
prohibited under Section 4975 of the Code or Section 406 of ERISA, (iv) the
Borrower or any of its ERISA Affiliates fails to pay when due any amount it has
become liable to pay to the PBGC, any Plan or a trust established under Title IV
of ERISA, (v) a condition exists by reason of which the PBGC would be entitled
to obtain a decree adjudicating that a Plan must be terminated or have a trustee
appointed to administer it, (vi) the Borrower or any of its ERISA Affiliates
suffers a partial or complete withdrawal from a Multiemployer Plan or is in
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan, (vii) a proceeding is instituted against the Borrower
to enforce Section 515 of ERISA, (viii) the aggregate amount of the then
“current liability” (as defined in Section 412(l)(7) of the Code, as amended) of
all accrued benefits under such Plan or Plans exceeds the then current value of
the assets allocable to such benefits by more than five hundred thousand Dollars
($500,000) at such time, or (ix) any other event or condition occurs or exists
with respect to any Plan that would subject the Borrower to any material tax,
material penalty or other material liability.
     (h) Bankruptcy, Insolvency. The Borrower, any Pledgor or any Project Party:

  (i)   generally fails to pay, or admits in writing its inability or
unwillingness to pay, debts as they become due;     (ii)   applies for, consents
to, or acquiesces in, the appointment of a trustee, receiver, sequestrator or
other custodian for such Person or a substantial portion of its property, or
makes a general assignment for the benefit of creditors;     (iii)   in the
absence of such application, consent or acquiescence, permits or suffers to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for such Person or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian is not discharged within sixty
(60) days; provided that nothing in the Financing Documents shall prohibit or
restrict any right any Senior Secured Party may have under applicable Law to

59



--------------------------------------------------------------------------------



 



      appear in any court conducting any relevant proceeding during such sixty
(60) day period to preserve, protect and defend its rights under the Financing
Documents (and such Person shall not object to any such appearance);

  (iv)   permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of such Person and, if any such case or proceeding is not
commenced by such Person, such case or proceeding is consented to or acquiesced
in by such Person or results in the entry of an order for relief or remains for
sixty (60) days undismissed; provided that nothing in the Financing Documents
shall prohibit or restrict any right any Senior Secured Party may have under
applicable Law to appear in any court conducting any such case or proceeding
during such sixty (60) day period to preserve, protect and defend its rights
under the Financing Documents (and such Person shall not object to any such
appearance);     (v)   takes any action authorizing, or in furtherance of, any
of the foregoing; or     (vi)   ceases to be Solvent;

and with respect to any Project Party, such occurrence has resulted in or could
reasonably be expected to result in a Material Adverse Effect; provided, that
such occurrence shall not constitute an Event of Default with respect to any
Project Party (other than a Project Party to any License Agreement, the
Interconnect Agreement, the Huron Ground Lease, the Huron Grain Elevator Lease
or the Aberdeen Grain Elevator Lease) if an agreement replacing each Project
Document to which such Project Party is a party, in form and substance, and with
a counterparty, reasonably satisfactory to the Required Lenders, is entered into
(together with all applicable Ancillary Documents) within sixty (60) days
thereof.

  (i)   Project Document Defaults; Termination.

  (i)   The Borrower or any Project Party shall be in material breach of or
otherwise in material default under any Project Document, or the Borrower or any
counterparty thereof to any SNDA shall be in material breach of or otherwise in

60



--------------------------------------------------------------------------------



 



      material default under such SNDA, and such breach or default has continued
(x) in the case of the Huron Ground Lease, for more than thirty (30) days, or
(y) in the case of any other Project Document or any SNDA, beyond any applicable
grace period expressly provided for in such Project Document (or, if no such
cure period is provided, thirty (30) days); provided, that any such breach or
default by any Project Party under any Project Document (other than the License
Agreements, the Interconnect Agreement, the Huron Ground Lease, the Huron Grain
Elevator Lease and the Aberdeen Grain Elevator Lease) shall not constitute an
Event of Default if an agreement replacing such Project Document, in form and
substance, and with a counterparty, reasonably satisfactory to the Required
Lenders, is entered into (together with all applicable Ancillary Documents)
within sixty (60) days thereof.     (ii)   Any Project Document ceases to be in
full force and effect prior to its scheduled expiration, is repudiated, or its
enforceability is challenged or disaffirmed by or on behalf of the Borrower or
any Project Party thereto, or any SNDA ceases to be in full force and effect
prior to its scheduled expiration, is repudiated, or its enforceability is
challenged or disaffirmed by or on behalf of the Borrower or any counterparty
thereof to such SNDA provided, that such occurrence shall not constitute an
Event of Default with respect to any Project Document (other than the License
Agreements, the Interconnect Agreement, the Huron Ground Lease, the Huron Grain
Elevator Lease and the Aberdeen Grain Elevator Lease) if an agreement replacing
such Project Document, in form and substance, and with a counterparty,
reasonably satisfactory to the Required Lenders, is entered into (together with
all applicable Ancillary Documents) within sixty (60) days thereof.

     (j) Governmental Approvals. The Borrower fails to obtain, renew, maintain
or comply in all material respects with any Necessary Project Approval or any
Necessary Project Approval is revoked, canceled, terminated, withdrawn or
otherwise ceases to be in full force and effect, or any Necessary Project
Approval is adversely modified without the consent of the Required Lenders, or a
proceeding is commenced which could reasonably produce any such result.

61



--------------------------------------------------------------------------------



 



     (k) Unenforceability of Documentation. At any time after the execution and
delivery thereof:

  (i)   any material provision of any Financing Document shall cease to be in
full force and effect;     (ii)   any Financing Document is revoked or
terminated, becomes unlawful or is declared null and void by a Governmental
Authority of competent jurisdiction;     (iii)   any Financing Document becomes
unenforceable, is repudiated or the enforceability thereof is contested or
disaffirmed by or on behalf of any party thereto other than the Senior Secured
Parties; and     (iv)   any Liens against any of the Collateral cease to be a
first-priority, perfected security interest in favor of the Collateral Agent, or
the enforceability thereof is contested by any Loan Party, or any of the
Security Documents ceases to provide the security intended to be created thereby
with the priority purported to be created thereby.

     (l) Environmental Matters. (i) (A) Any Environmental Claim has occurred
with respect to the Borrower, the Project or any Environmental Affiliate,
(B) any release, Threat of Release, emission, discharge or disposal of any
Material of Environmental Concern occurs, and such event could reasonably be
expected to form the basis of an Environmental Claim against the Borrower, the
Project or any Environmental Affiliate, or (C) any violation or alleged
violation of any Environmental Law or Environmental Approval occurs that would
reasonably result in an Environmental Claim against the Borrower or the Project
or, to the extent the Borrower may have liability, any Environmental Affiliate
that, in the case of any of Section 8.01(l)(i)(A), (B) or (C), could reasonably
be expected to result in liability for the Borrower in an amount greater than
two hundred fifty thousand Dollars ($250,000) for any single claim or five
hundred fifty thousand Dollars ($500,000) for all such claims during any twelve
(12) month period or could otherwise reasonably be expected to result in a
Material Adverse Effect; provided that such an occurrence shall not constitute
an Event of Default if (x) the estimated liability associated therewith is
reasonably expected to be less than one million Dollars ($1,000,000) net of any
Insurance Proceeds that have actually been paid to, and received by, the
Borrower or the Collateral Agent as loss payee in connection therewith, or as
reduced by taking into account any amounts that the Borrower demonstrates, to
the reasonable satisfaction of the Administrative Agent, within ten
(10) Business Days following such occurrence, will be available as and when
needed, without conditions,

62



--------------------------------------------------------------------------------



 



from sources (including Insurance Proceeds and documented voluntary equity
contributions made to the Borrower for the purpose of covering such costs) other
than Cash Flow or Loan proceeds, to cover such costs (and such occurrence could
not otherwise reasonably be expected to result in a Material Adverse Effect)
and, within ninety (90) days of such occurrence, such liability is reduced below
the threshold set forth above in this proviso from sources other than Cash Flow
or Loan proceeds, (y) there have been no more than two (2) occurrences of the
nature described in this Section 8.01(l)(i) during the immediately preceding
twelve (12) month period and (z) during such cure period, the Borrower
undertakes any remedial or responsive actions then required to be undertaken
under applicable Law;

  (ii)   the Borrower fails to obtain any Environmental Approvals necessary for
the management, use, control, ownership, or operation of its business, property
or assets, and (A) the absence of such Environmental Approval could reasonably
be expected to have a Material Adverse Effect or (B) any such Environmental
Approval is the subject of an Environmental Claim, revoked, terminated, or
otherwise ceases to be in full force and effect.

     (m) Loss of Collateral. Any portion of the Collateral (other than a portion
that is immaterial) is damaged, seized or appropriated; provided that such an
occurrence shall not constitute an Event of Default if the Borrower repairs,
replaces, rebuilds or refurbishes such damaged, seized or appropriated
Collateral (i) in accordance with Section 9.01(d) of the Accounts Agreement, or
(ii) otherwise with the approval of the Required Lenders, in consultation with
the Independent Engineer (provided that such approval is obtained within sixty
(60) days thereof).
     (n) Event of Abandonment. An Event of Abandonment occurs.
     (o) Taking or Total Loss. An Event of Taking with respect to all or a
material portion of the Project or any Equity Interests in the Borrower occurs,
or an Event of Total Loss occurs.
     (p) Change of Control. A Change of Control occurs.

63



--------------------------------------------------------------------------------



 



     Section 8.02 Action Upon Bankruptcy. If any Event of Default described in
Section 8.01(h) (Events of Default – Bankruptcy, Insolvency) occurs with respect
to the Borrower, the outstanding principal amount of the outstanding Loans and
all other Obligations shall automatically be and become immediately due and
payable, without notice, demand or further act of the Administrative Agent, the
Collateral Agent or any other Senior Secured Party.
     Section 8.03 Action Upon Other Event of Default. (a) If any Event of
Default (other than any Event of Default described in Section 8.01(h) (Events of
Default — Bankruptcy, Insolvency)) occurs and is continuing for any reason,
whether voluntary or involuntary, and is continuing, the Administrative Agent
may, or upon the direction of the Required Lenders shall, by written notice to
the Borrower, declare all or any portion of the outstanding principal amount of
the Loans and other Obligations to be due and payable, whereupon the full unpaid
amount of the Loans and other Obligations that has been declared due and payable
shall be and become immediately due and payable, without further notice, demand
or presentment. During the continuance of an Event of Default, the
Administrative Agent may, or upon the direction of the Required Lenders shall,
instruct the Collateral Agent to exercise any or all remedies provided for under
this Agreement or the other Financing Documents.
     (b) Any declaration made pursuant to Section 8.03(a) may, should the
Required Lenders in their sole and absolute discretion so elect, be rescinded by
written notice to the Borrower at any time after the principal of the Loans has
become due and payable, but before any judgment or decree for the payment of the
monies so due, or any part thereof, has been entered; provided that no such
rescission or annulment shall extend to or affect any subsequent Event of
Default or impair any right consequent thereon.
     Section 8.04 Application of Proceeds. Any moneys received by the Collateral
Agent after the occurrence and during the continuance of an Event of Default may
be held by the Collateral Agent as Collateral and/or, at the direction of the
Administrative Agent, may be applied in full or in part by the Collateral Agent
against the Obligations in the following order or priority (but without
prejudice to the right of the Collateral Agent to recover any shortfall from the
Borrower):
     (a) first, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any) and any other amounts
(including fees, costs and expenses of counsel and amounts payable under ARTICLE
IV (Eurodollar Rate and Tax Provisions)) payable to the Agents in their
capacities as such ratably among them in proportion to the amounts described in
this clause first;
     (b) second, to payment of that portion of the Obligations constituting
fees, costs, expenses (and interest owing thereon (if any)) and any other
amounts

64



--------------------------------------------------------------------------------



 



(including fees, costs and expenses of counsel and amounts payable under ARTICLE
IV (Eurodollar Rate and Tax Provisions) but excluding principal of and accrued
interest on the Loans payable to the Lenders, ratably among the Lenders in
proportion to the amounts described in this clause second payable to them, as
certified by the Administrative Agent;
     (c) third, to payment of that portion of the Obligations constituting
accrued and unpaid interest (including default interest) with respect to the
Loans, ratably among the Lenders in proportion to the respective amounts
described in this clause third payable to them, as certified by the
Administrative Agent;
     (d) fourth, to the principal amount of the Loans payable by the Borrower to
the Lenders, ratably among the Lenders in proportion to the respective amounts
described in this clause fourth held by them, as certified by Administrative
Agent; and
     (e) last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full in cash, to the Borrower or as otherwise required by
Applicable Law.
ARTICLE IX
THE AGENTS
     Section 9.01 Appointment and Authority. (a) Each Lender hereby irrevocably
appoints, designates and authorizes each Agent to take such action on its behalf
under the provisions of this Agreement and each other Financing Document and to
exercise such powers and perform such duties as are expressly delegated to such
Agent by the terms of this Agreement or any other Financing Document, together
with such actions as are reasonably incidental thereto. The provisions of this
ARTICLE IX are solely for the benefit of the Agents and the Lenders, and neither
the Borrower nor any other Person shall have rights as a third party beneficiary
of any of such provisions.
     (b) Each Lender hereby appoints WestLB as its Administrative Agent under
and for purposes of each Financing Document to which it is a party. WestLB
hereby accepts this appointment and agrees to act as the Administrative Agent
for the Lenders in accordance with the terms of this Agreement. Each Lender
appoints and authorizes the Administrative Agent to act on behalf of such Lender
under each Financing Document to which it is a party and, in the absence of
other written instructions from the Required Lenders received from time to time
by the Administrative Agent (with respect to which the Administrative Agent
agrees that it will comply, except as otherwise provided in this Section 9.01 or
as otherwise advised by counsel), to

65



--------------------------------------------------------------------------------



 



exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Administrative Agent by the terms hereof and thereof,
together with such powers as may be reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in any
Financing Document, the Administrative Agent shall not have any duties or
responsibilities except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Financing Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
     (c) Each Lender and the Administrative Agent hereby appoint WestLB as their
Collateral Agent under and for purposes of each Financing Document to which it
is a party. WestLB hereby accepts this appointment and agrees to act as the
Collateral Agent for the Senior Secured Parties in accordance with the terms of
this Agreement. Each of the Lenders hereby irrevocably appoints and authorizes
the Collateral Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Borrower or the Pledgor to the Collateral Agent in order to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 9.05
(Delegation of Duties) for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights and remedies thereunder at the direction of the Collateral
Agent, as the case may be, shall be entitled to the benefits of all provisions
of this ARTICLE IX and ARTICLE X (Miscellaneous Provisions) (including
Section 10.08 (Indemnification by the Borrower), as though such co-agents,
sub-agents and attorneys-in-fact were the Collateral Agent under the Financing
Documents. Notwithstanding any provision to the contrary contained elsewhere in
any Financing Document, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein or in the other
Financing Documents to which the Collateral Agent is party, nor shall the
Collateral Agent have or be deemed to have any fiduciary relationship with the
Borrower or any Senior Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into any
Financing Document or otherwise exist against the Collateral Agent. Each of the
Collateral Agent and the Administrative Agent shall have the right at any time
to seek instructions from the Required Lenders or, in the case of the Collateral
Agent, the Administrative Agent as to any discretionary actions contemplated
hereby or in any other

66



--------------------------------------------------------------------------------



 



Financing Document or if this Agreement or any other Financing Document is
silent as to any matter requiring action by the Collateral Agent and shall be
fully protected in accordance with Section 9.03 (Exculpatory Provisions) and
Section 9.04 (Reliance by Agents) when acting upon such instructions. Any action
taken by the Collateral Agent or the Administrative Agent under or in relation
to this Agreement and any other Financing Document to which it is party with
requisite authority or on the basis of appropriate instructions received from
the Lenders (or otherwise as duly authorized) shall be binding on each Lender.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement with reference to the Collateral Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
     Section 9.02 Rights as a Lender. Each Person serving as Agent hereunder or
under any other Financing Document shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent. Each such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor for or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
Affiliates of the Borrower as if such Person were not an Agent hereunder and
without any duty to account therefor to the Lenders or any other Agent.
     Section 9.03 Exculpatory Provisions. (a) No Agent nor any of its respective
directors, officers, employees or agents shall have any duties or obligations
except those expressly set forth herein and in the other Financing Documents to
which it is a party. Without limiting the generality of the foregoing, no Agent
shall:

  (i)   be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;     (ii)  
have any duty to take any discretionary action or exercise any discretionary
powers except discretionary rights and powers expressly contemplated hereby or
by the other Financing Documents to which it is party that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in such other Financing Documents); provided that such Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or

67



--------------------------------------------------------------------------------



 



      that is contrary to any Financing Document or applicable Law; and provided
further that no such direction given to such Agent that in the sole judgment of
such Agent imposes, or purports to impose, or might reasonably be expected to
impose upon such Agent any obligation or liability not set forth in this
Agreement or arising under this Agreement or other Financing Documents to which
it is party shall be binding upon such Agent unless such Agent, in its sole
discretion, accepts such direction;     (iii)   except as expressly set forth
herein and in the other Financing Documents to which it is party, have any duty
to disclose, or be liable for any failure to disclose, any information relating
to the Borrower or any of its Affiliates that is communicated to or obtained by
the Person serving as an Agent or any of its Affiliates in any capacity; or    
(iv)   be required to institute any legal proceedings arising out of or in
connection with, or otherwise take steps to enforce, this Agreement or any other
Financing Document other than on the instructions of the Required Lenders.

     (b) No Agent nor any of its respective directors, officers, employees or
agents shall be liable for any action taken or not taken by it (i) with the
prior written consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as may be necessary, or as such Agent may
reasonably believe in good faith to be necessary, under the circumstances as
provided in Section 9.01 (Appointment and Authority)), (ii) in connection with
any amendment, consent, approval or waiver which it is permitted under the
Financing Documents to enter into, agree to or grant or (iii) in the absence of
its own gross negligence or willful misconduct. Each Agent shall be deemed not
to have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to such Agent in writing by
the Borrower or a Lender.
     (c) No Agent nor any of its respective directors, officers, employees or
agents shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Financing Document, (ii) the contents of any certificate,
report, opinion or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein (including the use of proceeds) or the occurrence or continuance of any
Default or Event of Default, (iv) the execution, validity,

68



--------------------------------------------------------------------------------



 



enforceability, effectiveness, genuineness or admissibility into evidence of
this Agreement, any other Financing Document or any other agreement, instrument
or document, or the creation, perfection or priority of any Lien or security
interest created or purported to be created by any Security Document (or title
to or rights in any Collateral under any Security Document), or (v) the
satisfaction of any condition set forth in ARTICLE VI (Conditions Precedent) or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to any such Agent.
     (d) Each Agent may (but shall not be obligated to do so), unless and until
it shall have received directions from the Required Lenders, take such action or
refrain from taking such action in respect of a Default or Event of Default of
which such Agent has been advised in writing by the Required Lenders as it shall
reasonably deem advisable in the best interests of the Lenders.
     (e) Each Agent may refrain from acting in accordance with any instructions
of the Lenders, or (in the case of the Collateral Agent) the Administrative
Agent, until it has been indemnified and/or secured to its satisfaction against
any and all costs, expenses or liabilities (including legal fees and expenses)
which it would or might reasonably be expected to incur as a result.
     (f) No Agent shall be required to advance or expend any funds or otherwise
incur any financial liability in the performance of its duties or the exercise
of its powers or rights hereunder or under any Financing Document to which it is
party unless it has been provided with security or indemnity reasonably
satisfactory to it against any and all liability or expense which may be
incurred by it by reason of taking or continuing to take such action.
     Section 9.04 Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not (nor shall any of its directors, officers, employees or agents)
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Each Agent also may rely upon any statement
made to it orally or by telephone and reasonably believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the Effective
Date that by its terms must be fulfilled to the satisfaction of a Lender, each
Agent may presume that such condition is satisfactory to such Lender unless such
Agent shall have received written notice to the contrary from such Lender prior
to the Effective Date. Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts reasonably
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel,

69



--------------------------------------------------------------------------------



 



accountants or experts. Each Agent may at any time and from time to time solicit
written instructions in the form of directions from the Required Lenders or an
order of a court of competent jurisdiction as to any action that it may be
requested or required to take, or that it may propose to take, in the
performance of any of its obligations under this Agreement or any other
Financing Document to which it is party.
     Section 9.05 Delegation of Duties. Each Agent may perform any and all of
its duties and exercise any and all its rights and powers hereunder or under any
other Financing Document by or through any one or more sub-agents appointed by
such Agent. Absent gross negligence or willful misconduct in selecting a
sub-agent, no Agent shall be responsible for any action of, or failure to act
by, any sub-agent that has been approved by the Required Lenders. Each Agent and
any such sub—agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this ARTICLE IX shall apply to any such sub-agent and to the
Related Parties of such Agent and any such sub-agent, and shall apply to their
respective activities in connection with their acting as Agent.
     Section 9.06 Resignation or Removal of Agent. (a) Any Agent may resign from
the performance of all its functions and duties hereunder and/or under the other
Financing Documents at any time by giving thirty (30) days’ prior notice to the
Borrower and the Lenders. Any Agent may be removed at any time by the Required
Lenders. Such resignation or removal shall take effect upon the appointment of a
successor Agent, in accordance with this Section 9.06.
     (b) Upon any notice of resignation by any Agent or upon the removal of any
Agent by the Required Lenders, the Required Lenders shall appoint a successor
Agent hereunder and under each other Financing Document who shall be a
commercial bank having a combined capital and surplus of at least two hundred
fifty million Dollars ($250,000,000). So long as no Event of Default has
occurred and is continuing, such appointment shall be subject to the Borrower’s
approval (such approval not to be unreasonably withheld, conditioned or
delayed).
     (c) If no successor Agent has been appointed by the Required Lenders within
thirty (30) days) after the date such notice of resignation was given by such
Agent or the Required Lenders elected to remove such Agent, any Senior Secured
Party may petition any court of competent jurisdiction for the appointment of a
successor Agent. Such court may thereupon, after such notice, if any, as it may
deem proper, appoint a successor Agent, as applicable, who shall serve as Agent
hereunder and under each other Financing Document until such time, if any, as
the Required Lenders appoint a successor Agent, as provided above.

70



--------------------------------------------------------------------------------



 



     (d) Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or removed) Agent, and the
retiring (or removed) Agent shall be discharged from all of its duties and
obligations hereunder and under the other Financing Documents. After the
retirement or removal of any Agent hereunder and under the other Financing
Documents, the provisions of this ARTICLE IX shall continue in effect for the
benefit of such retiring (or removed) Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while such Agent was acting as Agent.
     (e) If a retiring (or removed) Agent is the Collateral Agent, such
Collateral Agent will promptly transfer any Collateral in the possession or
control of such Collateral Agent to the successor Collateral Agent and will,
subject to payment of its reasonable costs and expenses (including counsel fees
and expenses), execute and deliver such notices, instructions and assignments as
may be reasonably necessary or desirable to transfer the rights of the
Collateral Agent with respect to such Collateral property to the successor
Collateral Agent.
     Section 9.07 No Amendment to Duties of Agent Without Consent. No Agent
shall be bound by any waiver, amendment, supplement or modification of this
Agreement or any other Financing Document that affects its rights or duties
hereunder or thereunder unless such Agent shall have given its prior written
consent, in its capacity as Agent, thereto.
     Section 9.08 Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and make its Loans. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Financing Document or any related agreement or any document furnished
hereunder or thereunder.
     Section 9.09 [Intentionally Omitted].
     Section 9.10 Collateral Agent May File Proofs of Claim. (a) In case of the
pendency of any Insolvency or Liquidation Proceeding relative to the Borrower or
the Pledgor (including any event described in Section 8.01(h) (Events of Default
— Bankruptcy, Insolvency), the Collateral Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or

71



--------------------------------------------------------------------------------



 



otherwise and irrespective of whether the Collateral Agent or any other Senior
Secured Party shall have made any demand on the Borrower) shall be entitled and
empowered, but shall not be obligated, by intervention in such proceeding or
otherwise:

  (i)   to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Senior Secured Parties (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Senior Secured Parties and their respective agents and counsel and all
other amounts due the Senior Secured Parties under Section 3.12 (Fees),
Section 10.06 (Costs and Expenses) and Section 10.08 (Indemnification by the
Borrower)) allowed in such judicial proceeding; and     (ii)   to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same.

     (b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Collateral Agent and, in the event that
the Collateral Agent consents to the making of such payments directly to the
Lenders, to pay to the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Agents under
Section 3.12 (Fees), Section 10.06 (Costs and Expenses) and Section 10.08
(Indemnification by the Borrower).
     (c) Nothing contained herein shall be deemed to authorize the Collateral
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Collateral Agent to
vote in respect of the claim of any Lender in any such proceeding.
     Section 9.11 Collateral Matters. (a) The Senior Secured Parties irrevocably
authorize the Collateral Agent to release any Lien on any property granted to or
held by the Collateral Agent under any Financing Document for the benefit of the
Senior Secured Parties (i) upon the occurrence of the Security Discharge Date,
(ii) if approved, authorized or ratified in writing in accordance with
Section 10.01 (Amendments, Etc.) or (iii) as permitted pursuant to the terms of
the Financing

72



--------------------------------------------------------------------------------



 



Documents (including as contemplated by Section 7.02(f) (Negative Covenants —
Asset Dispositions)).
     (b) Upon request by the Collateral Agent at any time and from time to time,
the Lenders will confirm in writing the Collateral Agent’s authority to release
its interest in particular types or items of property pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Collateral
Agent will, at the Borrower’s expense, execute and deliver to the Borrower or
the Pledgor, as the case may be, such documents as such Person may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents in accordance with
the terms of the Financing Documents and this Section 9.11.
     (c) Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder or under any of the
other Financing Documents to which it is party, the Collateral Agent shall have
no duty as to any Collateral, as to ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relative
to any Collateral, whether or not the Collateral Agent is deemed to have
knowledge of such matters, or as to taking of any necessary steps to preserve
rights against any parties or any other rights pertaining to any Collateral
(including the filing of UCC continuation statements). The Collateral Agent
shall be deemed to have exercised appropriate and due care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which other collateral agents accord
similar property.
     Section 9.12 Copies. Each Agent shall (a) give prompt notice to each Lender
of each material notice or request required or permitted to be given to such
Agent by the Borrower pursuant to the terms of this Agreement or any other
Financing Document (other than instructions for the transfer of funds from
Project Accounts pursuant to the Accounts Agreement or if otherwise concurrently
delivered to the Lenders by the Borrower) and (b) promptly distribute to each
Lender each document or instrument (including each document or instrument
delivered by the Borrower to such Agent pursuant to ARTICLE V (Representations
and Warranties), ARTICLE VI (Conditions Precedent) and ARTICLE VII (Covenants))
received for its account and copies of all other communications received by such
Agent from the Borrower for distribution to the Lenders by such Agent in
accordance with the terms of this Agreement or any other Financing Document.
     Section 9.13 Amendment to Financing Documents. Each Lender hereby consents
to the execution, delivery and performance by the Agents of each of the
Financing Documents (described in clauses (i) though (vii) of the definition
thereof) dated on or about the date hereof and to which an Agent is a party.

73



--------------------------------------------------------------------------------



 



     Section 9.14 Indemnification. Without limiting the Obligations of the
Borrower, each Lender agrees to indemnify each Agent (or any sub-agent thereof)
and any Related Party of any of the foregoing (the “Indemnified Party”), ratably
in accordance with such Lender’s Loan Percentage (or if indemnification is
sought after the date upon which the Obligations have been paid in full, ratably
in accordance with such Lender’s Loan Percentage immediately prior to such date)
for any and all losses, claims, damages, liabilities and expenses (including all
fees, costs and expenses of counsel for any Indemnified Party) which may at any
time (including after the Obligations have been paid in full) be imposed on,
incurred by or asserted against such Indemnified Party in any way relating to or
arising out of this Agreement, the Restructuring Agreement, the Original Credit
Agreement, any other Transaction Document (as defined herein or in the Original
Credit Agreement) or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or the enforcement of
any of the terms hereof or thereof or of any such other documents or any action
taken or omitted to be taken by such Indemnified Party (to the extent the
Borrower has not paid any such amounts pursuant to Section 10.08
(Indemnification by the Borrower) and without limiting its obligation to do so);
provided that no Lender shall be liable for any of the foregoing found in a
final and Non-Appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
The Administrative Agent or any such Indemnified Party shall be fully justified
in refusing to take or to continue to take any action under any Financing
Document unless it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Without limitation of the
foregoing, each Lender agrees to reimburse the Indemnified Parties promptly upon
demand for such Lender’s Loan Percentage of any out-of-pocket expenses
(including counsel fees and disbursements and allocated staff costs) incurred by
the Indemnified Party in connection with the preparation, execution,
administration or enforcement of, or legal advice in respect of rights or
responsibilities under, this Agreement, the Restructuring Agreement, the
Original Credit Agreement, any other Transaction Document (as defined herein or
in the Original Credit Agreement), to the extent that the Indemnified Party is
not reimbursed for such expenses by the Borrower. The agreements in this
Section 9.14 (Indemnification) shall survive the satisfaction or discharge of
the Obligations. The Lenders agree and acknowledge that the Accounts Bank is an
intended third party beneficiary of this Section 9.14 (Indemnification). The
obligations of the Lenders to make payments pursuant to this Section 9.14 are
several and not joint.
     Section 9.15 No Liability for Clean-up of Hazardous Materials. If the
Collateral Agent is required to acquire title to an asset for any reason, or
take any managerial action of any kind in regard thereto, in order to carry out
any duty or obligation for the benefit of another, which in the Collateral
Agent’s sole discretion may

74



--------------------------------------------------------------------------------



 



cause the Collateral Agent to be considered an “owner or operator” under any
Environmental Laws or otherwise cause the Collateral Agent to incur, or be
exposed to, any environmental liabilities or any liability under any other
federal, state or local law, the Collateral Agent reserves the right, instead of
taking such action, either to resign as Collateral Agent or to arrange for the
transfer of the title or control of the asset to a court-appointed receiver. The
Collateral Agent will not be liable to any Person for any environmental
liabilities or any environmental claims or contribution actions under any
federal, state or local law, rule or regulation by reason of the Collateral
Agent’s action and conduct as authorized, empowered or directed hereunder or
relating to any kind of discharge or release or threatened discharge or release
of any Materials of Environmental Concern into the environment.
ARTICLE X
MISCELLANEOUS PROVISIONS
     Section 10.01 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Financing Document, and no consent to any departure
by the Borrower, any Pledgor or any party (other than a Senior Secured Party) to
the Accounts Agreement therefrom, shall be effective unless in writing signed by
the Required Lenders (or, if expressly contemplated hereby, the Administrative
Agent) and, in the case of an amendment, the Borrower or such Pledgor, as the
case may be, and in each such case acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no such amendment,
waiver or consent shall:
     (a) reinstate or provide for a commitment by any Lender to provide Loans or
other credit without the prior written consent of such Lender (other than any
Non-Voting Lender);
     (b) postpone any date scheduled for any payment of principal under
Section 3.01 (Repayment of Loans) or interest under Section 3.02 (Interest
Payment Dates), or postpone any date for the payment of fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Financing
Document, in each case without the prior written consent of each Lender affected
thereby (other than any Non-Voting Lender);
     (c) reduce the principal of, or the rate of interest specified herein on,
any Loan, or any Fees or other amounts (including any mandatory prepayments
under Section 3.08 (Mandatory Prepayment)) payable hereunder or under any other
Financing Document to any Lender without the prior written consent of each
Lender affected thereby (other than any Non-Voting Lender); provided that only
the prior written consent

75



--------------------------------------------------------------------------------



 



of the Required Lenders shall be necessary to amend the definition of Default
Rate or to waive any obligation of the Borrower to pay interest at the Default
Rate;
     (d) change the order of application of any prepayment of Loans from the
application thereof set forth in provisions of Section 3.10 (Provisions
Applicable to All Prepayments) in any manner without the prior written consent
of each Lender affected thereby (other than any Non-Voting Lender);
     (e) change any provision of this Section 10.01, the definition of Required
Lenders or any other provision of any Financing Document specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
under any Financing Document (including any such provision specifying the number
or percentage of Lenders required to waive any Event of Default or forbear from
taking any action or pursuing any remedy with respect to any Event of Default),
or make any determination or grant any consent under any Financing Document,
without the prior written consent of each Lender (other than any Non-Voting
Lender);
     (f) release (i) the Borrower from all or substantially all of its
obligations (except for obligations that are expressly covered in clauses (a) —
(e) above or (g) — (i) below) under any Financing Document, (ii) Collateral with
a fair market value, or a disposal price, of more than fifteen million Dollars
($15,000,000) in any transaction or series of related transactions, or (iii) the
Collateral (as defined in the Pledge Agreement), without the prior written
consent of each Lender (other than any Non-Voting Lender);
     (g) change any provision that requires ratable treatment of Lenders in
accordance with Section 3.13 (Pro Rata Treatment) without the prior written
consent of each Lender (other than any Non-Voting Lender) that would be denied
ratable treatment by such change;
     (h) amend the order of payments set forth in Section 4.01(c) of the
Accounts Agreement without the prior written consent of each Lender (other than
any Non-Voting Lender);
     (i) amend the order of payments set forth in Section 8.04 (Application of
Proceeds) without the prior written consent of each Lender;
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an Agent in addition to the Lenders required above, affect
the rights or duties of, or any fees or other amounts payable to, such Agent
under this Agreement or any other Financing Document; and (ii) Section 10.03(h)
(Assignments) may not be amended, waived or otherwise modified without the prior
written consent of each Granting Lender

76



--------------------------------------------------------------------------------



 



all or any part of whose Loan is being funded by an SPV at the time of such
amendment, waiver or other modification.
     Notwithstanding the other provisions of this Section 10.01, the Borrower,
the Collateral Agent and the Administrative Agent may (but shall have no
obligation to) amend or supplement the Financing Documents without the consent
of any Lender solely: (i) to cure any ambiguity, defect or inconsistency;
(ii) to make any change that would provide any additional rights or benefits to
the Lenders or (iii) to make, complete or confirm any grant of Collateral
permitted or required by this Agreement or any of the Security Documents or any
release of any Collateral that is otherwise permitted under the terms of this
Agreement and the Security Documents.
     Section 10.02 Applicable Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
     (b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. THE BORROWER
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
FINANCING DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY SENIOR SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER FINANCING DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

77



--------------------------------------------------------------------------------



 



     (c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 10.02(b). THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) Appointment of Process Agent and Service of Process. The Borrower
hereby irrevocably appoints C T Corporation System, with an office on the date
hereof at 111 Eighth Avenue, New York, New York 10011, as its agent to receive
on behalf of itself services of copies of the summons and complaint and any
other process that may be served in any such action or proceeding in the State
of New York. If for any reason the Process Agent shall cease to act as such for
any Person, such Person hereby agrees to designate a new agent in New York City
on the terms and for the purposes of this Section 10.02 reasonably satisfactory
to the Administrative Agent. Such service may be made by mailing or delivering a
copy of such process to such Person in care of the Process Agent at the Process
Agent’s above address, and the Borrower hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. As an
alternative method of service, the Borrower also irrevocably consents to the
service of any and all process in any such action or proceeding by the air
mailing of copies of such process to such Person at its then effective notice
addresses pursuant to Section 10.11 (Notices and Other Communications). Nothing
in this Agreement shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Financing
Document in the courts of any jurisdiction.
     (e) Immunity. To the extent that the Borrower has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under the Financing Documents and, without limiting the
generality of the foregoing, agrees that the waivers set forth in this
Section 10.02(e) shall have the fullest scope permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act.
     (f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY

78



--------------------------------------------------------------------------------



 



LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.02.
     Section 10.03 Assignments. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Agent and Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with Section 10.03(b) (ii) by way of
participation in accordance with Section 10.03(d), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.03(f), or (iv) to an SPV in accordance with the provisions of
Section 10.03(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, express or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in this Section 10.03 and, to the extent expressly contemplated
hereby, the Related Parties of each Agent and Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     (b) Any Lender may at any time after the date hereof assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it);
provided that (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Loans at the time owing to the assigning Lender
or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Lender Assignment Agreement with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Lender Assignment Agreement, as of the Trade Date, shall not be less than one
million Dollars ($1,000,000), unless the Administrative Agent otherwise consents
in writing; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect

79



--------------------------------------------------------------------------------



 



to the Loans assigned; (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent a Lender Assignment Agreement, together with
a processing and recordation fee of two thousand five hundred Dollars ($2,500);
provided that (A) no such fee shall be payable in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund with respect to a Lender
and (B) in the case of contemporaneous assignments by a Lender to one or more
Approved Funds managed by the same investment advisor (which Approved Funds are
not then Lenders hereunder), only a single such two thousand five hundred Dollar
($2,500) fee shall be payable for all such contemporaneous assignments and
(iv) the Eligible Assignee, if it is not a Lender prior to such assignment,
shall deliver to the Administrative Agent an administrative questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.03(c), on and after the effective date specified in each Lender
Assignment Agreement, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Lender Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Lender Assignment Agreement, be released from its obligations under this
Agreement (and, in the case of a Lender Assignment Agreement covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 4.01 (Eurodollar Rate Lending Unlawful), Section 4.03
(Increased Eurodollar Loan Costs), Section 4.05 (Funding Losses), Section 10.06
(Costs and Expenses) and Section 10.08 (Indemnification by the Borrower) with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note or Notes to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.03(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 10.03(d).
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s office a copy of each
Lender Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and principal amount of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Agents and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or other substantive change to the

80



--------------------------------------------------------------------------------



 



Financing Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or any Agent, sell participations to any Person (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 (Amendments, Etc.) that directly affects such Participant. Subject
to Section 10.03(e), the Borrower agrees that each Participant shall be entitled
to the benefits of Section 4.01 (Eurodollar Rate Lending Unlawful), Section 4.03
(Increased Eurodollar Loan Costs) and Section 4.05 (Funding Losses), to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.03(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.14 (Right of Setoff) as
though it were a Lender; provided such Participant agrees to be subject to
Section 3.14 (Sharing of Payments) as though it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 4.01 (Eurodollar Rate Lending Unlawful) or Section 4.03 (Increased
Eurodollar Loan Costs) than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such participant is made with the prior written
consent of the Borrower.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) The words “execution,” “signed,” “signature,” and words of like import
in any Lender Assignment Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the

81



--------------------------------------------------------------------------------



 



same legal effect, validity or enforceability as a manually executed signature
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     (h) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPV”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPV to fund any Loan, and (ii) if an SPV elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 3.15 (Sharing of Payments).
Each party hereto hereby agrees that (A) neither the grant to any SPV nor the
exercise by any SPV of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including their obligations under Section 4.03 (Increased Eurodollar
Loan Costs), (B) no SPV shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (C) the
Granting Lender shall for all purposes, including the approval of any amendment,
waiver or other modification of any provision of any Financing Document, remain
the lender of record hereunder. The making of a Loan by an SPV hereunder shall
utilize the commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one (1) year and one (1) day
after the payment in full of all outstanding commercial paper or other senior
debt of any SPV, it will not institute against, or join any other Person in
instituting against, such SPV in any Insolvency or Liquidation Proceeding under
the laws of the United States or any State thereof. Notwithstanding anything to
the contrary contained herein, any SPV may (1) with notice to, but without prior
consent of the Administrative Agent and without paying any processing fee
therefor, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (2) disclose on a confidential basis any
non-public information relating to its funding of any Loan to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPV.
     (i) Marshall Financial Group, LLC, hereby represents and warrants that it
has assigned all of its rights or obligations under the Original Loan Agreement
to

82



--------------------------------------------------------------------------------



 



OSM Heartland, LLC. The parties hereto acknowledge that OSM Heartland, LLC shall
be a Lender hereunder as an assignee of Marshall Financial Group, LLC.
     Section 10.04 Benefits of Agreement. Except as expressly provided in the
last sentence of Section 10.08(b) (Indemnification by Borrower) nothing in this
Agreement or any other Financing Document, express or implied, shall give to any
Person, other than the parties hereto and thereto, and each of their successors
and permitted assigns under this Agreement or any other Financing Document, any
benefit or any legal or equitable right or remedy under this Agreement.
     Section 10.05 Consultants. (a) The Required Lenders acting jointly or the
Administrative Agent may, in their sole discretion, appoint any Consultant for
the purposes specified herein. If any of the Consultants is removed or resigns
and thereby ceases to act for purposes of this Agreement and the other Financing
Documents, the Required Lenders acting jointly or the Administrative Agent, as
the case may be, shall designate a Consultant in replacement.
     (b) The Borrower shall reimburse each Consultant appointed hereunder for
the reasonable fees and documented expenses of such Consultant retained on
behalf of the Lenders pursuant to this Section 10.05.
     (c) In all cases in which this Agreement provides for any Consultant to
“agree,” “approve,” “certify” or “confirm” any report or other document or any
fact or circumstance, such Consultant may make the determinations and
evaluations required in connection therewith based upon information provided by
the Borrower or other sources reasonably believed by such Consultant to be
knowledgeable and responsible, without independently verifying such information;
provided that, notwithstanding the foregoing, such Consultant shall engage in
such independent investigations or findings as it may from time to time deem
necessary in its reasonable discretion to support the determinations and
evaluations required of it.
     Section 10.06 Costs and Expenses. The Borrower shall pay (a) all reasonable
and documented out-of-pocket expenses incurred by the Lenders and the Agents
(including all reasonable fees, costs and expenses of counsel and financial
advisors), in connection with the preparation, negotiation, syndication,
execution and delivery of this Agreement and the other Financing Documents
(whether or not the transactions contemplated hereby or thereby are
consummated); (b) all reasonable out-of-pocket expenses incurred by the Lenders
and the Agents (including all reasonable fees, costs and expenses of counsel and
financial advisors), in connection with any amendments, modifications or waivers
of the provisions of this Agreement and the other Financing Documents (whether
or not the transactions contemplated hereby or thereby are consummated); (c) all
out-of-pocket expenses incurred by the Agents (including all

83



--------------------------------------------------------------------------------



 



reasonable fees, costs and expenses of counsel for any Agent and financial
advisors for the Administrative Agent), in connection with the administration of
this Agreement and the other Financing Documents (whether or not the
transactions contemplated hereby or thereby are consummated); and (d) all
out-of-pocket expenses incurred by the Agents or any Lender (including all fees,
costs and expenses of counsel for any Senior Secured Party and financial
advisors for the Administrative Agent), in connection with the enforcement or
protection of its rights in connection with this Agreement and the other
Financing Documents, including its rights under this Section 10.06, including in
connection with any workout, restructuring or negotiations in respect of the
Obligations.
     Section 10.07 Counterparts; Effectiveness. (a) This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when it has been executed by the Administrative Agent and when the
Administrative Agent has received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
     (b) With effect on and from the Effective Date, the Original Credit
Agreement shall be amended and restated in its entirety by this Agreement and
the rights and obligations of the parties under the Original Credit Agreement
shall be governed by and construed in accordance with this Agreement. Except for
purposes of Section 6.01 (Conditions to Effectiveness), the performance of the
parties’ obligations under this Agreement prior to the Effective Date shall be
deemed to be governed by and construed in accordance with the Original Credit
Agreement.
     Section 10.08 Indemnification by the Borrower. (a) In addition to the
indemnity by the Borrower set forth in Section 10.11(f) (Notices and Other
Communications), the Borrower hereby agrees to indemnify each Agent (and any
sub-agent thereof), each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
expenses (including all reasonable fees, costs and expenses of counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of:

  (i)   the execution or delivery of this Agreement, the Restructuring
Agreement, the Original Credit Agreement, any other Transaction Document (as
defined herein or in the Original Credit Agreement) or any agreement or

84



--------------------------------------------------------------------------------



 



      instrument contemplated hereby or thereby, the performance by the parties
hereto or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby;     (ii)   any
Loan or the use or proposed use of the proceeds therefrom;     (iii)   any
actual or alleged presence, release or threatened release of Materials of
Environmental Concern on or from the Project or any property owned, leased or
operated by the Borrower, or any liability or costs pursuant to an Environmental
Law related in any way to the Project, the Sites or the Borrower;     (iv)   any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party, the Pledgor or any of its shareholders,
directors, members, managers or creditors, the Borrower or any of its partners
or creditors, and in each case regardless of whether any Indemnitee is a party
thereto and whether or not any of the transactions contemplated hereunder or
under any of the other Financing Documents is consummated, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; and/or     (v)   any claim,
demand or liability for broker’s or finder’s or placement fees or similar
commissions, whether or not payable by the Borrower, alleged to have been
incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by the Lenders or the Agents without
the knowledge of the Borrower;

     provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and Non-Appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, and in no event shall the Borrower be responsible for or
indemnify any Indemnitee for any losses comprised of (a) the fifty percent (50%)
of the Disputed Subordinated Interest

85



--------------------------------------------------------------------------------



 



Payment retained by the Bond Trustee (as each such term is defined in the
Restructuring Agreement) and (b) the reduction to zero, pursuant to the
Restructuring Agreement, of interest accrued on outstanding Loans and
outstanding Net Swap Payments owing to any Interest Rate Protection Provider (as
each such term is defined in the Original Credit Agreement) through the
Effective Date.
     (b) The Borrower hereby agrees to indemnify each Agent (and any sub-agent
thereof) and each Related Party of any of the foregoing Persons (each such
Person being called a “Restructuring Indemnitee”) against, and hold each
Restructuring Indemnitee harmless from, any and all losses, damages, liabilities
and expenses (including all reasonable fees, costs and expenses of counsel for
any Restructuring Indemnitee), incurred by any Restructuring Indemnitee in
connection with or in relation to any claim (whether before or after such claim
is actually brought) asserted against any Restructuring Indemnitee by any other
Indemnitee arising out of, in connection with, or as a result of the execution
or delivery of the Restructuring Agreement, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
transactions contemplated thereby; provided that such indemnity shall not, as to
any Restructuring Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and Non-Appealable judgment to have resulted
from the gross negligence or willful misconduct of such Restructuring
Indemnitee. The Administrative Agent and the Collateral Agent each acknowledges
to the Borrower that, as of the date of this Agreement, it has no knowledge of
any claims asserted against it by any other Indemnitee that would result in any
Restructuring Indemnitee seeking indemnification rights under this
Section 10.08(b).
     (c) Except as otherwise provided in ARTICLE VI (Conditions Precedent), all
amounts due under this Section 10.08 shall be payable not later than ten
(10) Business Days after demand therefor.
     Section 10.09 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Financing Document, the interest paid or agreed to be
paid under the Financing Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If any
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by any Agent or any
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude prepayments and the
effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts

86



--------------------------------------------------------------------------------



 



the total amount of interest throughout the contemplated term of the Obligations
hereunder.
     Section 10.10 No Waiver; Cumulative Remedies. No failure by any Senior
Secured Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Financing Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
     Section 10.11 Notices and Other Communications. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 10.11(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

  (i)   if to the Borrower or any Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.11(a); and     (ii)   if to any Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
administrative questionnaire.

     (b) Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, such notices
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in Section 10.11(d) shall be effective as
provided in Section 10.11(d).
     (c) Notices and other communications to the Lenders or any Agent hereunder
may be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, and in the case of notices to the Collateral Agent, by the
Collateral Agent as well; provided that the foregoing shall not apply to notices
to any Lender pursuant to

87



--------------------------------------------------------------------------------



 



ARTICLE II (The Loans) if such Lender has so notified the Administrative Agent.
Each of the Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
     (d) Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Section 10.11(d)(i) of notification that such notice or communication is
available and identifying the website address therefor.
     (e) Each of the Borrower and the Agents may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and each Agent.
     (f) The Agents and the Lenders shall be entitled to rely and act upon any
written notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with any Agent may be recorded by such Agent, and each of the
parties hereto hereby consents to such recording.
     (g) So long as WestLB is the Administrative Agent, the Borrower hereby
agrees that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Financing Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that
(i) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (ii) provides notice of any
Default or

88



--------------------------------------------------------------------------------



 



Event of Default or (iii) is required to be delivered to satisfy any condition
precedent to the Effective Date (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to nyc_agency_services@westlb.com. In addition, the
Borrower agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in the Financing Documents but only to the extent
requested by the Administrative Agent.
     (h) So long as WestLB is the Administrative Agent, the Borrower further
agrees that the Administrative Agent may make the Communications available to
the Lenders by posting the Communications on http://www.intralinks.com (or any
replacement or successor thereto) or a substantially similar electronic
transmission systems (the “Platform”).
     (i) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENTS DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
     (j) The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its e-mail address set forth in Schedule 10.11(a)
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Financing Documents. Each Lender agrees that

89



--------------------------------------------------------------------------------



 



notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Financing
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.
     (k) Notwithstanding clauses (g) to (j) above, nothing herein shall
prejudice the right of any Agent or Lender to give any notice or other
communication pursuant to any Financing Document in any other manner specified
in such Financing Document.
     Section 10.12 Patriot Act Notice. Each Lender and Agent (for itself and not
on behalf of any Lender or other Agent) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.
     Section 10.13 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or Lender, or any Agent or Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency or
Liquidation Proceeding or otherwise, then (a) to the extent of such recovery,
the Obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred, and (b) each Lender severally agrees to
pay to each Agent upon demand its applicable share (without duplication) of any
amount so recovered from or repaid by such Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect. The obligations
of the Lenders under Section 10.13(b) shall survive the payment in full of the
Obligations and the termination of this Agreement.
     Section 10.14 Right of Setoff. Each Lender and each of its respective
Affiliates is hereby authorized at any time and from time to time during the
continuance of an Event of Default, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing

90



--------------------------------------------------------------------------------



 



under this Agreement or any other Financing Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Financing Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section 10.14 are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
     Section 10.15 Severability. If any provision of this Agreement or any other
Financing Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     Section 10.16 Survival. Notwithstanding anything in this Agreement to the
contrary, Section 10.06 (Costs and Expenses) and Section 10.08 (Indemnification
by the Borrower) shall survive any termination of this Agreement. In addition,
each representation and warranty made hereunder and in any other Financing
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
each Agent and each Lender, regardless of any investigation made by any Agent or
any Lender or on their behalf and notwithstanding that any Agent or any Lender
may have had notice or knowledge of any Default or Event of Default at the time
such representation and warranty was made or deemed repeated, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
or under any other Financing Document shall remain unpaid or unsatisfied.
     Section 10.17 Treatment of Certain Information; Confidentiality. Each of
the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
to its Affiliates’ respective partners, directors, officers, employees, agents,
advisors (including legal counsel and financial advisors) and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent

91



--------------------------------------------------------------------------------



 



requested or required by any regulatory authority purporting to have
jurisdiction over it; (c) to the extent required by applicable Law or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder (including any actual or prospective purchaser of
Collateral); (f) subject to an agreement containing provisions substantially the
same as those of this Section 10.17, to (i) any Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement, (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Borrower or (iii) any
Person (and any of its officers, directors, employees, agents or advisors) that
may enter into or support, directly or indirectly, or that may be considering
entering into or supporting, directly or indirectly, either (A) contractual
arrangements with such Agent or Lender, or any Affiliates thereof, pursuant to
which all or any portion of the risks, rights, benefits or obligations under or
with respect to any Loan or Financing Document is transferred to such Person or
(B) an actual or proposed securitization or collateralization of, or similar
transaction relating to, all or a part of any amounts payable to or for the
benefit of any Lender under any Financing Document (including any rating
agency); (g) with the consent of the Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 10.17 or (ii) becomes available to any Agent, any Lender or any of
their respective Affiliates on a non-confidential basis from a source other than
the Borrower; (i) to any state, federal or foreign authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender; or (j) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Borrower received by it from such Lender). In addition, each of
the Agents and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement
and the other Financing Documents. For the purposes of this Section 10.17,
“Information” means written information that the Borrower furnishes to any Agent
or Lender after the date hereof (and designated at the time of delivery thereof
in writing as confidential) pursuant to or in connection with any Financing
Document, relating to the assets and business of the Borrower, but does not
include any such information that (i) is or becomes generally available to the
public other than as a result of a breach by such Agent or Lender of its
obligations hereunder, (ii) is or becomes available to such Agent or Lender from
a source other than the Borrower that is not, to the knowledge of such Agent or
Lender, acting in violation of a confidentiality obligation with the Borrower or
(iii) is independently compiled by any Agent or Lender,

92



--------------------------------------------------------------------------------



 



as evidenced by their records, without the use of the Information. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.17 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Section 10.18 Waiver of Consequential Damages, Etc. Except as otherwise
provided in Section 10.08 (Indemnification by the Borrower) for the benefit of
any Indemnitee, to the fullest extent permitted by applicable Law, the Borrower
shall not assert, and the Borrower hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.
     Section 10.19 Waiver of Litigation Payments. To the extent that the
Borrower may, in any action, suit or proceeding brought in any of the courts
referred to in Section 10.02(b) (Applicable Law; Jurisdiction; Etc. — Submission
to Jurisdiction) or elsewhere arising out of or in connection with this
Agreement or any other Financing Document to which it is a party, be entitled to
the benefit of any provision of law requiring any Lender or any Agent in such
action, suit or proceeding to post security for the costs of such Person or to
post a bond or to take similar action, the Borrower hereby irrevocably waives
such benefit, in each case to the fullest extent now or in the future permitted
under the laws of New York or, as the case may be, the jurisdiction in which
such court is located.
     Section 10.20 CONDITIONS DEEMED SATISFIED BY DELIVERY OF SIGNATURE. BY ITS
EXECUTION AND DELIVERY (AND, IN THE CASE OF DELIVERY IN ESCROW, RELEASE FROM
ESCROW) OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT
(INCLUDING BY TELECOPY OR PDF) TO THE OTHER PARTIES, EACH PARTY SHALL BE DEEMED
TO HAVE CONFIRMED ITS SATISFACTION THAT ALL OF THE CONDITIONS SET FORTH IN
SECTION 6.01 (CONDITIONS TO EFFECTIVENESS) HAVE BEEN SATISFIED OR WAIVED.
     Section 10.21 Consent to Modifications to Borrower Organic Documents. The
Lenders and the Administrative Agent hereby consent to the modifications to the

93



--------------------------------------------------------------------------------



 



Organic Documents of the Borrower being made on the Effective Date pursuant to
the Borrower LLC Agreement and the certificates of formation and conversion of
the Borrower in connection with the conversion of the Borrower from Heartland
Grain Fuels, L.P. to ABE South Dakota, LLC.
[Remainder of page intentionally blank. Next page is signature page.]

94



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amended and
Restated Senior Credit Agreement to be executed by their respective officers as
of the day and year first above written.

            ABE SOUTH DAKOTA, LLC,
as Borrower
      By:   /s/ Richard R. Peterson         Name:   Richard R. Peterson       
Title:   President and Chief Executive Officer     

Signature Page to Amended and Restated Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



            WESTLB AG, NEW YORK BRANCH,
as Administrative Agent
      By:   /s/ E. Keith Min         Name:   E. Keith Min        Title:  
Managing Director              By:   /s/ Dominick D’Ascoli         Name:  
Dominick D’Ascoli        Title:   Director        WESTLB AG, NEW YORK BRANCH,
as Collateral Agent
      By:   /s/ E. Keith Min         Name:   E. Keith Min        Title:  
Managing Director              By:   /s/ Dominick D’Ascoli         Name:  
Dominick D’Ascoli        Title:   Director     

Signature Page to Amended and Restated Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



            WESTLB AG, NEW YORK BRANCH,
as Lender
      By:   /s/ E. Keith Min         Name:   E. Keith Min        Title:  
Managing Director              By:   /s/ Dominick D’Ascoli         Name:  
Dominick D’Ascoli        Title:   Director     

Signature Page to Amended and Restated Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



            OSM HEARTLAND, LLC,
as Lender
      By:   /s/ Paul R. Ekholm         Name:   Paul R. Ekholm        Title:  
Senior Vice President     

Signature Page to Amended and Restated Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANCO SANTANDER, S.A., NEW YORK BRANCH,
as Lender
      By:   /s/ Harry Moreno         Name:   Harry Moreno        Title:   Senior
Vice President              By:   /s/ Jesus Lopez         Name:   Jesus Lopez   
    Title:   Senior Vice President     

Signature Page to Amended and Restated Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



            FARM CREDIT BANK OF TEXAS,
as Lender
      By:   /s/ Alan Robinson         Name:   Alan Robinson        Title:   Vice
President     

Signature Page to Amended and Restated Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



            COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”,
NEW YORK BRANCH,
as Lender
      By:   /s/ Andrew Sherman         Name:   Andrew Sherman        Title:  
Executive Director              By:   /s/ John McMahon         Name:   John
McMahon        Title:   Managing Director     

Signature Page to Amended and Restated Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



            NORDKAP BANK AG,
as Lender
      By:   /s/ Stefan Gerig         Name:   Stefan Gerig        Title:   Chief
Investment Officer              By:   /s/ Simona Kugler         Name:   Simona
Kugler        Title:   Portfolio Manager     

Signature Page to Amended and Restated Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



            KEB NY FINANCIAL CORP.,
as Lender
      By:   /s/ Yeon Hak Jeong         Name:   Yeon Hak Jeong        Title:  
President              By:   /s/ Seung Bum Woo         Name:   Seung Bum Woo   
    Title:   Senior Vice President     

Signature Page to Amended and Restated Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE PARTY BELOW IS EXECUTING THIS
AGREEMENT SOLELY FOR PURPOSES OF
SECTION 10.03(i):


MARSHALL FINANCIAL GROUP, LLC
a Delaware limited liability company,
as Lender under the Original Senior Credit Agreement


  By:  OUTSOURCE SERVICES
MANAGEMENT, LLC, a Nevada
Limited Liability Company, as Attorney
In-Fact for Marshall Financial Group, LLC
      By:   /s/ Paul R. Ekholm         Name:   Paul R. Ekholm        Title:  
Vice President     

Signature Page to Amended and Restated Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE PARTY BELOW IS EXECUTING THIS
AGREEMENT SOLELY FOR PURPOSES OF
SECTION 10.07(b):

WESTLB AG, NEW YORK BRANCH,
as Issuing Bank under the Original Credit Agreement
      By:   /s/ E. Keith Min         Name:   E. Keith Min        Title:  
Managing Director              By:   /s/ Dominick D’Ascoli         Name:  
Dominick D’Ascoli        Title:   Director   

Signature Page to Amended and Restated Senior Credit Agreement

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
     “Aberdeen I Plant” means the ethanol production facility owned by the
Borrower and located in Aberdeen, South Dakota, with a nameplate capacity of
approximately 9 million gallons-per-year of denatured ethanol, including the
respective Site and all buildings, structures, improvements, easements and other
property related thereto.
     “Aberdeen II License Agreement” means that certain License Agreement dated
as of July 14, 2006, between the Borrower and the Technology License Provider,
as amended by the Consent and Agreement, dated as of October 1, 2007, between
the Borrower, the Technology License Provider and the Collateral Agent.
     “Aberdeen II Plant” means the ethanol production facility owned by the
Borrower and located in the same location as the Aberdeen I Plant in Aberdeen,
South Dakota, with a nameplate capacity of approximately 40 million
gallons-per-year of denatured ethanol, including the respective Site and all
buildings, structures, improvements, easements and other property related
thereto.
     “Aberdeen CoBank Mortgage” means that certain Collateral Real Estate
Mortgage, dated November 6, 2008 and filed for record on December 2, 2008 at
11:15 am in Book 637, Page 27, in the records of the Brown County Register of
Deeds office, securing an indebtedness of $678,500,000, given by South Dakota
Wheat Growers Association to CoBank, ACB, a/k/a CoBank, and encumbering the fee
estate of South Dakota Wheat Growers Association in that portion of the
Mortgaged Property in Brown County in which the Borrower holds a leasehold
interest pursuant to the Aberdeen Grain Elevator Lease.
     “Aberdeen Ethanol Marketing Agreement” means that certain Exclusive Ethanol
Marketing Agreement, dated April 7, 2010, between the Borrower and Hawkeye Gold,
LLC, as supplemented by the letter agreement dated April 7, 2010 between the
Borrower and Hawkeye Gold, LLC, relating to the Aberdeen Plants.
     “Aberdeen Grain Elevator Lease” means that certain Lease Agreement, dated
as of October 1, 2007, between the Borrower as lessee and South Dakota Wheat
Growers Association as lessor, relating to the grain elevator for the Aberdeen
Plants.
     “Aberdeen Mortgage” means that certain Mortgage—Collateral Real Estate
Mortgage, Security Agreement, Financing Statement, Fixture Filing and Assignment
of Leases, Rents and Security Deposits, dated as of October 1, 2007, by the
Borrower to the Collateral Agent as recorded on October 15, 2007 as instrument
no. 393,
Exhibit A - 1

 



--------------------------------------------------------------------------------



 



in book 628, page 984 et seq., in the office of the Register of Deeds of Brown
County, South Dakota, as amended and restated by the Amended and Restated
Mortgage—Collateral Real Estate Mortgage, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Leases, Rents and Security Deposits,
dated on or about the date hereof.
     “Aberdeen Plants” means, collectively, the Aberdeen I Plant and the
Aberdeen II Plant.
     “Aberdeen Subordination, Non-Disturbance and Attornment Agreement” means
that certain Subordination, Non-Disturbance and Attornment Agreement, dated as
of October 1, 2007, among COBANK, ACB, a/k/a CoBank, as mortgagee, the Borrower
as lessee and South Dakota Wheat Growers Association as mortgagor, in relation
to the Aberdeen Grain Elevator Lease, including all schedules, exhibits and
attachments thereto.
     “Acceptable Bank” means a bank whose long-term unsecured and unguaranteed
debt is rated at least “A-” (or the then-equivalent rating) by S&P or at least
“A3” (or the then-equivalent rating) by Moody’s.
     “Account Collateral” has the meaning provided in Section 2.06 (Grant of
First-Priority Security Interest) of the Accounts Agreement.
     “Account Debtor” means the Person that is obligated on or under any Account
owing to the Borrower.
     “Accounts” means all “accounts” as that term is defined in Section 9-102 of
the UCC, now or hereafter owned by the Borrower.
     “Accounts Agreement” means that certain Amended and Restated Accounts
Agreement, dated on or about the date hereof, among the Borrower, the Accounts
Bank, as accounts bank and securities intermediary, the Collateral Agent and the
Administrative Agent.
     “Accounts Bank” means Amarillo National Bank, not in its individual
capacity, but solely as depositary bank and securities intermediary under the
Accounts Agreement, and includes each other Person that may, from time to time,
be appointed as successor Accounts Bank pursuant to and in accordance with the
Accounts Agreement.
     “Accounts Bank Fee Letter” has the meaning provided in Section 1.01 of the
Accounts Agreement.
     “Additional Project Document” means each contract, agreement, letter
agreement or other instrument to which the Borrower becomes a party after the
date
Exhibit A - 2

 



--------------------------------------------------------------------------------



 



hereof, other than any document under which the Borrower (a) could not
reasonably be expected to have obligations or liabilities in the aggregate in
excess of two million Dollars ($2,000,000), or be entitled to receive revenues
in the aggregate in excess of two million Dollars ($2,000,000), in either case
in value in any twelve (12) month period and (b) a termination of which could
not reasonably be expected to result in a Material Adverse Effect; provided,
that for the purposes of this definition, any series of related transactions
(other than transactions, including hedging transactions, relating to the sale
of Products or the purchase of corn and natural gas) shall be considered as one
transaction, and all contracts, agreements, letter agreements or other
instruments in respect of such transactions shall be considered as one contract,
agreement, letter agreement or other instrument, as applicable.
     “Administrative Agent” means WestLB, not in its individual capacity but
solely as administrative agent for the Lenders hereunder and under the other
Financing Documents, and includes each other Person that may, from time to time,
be appointed as successor Administrative Agent pursuant to Section 9.06
(Resignation or Removal of Agent).
     “Administrative Services Agreement” means that certain Amended and Restated
Administrative Services Agreement, dated on or about the date hereof, between
the Sponsor and the Borrower.
     “Affiliate” of any Person means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. A Person shall be deemed to be “controlled by” any other Person if such
other Person (a) possesses, directly or indirectly, power to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise or (b) owns at least ten percent (10%) of the Equity Interests in such
Person.
     “Agency Authorization Letter Agreement” means that certain Agency
Agreement, dated February 12, 2007, among the Borrower, as “Party Y”, Energy
Management & Consulting Services, LLC, as “Party X” and BP Canada Energy
Marketing Corp., pursuant to which Energy Management & Consulting Services, LLC
is authorized to make purchases of natural gas from BP Canada on behalf of the
Borrower pursuant to the Gas Purchase and Sale Agreement.
     “Agent Parties” has the meaning provided in Section 10.11(i) (Notices and
Other Communications).
     “Agents” means, collectively, the Administrative Agent, the Collateral
Agent and the Accounts Bank.
Exhibit A - 3

 



--------------------------------------------------------------------------------



 



     “Agreement” has the meaning set forth in the Preamble.
     “Ancillary Documents” means, with respect to each Additional Project
Document, the following, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent and, in the case of items (i), (ii) and
(iv), the Collateral Agent:

  (i)   each security instrument and agreement necessary or desirable to grant
to the Collateral Agent a first priority perfected Lien (subject only to
Permitted Liens) in such Additional Project Document and all property interests
received by the Borrower in connection therewith;     (ii)   all recorded UCC
financing statements and other filings required to perfect such Lien;     (iii)
  if reasonably requested by the Administrative Agent, opinions of counsel for
the Borrower addressing such matters relating to such document, each applicable
Security Document and Lien as the Administrative Agent may reasonably request;  
  (iv)   if reasonably requested by the Administrative Agent, the Borrower shall
use its best efforts to obtain a Consent with respect to such Additional Project
Document from each Project Party thereto, and shall use its best efforts to
obtain an opinion of counsel to such Project Party addressing matters relating
to such Additional Project Document and such Consent as the Administrative Agent
may reasonably request; and     (v)   certified evidence of the authorization of
such Additional Project Document by the Borrower.

     “Applicable Margin” means:

  (a)   with respect to Eurodollar Loans, (i) for the period from the Effective
Date through the second anniversary of the Effective Date, one and one-half
percent (1.50%), (ii) for the period from the second anniversary of the
Effective Date through the third anniversary of the Effective Date, three
percent (3.00%) and (iii) after the third anniversary of the Effective Date,
four percent (4.00%).

Exhibit A - 4

 



--------------------------------------------------------------------------------



 



  (b)   with respect to Base Rate Loans, (i) for the period from the Effective
Date through the second anniversary of the Effective Date, one-half percent
(0.50%), (ii) for the period from the second anniversary of the Effective Date
through the third anniversary of the Effective Date, two percent (2.00%) and
(iii) after the third anniversary of the Effective Date, three percent (3.00%).

     “Approved Fund” means, with respect to any Lender that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
     “Auditors” means those nationally recognized independent auditors selected
by the Borrower and approved by the Administrative Agent.
     “Authorized Officer” means (i) with respect to any Person that is a
corporation, the chief executive officer, the chief operating officer, the
president, any vice president, the treasurer or the chief financial officer of
such Person, (ii) with respect to any Person that is a partnership, an
Authorized Officer of a general partner of such Person, (iii) with respect to
any Person that is a limited liability company, any manager, the president, any
vice president, the treasurer or the chief financial officer of such Person, or
an Authorized Officer of the managing member of such Person, or (iv) with
respect to any Person, such other representative of such Person that is approved
by the Administrative Agent in writing who, in each such case, has been named as
an Authorized Officer on a certificate of incumbency of such Person delivered to
the Administrative Agent and the Accounts Bank on or after the date hereof.
     “Base Rate” means, for any day, a fluctuating rate per annum equal to the
higher of (i) the Federal Funds Effective Rate plus one-half of one percent
(0.50%) and (ii) the rate of interest in effect for such day as publicly
announced from time to time by the Administrative Agent as its “prime rate.” The
“prime rate” is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by the Administrative Agent shall take effect
at the opening of business on the day specified in the public announcement of
such change.
     “Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate and the provisions of ARTICLE II (The Loans).
     “Borrower” has the meaning set forth in the Preamble.
Exhibit A - 5

 



--------------------------------------------------------------------------------



 



     “Borrower LLC Agreement” means that certain Limited Liability Company
Agreement of ABE South Dakota, LLC, dated on or about the date hereof.
     “Business Day” means:

  (i)   any day that is neither a Saturday or Sunday nor a day on which
commercial banks are authorized or required to be closed in either Minneapolis,
Minnesota or New York, New York; and     (ii)   relative to the making,
continuing, prepaying or repaying of any Eurodollar Loans, any day on which
dealings in Dollars are carried on in the London interbank market.

     “Business Interruption Insurance Proceeds” means all proceeds of any
insurance policies required pursuant to this Agreement or otherwise obtained
with respect to the Borrower or the Project relating to business interruption or
contingent business interruption.
     “Capitalized Lease Liabilities” of any Person means all monetary
obligations of such Person under any leasing or similar arrangement that, in
accordance with GAAP, would be classified as capitalized leases on a balance
sheet of such Person or otherwise disclosed as such in a note to such balance
sheet and, for purposes of the Financing Documents, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
     “Cash Equivalents” means:

  (a)   readily marketable direct obligations of the government of the United
States or any agency or instrumentality thereof, or obligations unconditionally
guaranteed by the full faith and credit of the government of the United States,
in each case maturing within one (1) year from the date of acquisition thereof;
    (b)   securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than one (1) year from the date of acquisition
thereof and, at the time of acquisition, having a rating of AA- or higher from
S&P or Aa3 or higher from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service);

Exhibit A - 6

 



--------------------------------------------------------------------------------



 



  (c)   investments in commercial paper maturing within one hundred eighty
(180) days from the date of acquisition thereof and having, at such date of
acquisition, a rating of at least A-1 or P-1 from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized rating service);     (d)  
investments in certificates of deposit, banker’s acceptances and time deposits
maturing within two hundred and seventy (270) days from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, the Administrative Agent or any domestic office
of any commercial bank organized under the laws of the United States of America,
any State thereof, any country that is a member of the Organization for Economic
Co-Operation and Development or any political subdivision thereof, that has a
combined capital and surplus and undivided profits of not less than five hundred
million Dollars ($500,000,000);     (e)   fully collateralized repurchase
agreements with a term of not more than 30 days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria of clause (d) of this definition; and     (f)   investments in “money
market funds” within the meaning of Rule 2a-7 of the Investment Company Act of
1940, as amended, substantially all of whose assets are invested in investments
of the type described in clauses (a) through (e) of this definition.

     “Cash Flow” means, for any period, the sum (without duplication) of the
following: (i) all cash paid to the Borrower during such period in connection
with the Ethanol Marketing Agreements, Co-Product Marketing Agreement and any
other sales of Products, (ii) all interest and investment earnings paid to the
Borrower or the Project Accounts during such period on amounts on deposit in the
Project Accounts, (iii) all cash paid to the Borrower during such period as
Business Interruption Insurance Proceeds, and (iv) all other cash paid to the
Borrower during such period; provided, however, that Cash Flow shall not include
any proceeds of the Loans or any other Indebtedness incurred by the Borrower;
Insurance Proceeds; Condemnation Proceeds; any equity contributions; proceeds
from any disposition of assets of the Project or the Borrower (other than
Products); tax refunds; amounts received, whether by way of a capital
contribution or otherwise, from any holders of Equity Interests of the Borrower;
and any other extraordinary or non-cash income or receipt of the Borrower under
GAAP.
Exhibit A - 7

 



--------------------------------------------------------------------------------



 



     “Cash Flow Available for Debt Service” means, for any period, an amount
equal to the amount of Cash Flow deposited in the Revenue Account during such
period minus all amounts paid during such period pursuant to priorities first
and second of Section 4.01(c) of the Accounts Agreement.
     “Cash Flow Forecast” has the meaning provided in Section 7.03(o) (Reporting
Requirements — Cash Flow Forecasts).
     “Casualty Event” means an event that causes the Project, or any material
portion thereof, to be damaged, destroyed or rendered unfit for normal use for
any reason whatsoever.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9604, et seq.), as amended, and rules, regulations,
standards guidelines and publications issued thereunder.
     “Change of Control” means any transaction or series of related transactions
(including any merger or consolidation) the result of which is that (i) the
Sponsor fails to maintain, directly, legally or beneficially, one hundred
percent (100%) of the Equity Interests of the Pledgor, or (ii) the Pledgor fails
to maintain, directly, legally or beneficially, one hundred percent (100%) of
the Equity Interests of the Borrower (other than any such Equity Interests of
the Borrower held by its Independent Member).
     “CoBank Mortgages” means (a) the Aberdeen CoBank Mortgage and (b) the Huron
CoBank Mortgages.
     “CoBank Mortgage Subordinations” means (a) that certain Subordination
Agreement, dated as of the date hereof, by and among CoBank, ACB, a/k/a CoBank,
South Dakota Wheat Growers Association and the Borrower, concerning the senior
priority of the liens of the Aberdeen Mortgage over the lien of the Aberdeen
CoBank Mortgage and (b) that certain Subordination Agreement, dated as of the
date hereof, by and among CoBank, ACB, a/k/a CoBank, South Dakota Wheat Growers
Association and the Borrower, concerning the senior priority of the liens of the
Huron Mortgage over the liens of the Huron CoBank Mortgages.
     “Code” means the Internal Revenue Code of 1986, as amended, including the
regulations, technical advice, published rulings and private letter rulings
adopted, proposed, published or otherwise promulgated in connection therewith.
     “Collateral” means all assets of and Equity Interests in the Borrower,
whether now owned or hereafter acquired, upon which a Lien is purported to be
created by any Security Document then in effect or contemplated to be in effect.
Exhibit A - 8

 



--------------------------------------------------------------------------------



 



     “Collateral Agent” means WestLB, not in its individual capacity but solely
in its capacity as collateral agent for the Senior Secured Parties under the
Financing Documents, and includes each other Person that may, from time to time,
be appointed as successor Collateral Agent pursuant to Section 9.06 (Resignation
or Removal of Agent).
     “Commodity Hedging Arrangements” means any arrangement to hedge the price
of corn purchases, ethanol sales, Distillers Grains sales or natural gas
purchases.
     “Commodity Risk Management Plan” means the risk management plan prepared by
the Borrower and approved by the Administrative Agent pursuant to the Original
Credit Agreement or Section 7.01(t) (Affirmative Covenants — Commodity Hedging
Programs) setting forth terms and conditions relating to any Commodity Hedging
Arrangements from time to time proposed to be entered into by the Borrower,
including any updates made to such risk management plan with the approval of the
Administrative Agent.
     “Communications” has the meaning provided in Section 10.11(g) (Notices and
Other Communications).
     “Condemnation Proceeds” means any amounts and proceeds of any kind
(including instruments) payable in respect of any Event of Taking.
     “Consents” means each Consent and Agreement entered into among a Project
Party, the Borrower, and the Collateral Agent, each in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent.
     “Consultants” means the Independent Engineer, the Insurance Consultant, the
Ethanol Market Consultant, the Environmental Consultant, the Agricultural Market
Consultant, the Financial Advisor and any other consultants appointed by or on
behalf of the Lenders pursuant to Section 10.05 (Consultants).
     “Contest” means, with respect to any matter or claim involving any Person,
that such Person is contesting such matter or claim in good faith and by
appropriate proceedings timely instituted; provided that the following
conditions are satisfied: (a) such Person has posted a bond or cash collateral
(or other security acceptable to the Administrative Agent) for the full amount
of such claim (or such lower amount as is acceptable to the Administrative
Agent); (b) during the period of such contest, the enforcement of any contested
item is effectively stayed; (c) none of such Person or any of its officers,
directors or employees, or any Senior Secured Party or its respective officers,
directors or employees, is or would reasonably be expected to become subject to
any criminal liability or sanction in connection with such contested items; and
(d) such contest and any resultant failure to pay or discharge the claimed or
assessed
Exhibit A - 9

 



--------------------------------------------------------------------------------



 



amount during the pendency of such contest does not, and could not reasonably be
expected to (i) result in a Material Adverse Effect or (ii) involve a material
risk of the sale, forfeiture or loss of, or the creation, existence or
imposition of any Lien on, any of the Collateral.
     “Contingent Liabilities” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
obligation or any other liability of any other Person (other than by
endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The amount of any Person’s obligation under any contingent liabilities shall
(subject to any limitation set forth therein) be deemed for purposes of this
Agreement to be the outstanding principal amount of the debt, obligation or
other liability guaranteed thereby; provided, however, that if the maximum
amount of the debt, obligation or other liability guaranteed thereby has not
been established, the amount of such contingent liability shall be the maximum
reasonably anticipated amount of the debt, obligation or other liability;
provided, further, that any agreement to limit the maximum amount of such
Person’s obligation under such contingent liability shall not, of and by itself,
be deemed to establish the maximum reasonably anticipated amount of such debt,
obligation or other liability.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Co-Product Marketing Agreement” means that certain Co-Product Marketing
Agreement, dated as of May 9, 2007, between the Borrower and Dakotaland Feeds,
LLC.
     “Dakotaland Administrative Services Agreement” means that certain
Administrative Services Agreement, dated as of May 1, 2007, as amended on
October 4, 2007, between the Borrower and Dakotaland Feeds, LLC.
     “DDG” means dried distillers grains produced by the Borrower at the
Project.
     “Debt Service” means, for any period, the sum of (i) all fees (including
Fees) scheduled to become due and payable during such period to the Senior
Secured Parties, (ii) interest on the Loans (taking into account any Interest
Rate Cap Agreements) scheduled to become due and payable during such period to
the Senior Secured Parties,
Exhibit A - 10

 



--------------------------------------------------------------------------------



 



(iii) principal payments of the Loans (excluding any mandatory prepayments)
scheduled to become due and payable during such period to the Senior Secured
Parties and (iv) all payments due by the Borrower pursuant to Section 4.03
(Increased Eurodollar Loan Costs) and Section 4.07(a) (Taxes) with respect to
such scheduled principal, interest and fees.
     “Debt Service LC Waiver Letter” means, with respect to any Debt Service
Reserve Letter of Credit, a waiver letter from the issuer thereof in
substantially the form of Exhibit G.
     “Debt Service Reserve Account” has the meaning set forth in
Section 3.01(a)(v) of the Accounts Agreement.
     “Debt Service Reserve Letter of Credit” means an irrevocable, standby
letter of credit issued by an Acceptable Bank in favor of, and in form and
substance reasonably satisfactory to, the Collateral Agent and the
Administrative Agent, and in respect of which a Debt Service LC Waiver Letter in
favor of, and satisfactory to, the Collateral Agent has been delivered.
     “Debt Service Reserve Required Amount” means, as of any date, the greater
of (a) scheduled Debt Service payable in respect of the succeeding six
(6) months (excluding payments of principal and interest due on the Final
Maturity Date) and (b) three million Dollars ($3,000,000).
     “Default” means any condition, occurrence or event that, after notice or
passage of time or both, would be an Event of Default.
     “Default Rate” has the meaning set forth in Section 3.06 (Default Interest
Rate).
     “Distillers Grains” means DDG, WDG, and any other form of distillers grain
products (including syrup) marketed by the Borrower from time to time.
     “Distiller’s Grains Marketing Agreement” means that certain Distiller’s
Grains Marketing Agreement, dated April 7, 2010, between the Borrower and
Hawkeye Gold, LLC.
     “Dollar” and the sign “$” mean lawful money of the United States.
     “Domestic Office” means, relative to any Lender, the office of such Lender
designated on Schedule 2.01 or designated in the Lender Assignment Agreement
pursuant to which such Lender became a Lender hereunder or such other office of
a Lender (or any successor or assign of such Lender) within the United States as
may be
Exhibit A - 11

 



--------------------------------------------------------------------------------



 



designated from time to time by written notice from such Lender, as the case may
be, to the Borrower and the Administrative Agent.
     “Effective Date” means the date on which all of the conditions set forth in
Section 6.01 (Conditions to Effectiveness) have been satisfied or waived.
     “Eligible Assignee” means (a) any Lender, (b) an Affiliate of any Lender,
(c) any Person that a Lender merges into, consolidates with or is consolidated
into, (d) any Person that acquires substantially all of the assets of a Lender,
(e) an Approved Fund, and (f) any other Person (other than a natural person)
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed).
     “Energy Management Agreement” means that certain Energy Management
Agreement, dated as of February 27, 2009, between Energy Management & Consulting
Services, LLC and the Borrower.
     “Environmental Affiliate” means any Person, only to the extent of, and only
with respect to matters or actions of such Person for which, the Borrower could
reasonably be expected to have liability as a result of the Borrower retaining,
assuming, accepting or otherwise being subject to liability for Environmental
Claims relating to such Person, whether the source of the Borrower’s obligation
is by contract or operation of Law.
     “Environmental Approvals” means any Governmental Approvals required under
applicable Environmental Laws.
     “Environmental Claim” means any written notice, claim, demand or similar
written communication by any Person alleging potential liability or requiring or
demanding regulatory compliance or remedial or responsive measures (including
potential liability for investigatory costs, cleanup, remediation and mitigation
costs, governmental response costs, natural resources damages, property damages,
personal injuries, fines or penalties) in each such case (x) either (i) with
respect to environmental contamination-related liabilities or obligations with
respect to which the Borrower could reasonably be expected to be responsible
that are, or could reasonably be expected to be, in excess of two hundred
thousand Dollars ($200,000) in the aggregate, or (ii) that has or could
reasonably be expected to result in a Material Adverse Effect and (y) arising
out of, based on or resulting from (i) the presence, release or threatened
release into the environment, of any Materials of Environmental Concern at any
location, whether or not owned by such Person; (ii) circumstances forming the
basis of any violation, or alleged violation, of any Environmental Laws or
Environmental Approvals; or (iii) personal injury or damage to property as a
result of exposure to Materials of Environmental Concern.
Exhibit A - 12

 



--------------------------------------------------------------------------------



 



     “Environmental Consultant” means R.W. Beck, Inc., or any replacement
environmental consultant appointed by the Administrative Agent with the approval
of the Required Lenders.
     “Environmental Laws” means all Laws applicable to the Project relating to
pollution or protection of human health, safety or the environment (including
ambient air, surface water, ground water, land surface or subsurface strata),
including Laws relating to emissions, discharges, releases or threatened
releases of Materials of Environmental Concern, or otherwise applicable to the
Project relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, management, remediation or handling of Materials
of Environmental Concern.
     “Environmental Site Assessment Report” means, a Phase I environmental site
assessment report prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent, which report shall comply with ASTM
standard 1527-05 (with such modifications thereto as may reasonably be requested
by the Borrower and are reasonably acceptable to the Administrative Agent), and
a Phase II environmental site assessment reasonably acceptable to the
Administrative Agent, addressing any recognized environmental conditions or
other areas of concern identified in the relevant Phase I report if in the
reasonable determination of the Administrative Agent, acting in consultation
with the Independent Engineer, a Phase II assessment is warranted.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership, voting or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership,
voting or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership, voting or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination, in each such case including all voting
rights and economic rights related thereto.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections.
Exhibit A - 13

 



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means any Person, trade or business that, together with
the Borrower, is or was treated as a single employer under Section 414 of the
Code or Section 4001 of ERISA.
     “Ethanol Market Consultant” means Muse, Stancil & Co., or any replacement
ethanol market consultant appointed by the Administrative Agent.
     “Ethanol Marketing Agreements” means the Aberdeen Ethanol Marketing
Agreement and the Huron Ethanol Marketing Agreement.
     “Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate and the provisions of ARTICLE II (The Loans)
and ARTICLE III (Repayments, Prepayments, Interest and Fees).
     “Eurodollar Office” means, relative to any Lender, the office of such
Lender designated as such on Schedule 2.01 or designated in the Lender
Assignment Agreement pursuant to which such Lender became a Lender hereunder or
such other office of a Lender as designated from time to time by notice from
such Lender to the Borrower and the Administrative Agent pursuant to
Section 4.04 (Obligation to Mitigate) that shall be making or maintaining
Eurodollar Loans of such Lender hereunder.
     “Eurodollar Rate” means, for any Interest Period with respect to any
Eurodollar Loan, an interest rate per annum equal to the rate per annum obtained
by dividing (x) LIBOR for such Interest Period and such Eurodollar Loan, by
(y) a percentage equal to (i) 100% minus (ii) the Eurodollar Reserve Percentage
for such Interest Period.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the F.R.S. Board for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.
     “Event of Abandonment” means any of the following shall have occurred:
(i) the abandonment by the Borrower of the operation or maintenance of the
Project for a period of more than sixty (60) consecutive days (other than as a
result of force majeure, an Event of Taking or a Casualty Event), (ii) the
suspension of all or substantially all of the Borrower’s activities with respect
to the Project, other than as the result of a force majeure, Event of Taking or
Casualty Event, for a period of more than sixty
Exhibit A - 14

 



--------------------------------------------------------------------------------



 



(60) consecutive days, or (iii) any written acknowledgement by the Borrower of a
final decision to take any of the foregoing actions.
     “Event of Default” means any one of the events specified in Section 8.01
(Events of Default).
     “Event of Taking” means any taking, exercise of rights of eminent domain,
public improvement, inverse condemnation, condemnation or similar action of or
proceeding by any Governmental Authority relating to any material part of the
Project with, any Equity Interests of the Borrower, or any other assets thereof.
     “Event of Total Loss” means the occurrence of a Casualty Event affecting
all or substantially all of the Project or the assets of the Borrower.
     “Excluded Taxes” means, with respect to any Agent or any Lender or any
other recipient of any payment to be made by or on account of any Obligation of
the Borrower hereunder, (a) income or franchise Taxes imposed on (or measured
by) such Agent’s, Lender’s or other recipient’s net income by the United States,
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable office is located, or (b) any branch profits Tax imposed by the
United States, or any similar Tax imposed by any other jurisdiction described in
clause (a) above or (c) any United States withholding Tax to the extent that it
is imposed on amounts payable to such Agent or such Lender at the time such
Agent or such Lender becomes a party to this Agreement.
     “Extraordinary Proceeds Account” has the meaning provided in
Section 3.01(a)(viii) of the Accounts Agreement.
     “Forbearance Agreement” has the meaning provided in the recitals.
     “F.R.S. Board” means the Board of Governors of the Federal Reserve System
or any successor thereto.
     “Federal Funds Effective Rate” means, for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by the Administrative Agent.
Exhibit A - 15

 



--------------------------------------------------------------------------------



 



     “Fee Letters” means (i) that certain Administrative Agent and Collateral
Agent Fee Letter, dated as of October 1, 2007, among the Administrative Agent,
the Collateral Agent and the Borrower, as amended and restated by that certain
Amended and Restated Administrative Agent and Collateral Agent Fee Letter, dated
on or about the date hereof and (ii) the Accounts Bank Fee Letter, each setting
forth certain fees that have, or will, from time to time, become due and payable
with respect to the Loans and to the Agents.
     “Fees” means, collectively, each of the fees payable by the Borrower for
the account of any Lender or Agent pursuant to Section 3.12 (Fees).
     “Final Maturity Date” means March 31, 2016.
     “Financial Advisor” means Capstone Advisory Group, LLC, or a replacement
appointed by the Required Lenders.
     “Financing Documents” means:

  (i)   this Agreement;     (ii)   the Accounts Agreement;     (iii)   the
Notes;     (iv)   the Security Documents;     (v)   the Fee Letters;     (vi)  
the Restructuring Agreement;     (vii)   the other financing and security
agreements, documents and instruments delivered in connection with this
Agreement; and     (viii)   each other document designated as a Financing
Document by the Borrower and the Administrative Agent.

     “Financial Model” means the pro forma financial statements and projections
of revenue and expenses and cash flows with respect to the Borrower for the
period from the Effective Date through the Final Maturity Date, to be delivered
pursuant to Section 7.01(s), as the same may be updated by the Borrower with the
prior written approval of the Administrative Agent.
Exhibit A - 16

 



--------------------------------------------------------------------------------



 



     “Financial Officer” means, with respect to any Person, the controller,
treasurer or chief financial officer of such Person.
     “Fiscal Quarter” means any quarter of a Fiscal Year.
     “Fiscal Year” means any period of twelve (12) consecutive calendar months
ending on September 30.
     “GAAP” means generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis.
     “Gas Purchase and Sale Agreement” means that certain Base Contract for Sale
and Purchase of Natural Gas, dated October 1, 2006, between BP Canada Energy
Marketing Corp. and the Borrower, together with any transaction confirmations
related thereto.
     “Governmental Approval” means any authorization, consent, approval,
license, lease, ruling, permit, certification, exemption, filing for
registration by or with any Governmental Authority.
     “Governmental Authority” means any nation, state, sovereign, or government,
any federal, regional, state, local or political subdivision and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
     “Grain Origination Agreement” means that certain Grain Origination
Agreement dated November 8, 2006, between the Borrower and South Dakota Wheat
Growers Association, as amended by the Amendment to Grain Origination Agreement
dated as of October 1, 2007.
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee
Exhibit A - 17

 



--------------------------------------------------------------------------------



 



in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).
     “Historical Debt Service Coverage Ratio” or “HDSCR” means, as of any
Quarterly Payment Date, for the four (4) Fiscal Quarters immediately preceding
(and not including the then-current Fiscal Quarter) such Quarterly Payment Date
the ratio of (i) Cash Flow Available for Debt Service during such period to
(ii) Debt Service during such period.
     “Huron Additional Parcel Quitclaim Deed” means that certain Quitclaim deed,
dated as of the date hereof, transferring to the Borrower certain additional
land used in connection with the operation of the Huron Plant.
     “Huron CoBank Mortgages” means (a) that certain Collateral Real Estate
Mortgage, dated October 4, 2007, filed for record on October 15, 2007 at 2:45
pm, Disk M1g #737d, in the Records of Beadle County Register of Deeds Office,
securing an indebtedness of $172,000,000, given by South Dakota Wheat Growers
Association to CoBank, ACB, a/k/a CoBank and (b) that certain Collateral Real
Estate Mortgage, dated November 6, 2008, filed for record on December 2, 2008 at
11:00 am, Disk M1g #915E, in the Records of Beadle County Register of Deeds
Office, securing an indebtedness of $678,500,000, given by South Dakota Wheat
Growers Association to CoBank, ACB, a/k/a CoBank, in each case encumbering the
fee estate of South Dakota Wheat Growers Association in that portion of the
Mortgaged Property in Beadle County in which the Borrower holds a leasehold
interest pursuant to the Huron Grain Elevator Lease;
     “Huron Ethanol Marketing Agreement” means that certain Exclusive Ethanol
Marketing Agreement, dated April 7, 2010, between the Borrower and Hawkeye Gold,
LLC, as supplemented by the letter agreement dated April 7, 2010 between the
Borrower and Hawkeye Gold, LLC, relating to the Huron Plant.
     “Huron Grain Elevator Lease” means that certain Lease Agreement, dated as
of October 1, 2007, between the Borrower as lessee and South Dakota Wheat
Growers Association as lessor, relating to the grain elevator for the Huron
Plant.
     “Huron Grain Receiving Area Lease” means that certain Lease Agreement,
dated as of August 1, 2003, as amended on November 6, 2006, between the Borrower
as lessor and South Dakota Wheat Growers Association as lessee, for the
Exhibit A - 18

 



--------------------------------------------------------------------------------



 



construction, installation and operation of the Corn System as defined therein,
as amended by the Addendum to Lease Agreement, dated November 6, 2006.
     “Huron Ground Lease” means that certain Ground Lease, effective May 1,
1998, between the Borrower as Lessee and Farmland Industries, Inc. as Lessor, as
assigned to Land O’Lakes Farmland Feed LLC (n/k/a Land O’Lakes Purina Feed LLC)
pursuant to an Assignment and Assumption of Ground Lease dated July 16, 2004,
and as amended by the First Amendment to Lease dated as of February 10, 2006,
between Land O’Lakes Purina Feed, LLC and the Borrower.
     “Huron License Agreement” means that certain Agreement for Engineering
Services, dated September 20, 2005, between the Borrower as owner and
Design-Build Contractor as engineer (including without limitation Exhibit F
(License of Proprietary Property of Engineer) thereof), as amended by the
Consent and Agreement, dated as of October 1, 2007, between the Borrower, the
Technology License Provider and the Collateral Agent.
     “Huron Mortgage” means that certain Mortgage—One Hundred Eighty Day
Redemption, Collateral Real Estate Mortgage, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Leases, Rents and Security Deposits,
dated as of October 1, 2007 by the Borrower to the Collateral Agent, as recorded
on October 15, 2007 as instrument number 70824, in Disk M1g # 735d in the office
of the Register of Deeds of Beadle County, South Dakota, as amended and restated
by the Amended and Restated Mortgage—One Hundred Eighty Day Redemption,
Collateral Real Estate Mortgage, Security Agreement, Financing Statement,
Fixture Filing and Assignment of Leases, Rents and Security Deposits, dated on
or about the date hereof.
     “Huron Plant” means the ethanol production facility owned by the Borrower
and located in Huron, South Dakota, with a nameplate capacity of approximately
30 million gallons-per-year of denatured ethanol, including the Site and all
buildings, structures, improvements, easements and other property related
thereto.
     “Huron Subordination, Non-Disturbance and Attornment Agreement” means that
certain Subordination, Non-Disturbance and Attornment Agreement, dated as of
October 1, 2007, among COBANK, ACB, a/k/a CoBank, as mortgagee, the Borrower as
lessee and South Dakota Wheat Growers Association as mortgagor, in relation to
the Huron Grain Elevator Lease, including all schedules, exhibits and
attachments thereto.
Exhibit A - 19

 



--------------------------------------------------------------------------------



 



     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

  (a)   all obligations of such Person for or in respect of moneys borrowed or
raised, whether or not for cash by whatever means (including acceptances,
deposits, discounting, letters of credit, factoring, and any other form of
financing which is recognized in accordance with GAAP in such Person’s financial
statements as being in the nature of a borrowing or is treated as “off-balance
sheet” financing);     (b)   all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;     (c)   all
obligations of such Person for the deferred purchase price of property or
services;     (d)   all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property or are otherwise limited in recourse);     (e)   the maximum amount of
all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;     (f)   all Capitalized
Lease Liabilities;     (g)   net obligations of such Person under any Swap
Contract;     (h)   all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of redeemable preferred interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

Exhibit A - 20

 



--------------------------------------------------------------------------------



 



  (i)   all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
     “Indemnified Party” has the meaning provided in Section 9.15
(Indemnification).
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning provided in Section 10.08 (Indemnification by
the Borrower).
     “Independent Member” means a Person, who is not at the time of initial
appointment as the Independent Member or at any time while serving as the
Independent Member and has not been at any time during the five (5) years
preceding such initial appointment:

  (i)   a direct or indirect owner of any Equity Interest in, director (with the
exception of serving as the Independent Member), officer, employee, member,
partner, shareholder, manager or contractor, bankruptcy trustee, attorney or
counsel of the Borrower, any partner of the Borrower or any Affiliate of any of
them;     (ii)   a creditor, customer, supplier, or other person who derives any
of its purchases or revenues from its activities with the Borrower, any partner
of the Borrower, or any Affiliate of any of them (with the exception of its
activity of serving as the Independent Member);     (iii)   a Person controlling
or under common control with the Borrower, any partner of the Borrower or any
Affiliate of any of them or any Person excluded from serving as Independent
Member under clause (i) or (ii) of this definition;     (iv)   a member of the
immediate family by blood or marriage of any Person excluded from being an
Independent Member under clause (i) or (ii) of this definition; or

Exhibit A - 21

 



--------------------------------------------------------------------------------



 



  (v)   a Person who received, or a member or employee of a firm or business
that received, fees or other income from the Borrower or any Affiliate thereof
in the aggregate in excess of five percent (5%) of the gross income, for any
applicable year, of such Person (with the exception of fees received for its
activity of serving as the Independent Member).

     “Independent Engineer” means R.W. Beck, Inc., or any replacement
independent engineer appointed by the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, reasonably
acceptable to Borrower (which acceptance shall not be unreasonably withheld or
delayed).
     “Industry Track Agreement” means the Industry Track Agreement, dated as of
November 1, 2007, between BNSF Railway Company and the Borrower.
     “Information” has the meaning provided in Section 10.17 (Treatment of
Certain Information; Confidentiality).
     “Insolvency or Liquidation Proceeding” means:

  (a)   any case commenced by or against the Borrower under the Bankruptcy Code
or any similar federal or state law for the relief of debtors, any other
proceeding for the reorganization, recapitalization or adjustment or marshalling
of the assets or liabilities of the Borrower, any receivership or assignment for
the benefit of creditors relating to the Borrower or any similar case or
proceeding relative to the Borrower or its creditors, as such, in each case
whether or not voluntary;     (b)   any liquidation, dissolution, marshalling of
assets or liabilities or other winding up of or relating to the Borrower, in
each case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or     (c)   any other proceeding of any type or nature in which
substantially all claims of creditors of the Borrower are determined and any
payment or distribution is or may be made on account of such claims.

     “Insurance Consultant” means Moore-McNeil, LLC, or any replacement
insurance consultant appointed by the Administrative Agent.
Exhibit A - 22

 



--------------------------------------------------------------------------------



 



     “Insurance Proceeds” means all proceeds of any insurance policies required
pursuant to this Agreement or otherwise obtained with respect to the Borrower or
the Project that are paid or payable to or for the account of the Borrower, or
the Collateral Agent as loss payee, or additional insured (other than Business
Interruption Insurance Proceeds and proceeds of insurance policies relating to
third party liability).
     “Interconnect Agreement” means that certain Interconnect Agreement, dated
March 7, 2007, between the Borrower and Northern Border Pipeline Company, as
amended by that certain Amendment to Interconnect Agreement dated August 16,
2007.
     “Interest Payment Date” means (i) with respect to Eurodollar Loans, the
last day of each applicable Interest Period (and, if such Interest Period
exceeds three months, on the day three months after such Eurodollar Loan is made
or continued) or, if applicable, any date on which such Eurodollar Loan is
converted to a Base Rate Loan and (ii) with respect to Base Rate Loans, on each
Quarterly Payment Date or, if applicable, any date on which such Base Rate Loan
is converted to a Eurodollar Loan.
     “Interest Period” means, with respect to any Eurodollar Loan, the period
beginning on (and including) the Effective Date or the date on which such
Eurodollar Loan is converted to a Eurodollar Loan from a Base Rate Loan pursuant
to Section 3.03 (Interest Rates) or the date on which each successive interest
period for each such Eurodollar Loan is determined pursuant to Section 3.03
(Interest Rates) and ending on (and including) the day that numerically
corresponds to such date one (1), two (2), three (3) or six (6) months
thereafter, in either case as the Borrower may select in the relevant Interest
Period Notice in accordance with Section 3.04(b) (Interest Rates); provided,
however, that (i) if such Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall end on the next following
Business Day (unless such next following Business Day is in a different calendar
month, in which case such Interest Period shall end on the next preceding
Business Day), (ii) any Interest Period that begins on the last Business Day of
a month (or on a day for which there is no numerically corresponding day in the
month at the end of such Interest Period) shall end on the last Business Day of
the month at the end of such Interest Period, (iii) the Borrower may not select
any Interest Period that ends after any Quarterly Payment Date unless, after
giving effect to such selection, the aggregate outstanding principal amount of
Eurodollar Loans having Interest Periods which end on or prior to such Quarterly
Payment Date shall be at least equal to the aggregate principal amount of
Eurodollar Loans due and payable on or prior to such Quarterly Payment Date, and
(iv) no Interest Period may end later than the Final Maturity Date for the
relevant type of Loan.
     “Interest Period Notice” means a notice in substantially the form attached
hereto as Exhibit F, executed by an Authorized Officer of the Borrower.

Exhibit A - 23



--------------------------------------------------------------------------------



 



     “Interest Rate Cap Agreement” means each prepaid interest rate cap
agreement, with a counterparty acceptable to the Required Lenders and in form
and substance satisfactory to the Required Lenders, entered into in accordance
with Section 7.01(t) (Affirmative Covenants - Interest Rate Cap Agreements);
provided that the Borrower shall not be obligated to make any payment under such
agreement after the Effective Date and the counterparty under such agreement
shall not have any Lien on any part of the Collateral.
     “Law” means, with respect to any Governmental Authority, any constitutional
provision, law, statute, rule, regulation, ordinance, treaty, order, decree,
judgment, decision, common law, holding, injunction, Governmental Approval or
requirement of such Governmental Authority. Unless the context clearly requires
otherwise, the term “Law” shall include each of the foregoing (and each
provision thereof) as in effect at the time in question, including any
amendments, supplements, replacements, or other modifications thereto or
thereof, and whether or not in effect as of the date of this Agreement.
     “Leased Premises” means those certain leased premises described in the
Huron Ground Lease, the Huron Grain Elevator Lease and the Aberdeen Grain
Elevator Lease.
     “Lender Assignment Agreement” means a Lender Assignment Agreement,
substantially in the form of Exhibit H.
     “Lenders” means the persons identified as “Lenders” and listed on the
signature pages of this Agreement and each other Person that acquires the rights
and obligations of a Lender hereunder pursuant to Section 10.03 (Assignments).
     “LIBOR” means, for any Interest Period for any Eurodollar Loan:

  (a)   the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Telerate screen (or
any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period; or     (b)   if the rate
referenced in the preceding clause (a) does not appear on such page or service
or such page or service is not available, the rate per annum equal to the rate
determined by the Administrative

Exhibit A - 24



--------------------------------------------------------------------------------



 



      Agent to be the offered rate on such other page or other service that
displays an average British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period; or

  (c)   if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by WestLB to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two (2) Business Days prior to the first day of such Interest Period.

     “License Agreements” means, collectively, the Aberdeen II License Agreement
and the Huron License Agreement.
     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, bailment, conditional sales or
title retention agreement, lien (statutory or otherwise), charge against or
interest in property, in each case of any kind, to secure payment of a debt or
performance of an obligation.
     “Loan Parties” means, collectively, the Borrower and the Pledgor.
     “Loan Percentage” means, with respect to any Lender at any time, the
percentage such Lender’s outstanding Loan at such time then constitutes of the
aggregate outstanding Loans of all Lenders at such time.
     “Loans” has the meaning provided in Section 2.01(a) (Loans).
     “Maintenance Capital Expense Account” has the meaning set forth in
Section 3.01(a)(iii) of the Accounts Agreement.
     “Maintenance Capital Expenses” means all expenditures by the Borrower for
regularly scheduled (or reasonably anticipated) major maintenance of the
Project, Prudent Ethanol Operating Practice and vendor and supplier requirements
constituting

Exhibit A - 25



--------------------------------------------------------------------------------



 



major maintenance (including teardowns, overhauls, capital improvements,
replacements and/or refurbishments of major components of the Project).
     “Material Adverse Effect” means any event, development or circumstance that
has had or could reasonably be expected to have a material adverse effect on
(i) the business, assets, property, condition (financial or otherwise),
prospects, or operations of the Borrower or the Project, taken as a whole,
(ii) the ability of the Borrower, any Pledgor, any Project Party or any party
(other than a Senior Secured Party) to the Accounts Agreement to perform its
material obligations under any Transaction Document to which it is a party,
(iii) the creation, perfection or priority of the Liens granted, or purported to
be granted, in favor, or for the benefit, of the Collateral Agent pursuant to
the Security Documents or (iv) the rights or remedies of any Senior Secured
Party under any Financing Document.
     “Materials of Environmental Concern” means chemicals, pollutants,
contaminants, wastes, toxic substances and hazardous substances, any toxic mold,
radon gas or other naturally occurring toxic or hazardous substance or organism
and any material that is regulated in any way, or for which liability is
imposed, pursuant to an Environmental Law.
     “Maximum Rate” has the meaning provided in Section 10.09 (Interest Rate
Limitation).
     “Moody’s” means Moody’s Investors Service Inc., and any successor thereto
that is a nationally recognized rating agency.
     “Mortgaged Property” means all real property right, title and interest of
the Borrower that is subject to the Mortgages in favor of the Collateral Agent.
     “Mortgages” means the Aberdeen Mortgage and the Huron Mortgage.
     “Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined
in Section 4001(a)(3) of ERISA.
     “Necessary Project Approvals” has the meaning set forth in
Section 5.03(a)(i) (Representations and Warranties — Governmental Approvals).
     “Non-Appealable” means, with respect to any specified time period allowing
an appeal of any ruling under any constitutional provision, Law, statute, rule,
regulation, ordinance, treaty, order, decree, judgment, decision, certificate,
holding or injunction that such specified time period has elapsed without an
appeal having been brought.

Exhibit A - 26



--------------------------------------------------------------------------------



 



     “Non-U.S. Lender” has the meaning set forth in Section 4.07(e) (Taxes —
Foreign Lenders).
     “Non-Voting Lender” means any Lender who (a) is also a Loan Party, a
Project Party, a party (other than a Senior Secured Party) to the Accounts
Agreement, or any Affiliate or Subsidiary thereof, or (b) has sold a
participation in the Loan held by it to any such Person.
     “Notes” means the promissory notes of the Borrower, substantially in the
form of Exhibit B, evidencing the Loans, including any promissory notes issued
by the Borrower in connection with assignments of any Loan of a Lender, in each
case substantially in the form of Exhibit B as may be amended, restated,
supplemented or otherwise modified from time to time.
     “Obligations” means and includes all loans, advances, debts, liabilities,
Indebtedness and obligations, howsoever arising, owed to the Agents, the Lenders
or any other Senior Secured Party of every kind and description (whether or not
evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower of any Insolvency or Liquidation Proceeding naming the Borrower as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, pursuant to the terms of this Agreement or
any of the other Financing Documents, including all principal, interest, fees,
charges, expenses, attorneys’ fees, costs and expenses, accountants’ fees and
Consultants’ fees payable by the Borrower hereunder or thereunder.
     “Operating Budget” has the meaning set forth in Section 7.01(j)
(Affirmative Covenants — Operating Budget).
     “Operating Budget Category” means, at any time with respect to each
Operating Budget, each line item set forth in such Operating Budget in effect at
such time.
     “Operating Statement” means an operating statement with respect to the
Project, in substantially the form of Exhibit E.
     “Operation and Maintenance Expenses” means, for any period, the sum without
duplication of all (i) reasonable and necessary expenses of administering,
managing and operating, and generating Products for sale from, the Project and
maintaining it in good repair and operating condition, (ii) costs associated
with the supply and transportation of all corn, natural gas, electricity and
other supplies and raw

Exhibit A - 27



--------------------------------------------------------------------------------



 



materials to the Project and distribution and sale of Products from the Project
that the Borrower is obligated to pay, (iii) all reasonable and necessary
insurance costs, (iv) property, sales and franchise taxes to the extent that the
Borrower is liable to pay such taxes to the taxing authority (other than taxes
imposed on or measured by income or receipts) to which the Project, may be
subject (or payment in lieu of such taxes to which the Project may be subject),
(v) reasonable and necessary costs and fees incurred in connection with
obtaining and maintaining in effect the Necessary Project Approvals,
(vi) reasonable and arm’s-length legal, accounting and other professional fees
attendant to any of the foregoing items during such period, (vii) the reasonable
costs of administration and enforcement of the Transaction Documents,
(viii) costs incurred pursuant to the Permitted Commodity Hedging Arrangements,
and (ix) all other costs and expenses included in the then-current Operating
Budget. In no event shall Maintenance Capital Expenses be considered Operation
and Maintenance Expenses.
     “Organic Documents” means, with respect to any Person that is a
corporation, its certificate of incorporation, its by-laws and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
authorized shares of capital stock; with respect to any Person that is a limited
liability company, its certificate of formation or articles of organization and
its limited liability agreement and, with respect to a limited partnership, its
certificate of limited partnership and its agreement of limited partnership.
     “Original Credit Agreement” has the meaning provided in the recitals.
     “Original Lenders” has the meaning provided in the recitals.
     “Original Loans” has the meaning provided in the recitals.
     “Participant” has the meaning provided in Section 10.03(d) (Assignments).
     “Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations
promulgated thereunder from time to time in effect.
     “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
     “Permitted Commodity Hedging Arrangements” means those Commodity Hedging
Arrangements entered into by the Borrower in accordance with Section 7.02(s)
(Negative Covenants — Commodity Hedging Arrangements; Interest Rate Protection
Agreements).

Exhibit A - 28



--------------------------------------------------------------------------------



 



     “Permitted Indebtedness” means Indebtedness identified in Section 7.02(a)
(Negative Covenants — Restrictions on Indebtedness of the Borrower).
     “Permitted Liens” means Liens identified in Section 7.02(b) (Negative
Covenants — Liens).
     “Permitted Tax Distribution” means, with respect to any distributee that is
required to pay tax as a result of its direct or indirect ownership of the
Borrower, an amount equal to (a) forty percent (40%) of such distributee’s
estimated share of the taxable income of the Borrower (after netting or
otherwise taking account of a distributee’s shares of the income, loss and
deduction of the Borrower, but without taking into account any cancellation of
indebtedness income attributable to the distributee’s interest in the Borrower)
that the distributee is reasonably expected to have to report for income tax
purposes for the Fiscal Quarter distributed, less (b) such distributee’s share
of credits attributable to the distributee’s interest in the Borrower, but only
to the extent necessary to fund a distributee’s timely payment to a Governmental
Authority of tax liability (including estimated payments thereof).
     “Person” means any natural person, corporation, partnership, limited
liability company, firm, association, trust, government, governmental agency or
any other entity, whether acting in an individual, fiduciary or other capacity.
     “Pipeline Construction Agreement” means that certain Agreement for
Engineering and Pipeline Construction Services, dated January 11, 2007, between
the Borrower and Montana Dakota Utilities Co., a division of MDU Resources
Group, Inc.
     “Plan” means an employee pension benefit plan (as defined in Section 3(3)
of ERISA) subject to Title IV of ERISA or Section 412 of the Code that is
sponsored or maintained by the Borrower or any ERISA Affiliate, or in respect of
which the Borrower or any ERISA Affiliate has any obligation to contribution or
Liability.
     “Plants” means, collectively, the Aberdeen Plants and the Huron Plant.
     “Platform” has the meaning provided in Section 10.11(h) (Notices and Other
Communications).
     “Pledge Agreement” the Pledge and Security Agreement, dated as of
October 1, 2007, among the Borrower, the Pledgor and the Collateral Agent, as
amended and restated by the Amended and Restated Pledge and Security Agreement,
as of the date hereof.

Exhibit A - 29



--------------------------------------------------------------------------------



 



     “Pledgor” means ABE Heartland, LLC, a Delaware limited liability company.
     “Pledgor LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of ABE Heartland LLC, dated as of October 1, 2007,
entered into by Advanced BioEnergy, LLC as founding member, and C T Corporation
Staffing, Inc., a Delaware corporation, as independent member.
     “Process Agent” means any Person appointed as agent by the Borrower or the
Pledgor, to the extent required under the Financing Documents, to receive on
behalf of itself and its property services of copies of summons and complaint or
any other process which may be served in connection with any action or
proceeding before any court arising out of or relating to this Agreement or any
other Financing Document to which it is a party, including CT Corporation
System.
     “Products” means ethanol, Distillers Grains, and any other co-product or
by-product produced in connection with the production of ethanol at the Project.
     “Project” means, at all times, the Plants and all auxiliary and other
facilities constructed or to be constructed by or on behalf of the Borrower
pursuant to the Project Documents relating to each such Plant or otherwise,
together with all fixtures and improvements thereto and each Site and all other
real property, easements and rights-of-way held by or on behalf of the Borrower
and all rights to use easements and rights-of-way of others.
     “Project Accounts” has the meaning provided in Section 1.01 of the Accounts
Agreement.
     “Project Documents” means:

  (i)   the Design-Build Agreement;     (ii)   the Aberdeen II License
Agreement;     (iii)   the Huron License Agreement;     (iv)   the Grain
Origination Agreement;     (v)   the Interconnect Agreement;     (vi)   the
Energy Management Agreement;     (vii)   the Gas Purchase and Sale Agreement;

Exhibit A - 30



--------------------------------------------------------------------------------



 



  (viii)   the Agency Authorization Letter Agreement;     (ix)   the Ethanol
Marketing Agreements;     (x)   the Co-Product Marketing Agreement;     (xi)  
the Distiller’s Grains Marketing Agreement;     (xii)   the Dakotaland
Administrative Services Agreement;     (xiii)   the Water Supply Contract;    
(xiv)   the Huron Ground Lease;     (xv)   the Huron Grain Receiving Area Lease;
    (xvi)   the Huron Grain Elevator Lease;     (xvii)   the Aberdeen Grain
Elevator Lease;     (xviii)   the Administrative Services Agreement;     (xix)  
the Industry Track Agreement;     (xx)   the Track Area Lease Agreement;    
(xxi)   the Trinity Railcar Lease;     (xxii)   each Additional Project
Document; and     (xiii)   any replacement agreement for any such agreement.

     “Project Document Termination Payments” means all payments that are
required to be paid to or for the account of the Borrower as a result of the
termination of any Project Document.
     “Project Party” means each Person (other than the Borrower or the Pledgor)
who is a party to a Project Document.
     “Prospective Debt Service Coverage Ratio” means, for any Quarterly Payment
Date, for the Fiscal Quarter including such Quarterly Payment Date and the three
(3) Fiscal Quarters immediately following such Quarterly Payment Date, the ratio
of (i) Cash Flow Available for Debt Service projected for such period to
(ii) Debt Service projected for such period, in each case based on the
then-current Operating Budget

Exhibit A - 31



--------------------------------------------------------------------------------



 



approved in accordance with Section 7.01(j) (Affirmative Covenants — Operating
Budget), as the same has been updated (if necessary) to reflect the then-current
projections for commodity prices, and approved by the Administrative Agent,
acting reasonably. For the purpose of this definition, the amount of principal
and interest to be included in the amount of Debt Service that is projected to
be due and payable on the Final Maturity Date shall be deemed to be the amount
of principal and interest that is projected to become due and payable on
December 31, 2015.
     “Prudent Ethanol Operating Practice” means those reasonable practices,
methods and acts that (i) are commonly used in the region where the Project is
located to manage, operate and maintain ethanol production, distribution,
equipment and associated facilities of the size and type that comprise the
Project safely, reliably, and efficiently and in compliance with applicable
Laws, manufacturers’ warranties and manufacturers’ and licensor’s
recommendations and guidelines, and (ii) in the exercise of reasonable judgment,
skill, diligence, foresight and care are expected of an ethanol plant operator,
in order to efficiently accomplish the desired result consistent with safety
standards, applicable Laws, manufacturers’ warranties, manufacturers’
recommendations and, in the case of the Project, the Project Documents. Prudent
Ethanol Operating Practice does not necessarily mean one particular practice,
method, equipment specifications or standard in all cases, but is instead
intended to encompass a broad range of acceptable practices, methods, equipment
specifications and standards.
     “Quarterly Payment Date” means each of March 31, June 30, September 30 and
December 31.
     “RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901
et seq.), as amended, and all rules, regulations, standards, guidelines, and
publications issued thereunder.
     “Register” has the meaning set forth in Section 10.03(c) (Assignments).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Removal,” “Remedial” and “Response” actions shall include the types of
activities covered by CERCLA, RCRA, and other comparable Environmental Laws, and
whether the activities are those which might be taken by a Governmental
Authority or those which a Governmental Authority or any other Person might seek
to require of potentially responsible parties, liable parties, waste generators,
handlers, distributors, processors, users, disposers, storers, treaters, owners,
operators, transporters, recyclers,

Exhibit A - 32



--------------------------------------------------------------------------------



 



reusers, disposers, or other Persons under “removal,” “remedial,” or other
“response” actions.
     “Reportable Event” means a “reportable event” within the meaning of Section
4043(c) of ERISA.
     “Required Lenders” means, at any time, Lenders (excluding all Non-Voting
Lenders) holding more than fifty percent (50.00%) of the aggregate outstanding
principal amount of the Loans at such time (excluding Loans held by Non-Voting
Lenders).
     “Required Borrower LLC Provisions” has the meaning provided in
Section 5.24(a) (Representations and Warranties — Required LLC Provisions).
     “Required Pledgor LLC Provisions” has the meaning provided in
Section 5.24(b) (Representations and Warranties — Required LLC Provisions).
     “Restricted Payment Certificate” has the meaning provided in the Accounts
Agreement.
     “Restricted Payments” means (a) any dividend or other distribution (whether
in cash, securities or other property), or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any Equity Interests of the Borrower, or on
account of any return of capital to any holder of any such Equity Interest in,
or any other Affiliate of, the Borrower, or any option, warrant or other right
to acquire any such dividend or other distribution or payment, (b) any payment
of fees (other than corporate overhead, costs, expenses or any other payments
pursuant to the Administrative Services Agreement) for any management,
consultancy, administrative, services, or other fee to any Person who owns,
directly or indirectly, any Equity Interest in the Borrower, or any Affiliate of
any such Person, or (c) any payment of indemnification obligations pursuant to
the Borrower LLC Agreement; provided that any Permitted Tax Distributions shall
not constitute Restricted Payments.
     “Restructuring Agreement” has the meaning set forth in the recitals.
     “Restructuring Indemnitee” has the meaning set forth in Section 10.08(b)
(Indemnification by the Borrower).
     “Revenue Account” has the meaning set forth in Section 3.01(a)(iii) of the
Accounts Agreement.

Exhibit A - 33



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Rating Services, a Division of the
McGraw-Hill Companies Inc.
     “Securities Intermediary” means Amarillo National Bank, not in its
individual capacity, but solely as securities intermediary under the Accounts
Agreement, and includes each other Person that may, from time to time, be
appointed as successor Securities Intermediary pursuant to and in accordance
with the Accounts Agreement.
     “Security” means the security created in favor of the Collateral Agent
pursuant to the Security Documents.
     “Security Agreement” means the Assignment and Security Agreement, dated as
of October 1, 2007, by the Borrower in favor of the Collateral Agent, as amended
and restated by the Amended and Restated Assignment and Security Agreement,
dated as of the date hereof.
     “Security Discharge Date” means the date on which all amounts payable in
respect of the Obligations have been irrevocably and indefeasibly paid in full
in cash (other than obligations under the Financing Documents that by their
terms survive and with respect to which no claim has been made by the Senior
Secured Parties).
     “Security Documents” means:

  (i)   the Mortgages;     (ii)   the Accounts Agreement;     (iii)   the
Consents;     (iv)   the Pledge Agreement;     (v)   the Security Agreement;    
(vi)   any other document designated as a Security Document by the Borrower and
the Administrative Agent; and     (vii)   any fixture filings, financing
statements, notices, authorization letters, or other certificates filed,
recorded or delivered in connection with the foregoing.

     “Senior Secured Parties” means the Lenders and the Agents.

Exhibit A - 34



--------------------------------------------------------------------------------



 



     “Site” means, (a) with respect to the Aberdeen Plants, the “Land” and
“Leased Premises” (each as defined in the Aberdeen Mortgage) and (b) with
respect to the Huron Plant, the “Land” and “Leased Premises” (each as defined in
the Huron Mortgage).
     “SNDAs” means each of the Aberdeen Subordination, Non-Disturbance and
Attornment Agreement and the Huron Subordination, Non-Disturbance and Attornment
Agreement.
     “Solvent” means, with respect to any Person, that as of the date of
determination both (i) (A) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including Contingent
Liabilities but excluding amounts payable under intercompany loans or promissory
notes) of such Person and (z) not less than the amount that will be required to
pay the probable liabilities on such Person’s then existing debts as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to such Person; (B) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (C) such Person does not intend to incur, or reasonably believe
that it will incur, debts beyond its ability to pay such debts as they become
due; and (ii) such Person is “solvent” within the meaning given that term and
similar terms under applicable Laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any Contingent
Liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
     “Sponsor” means Advanced BioEnergy, LLC, a Delaware limited liability
company.
     “SPV” has the meaning provided in Section 10.03(h) (Assignments).
     “Stated Amount” has the meaning specified for such term in any Debt Service
Reserve Letter of Credit.
     “Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

Exhibit A - 35



--------------------------------------------------------------------------------



 



     “Survey” means a current survey conforming with ALTA/ACSM 2005 survey
standards, including Table A, items 6, 8, 10 and 11(a), and otherwise acceptable
to the Lenders, of the Sites for the Plants and for the Leased Premises,
prepared by Helms & Associates, or other registered or licensed surveyor
acceptable to the Lenders and the Title Insurance Company, certified to the
Collateral Agent, the Administrative Agent, the Lenders and such Title Insurance
Company.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement and (c) for the
avoidance of doubt, includes the Permitted Commodity Hedging Arrangements and
excludes any contract for the physical sale or purchase of any commodity.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts (including any Permitted Commodity Hedging Arrangements), after taking
into account the effect of any legally enforceable netting agreement relating to
such Swap Contracts, (a) for any date on or after the date such Swap Contracts
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, in accordance with the terms of the applicable
Swap Contract, or, if no provision is made therein, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).
     “Tax” or “Taxes” means any present or future taxes (including income, gross
receipts, license, payroll, employment, excise, severance, stamp, documentary,
occupation, premium, windfall profits, environmental, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration,
value-added, ad valorem, alternative or add-on minimum, estimated, or other tax
of any kind whatsoever), levies, imposts,

Exhibit A - 36



--------------------------------------------------------------------------------



 



duties, fees or charges (including any interest, penalty, or addition thereof)
imposed by any government or any governmental agency or instrumentality or any
international or multinational agency or commission.
     “Tax Return” means all returns, declarations, reports, claims for refund
and information returns and statements of any Person required to be filed with
respect to, or in respect of, any Taxes, including any schedule or attachment
thereto and any amendment thereof.
     “Technology License Provider” means ICM, Inc., a Kansas corporation.
     “Termination Event” means (i) a Reportable Event with respect to any Plan,
(ii) the initiation of any action by the Borrower, any ERISA Affiliate or any
Plan fiduciary to terminate any Plan (other than a standard termination under
Section 4041(b) of ERISA) or the treatment of an amendment to any Plan as a
termination under Section 4041(e) of ERISA, (iii) the institution of proceedings
by the PBGC under Section 4042 of ERISA to terminate any Plan or to appoint a
trustee to administer any Plan, (iv) the withdrawal of the Borrower or any ERISA
Affiliate from any Multiemployer Plan during a plan year in which the Borrower
or such ERISA Affiliate was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or the cessation of operations which results in the
termination of employment of twenty percent (20%) of any Multiemployer Plan
participants who are employees of the Borrower or any ERISA Affiliate, (v) the
partial or complete withdrawal of the Borrower or any ERISA Affiliate from any
Multiemployer Plan, or (vi) the Borrower or any ERISA Affiliate is in default
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to any
Multiemployer Plan.
     “Threat of Release” shall mean “threat of release” as used in CERCLA.
     “Title Continuation” means a date-down endorsement or title insurance
policy issued by the Title Insurance Company (including their local title
insurance abstractors) that: (i) confirms that since the later of the date that
the Title Insurance Policy or last Title Continuation was issued, there has been
no change in title to the Mortgaged Property that affects the first priority of
the liens and security interests created under the Mortgages covering such
Mortgaged Property, and no Liens or survey exceptions (in the case of any
updated or “as-built” survey that has been issued) not theretofore approved by
the Required Lenders, which endorsement or policy shall contain no recorded
mechanic’s liens except as approved by the Required Lenders or as otherwise
subject to a Contest, and shall be in all other respects in form and substance
reasonably satisfactory to the Administrative Agent; and (ii) adds to the Title
Insurance Policy any newly acquired real property that must be added to the
Mortgaged Property pursuant to

Exhibit A - 37



--------------------------------------------------------------------------------



 



the terms of this Agreement, including without limitation, the land transferred
to the Borrower pursuant to the Huron Additional Parcel Quitclaim Deed.
     “Title Insurance Company” means Old Republic National Title Insurance
Company, or such other title insurance company or companies reasonably
satisfactory to the Administrative Agent.
     “Title Insurance Policy” means, with respect to the Aberdeen Plants, policy
number LX237730, and with respect to the Huron Plant, policy number LX138253,
each dated October 15, 2007, and issued by Old Republic National Title Insurance
Company, together with any Title Continuations that have been or may be issued
by the Title Insurance Company from time to time.
     “Track Area Lease Agreement” means the Lease of Land for
Construction/Rehabilitation of Track, dated as of November 1, 2007, between BNSF
Railway Company and the Borrower.
     “Transaction Documents” means, collectively, the Financing Documents and
the Project Documents.
     “Trinity Railcar Lease” means the Railroad Car Lease Agreement, dated
October 25, 2007, between the Borrower and Trinity Industries Leasing Company,
including Rider One (1) to Railroad Car Lease Agreement dated October 25, 2007
as amended by Amendment No. 01 to Rider One (01) effective November 2, 2007.
     “Unfunded Benefit Liabilities” means, with respect to any Plan at any time,
the amount (if any) by which (i) the present value of all accrued benefits
calculated` on an accumulated benefit obligation basis and based upon the
actuarial assumptions used for accounting purposes (i.e., those determined in
accordance with FASB statement No. 35 and used in preparing the Plan’s financial
statements) exceeds (ii) the fair market value of all Plan assets allocable to
such benefits, determined as of the then most recent actuarial valuation report
for such Plan.
     “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, in the
event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of provisions relating to such
perfection or priority and for purposes of definitions related to such
provisions.

Exhibit A - 38



--------------------------------------------------------------------------------



 



     “United States” or “U.S.” means the United States of America, its fifty
States and the District of Columbia.
     “United States Person” means a “United States person” as defined in
Section 7701(a)(30) of the Code.
     “Water Supply Contract” means that certain Construction and Water Supply
Contract, dated as of January 31, 2007, between the WEB Water Development
Association, Inc., and the Borrower and Advanced BioEnergy, LLC jointly,
including the Water Supply Contract attached as Exhibit A thereof and
incorporated therein by reference.
     “WDG” means wet distillers grains produced by the Borrower at the Project.
     “WestLB” means WestLB AG, New York Branch.
     “Working Capital Reserve Account” has the meaning set forth in
Section 3.01(a)(iv) of the Accounts Agreement.
     “Working Capital Reserve Required Amount” has the meaning set forth in the
Accounts Agreement.

Exhibit A - 39



--------------------------------------------------------------------------------



 



EXHIBIT B
to Amended and Restated Senior Credit Agreement
[FORM OF NOTE]
Note

     
$[                     ]
  [                                          ]
 
   
 
  [___, 2010]1

     FOR VALUE RECEIVED, ABE South Dakota, LLC (f/k/a Heartland Grain Fuels,
L.P.) (the “Borrower”), HEREBY PROMISES TO PAY to the order of
[                                         ], a [                
                         ] (the “Lender”), at its offices located at [     
                                    ], the principal sum of [             
       ] Dollars ($[                     ]) or, if less, the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Amended and Restated Senior Credit Agreement, dated as of                      ,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Senior Credit Agreement”) among the Borrower, each of the Lenders
from time to time party thereto, WESTLB AG, NEW YORK BRANCH, as Administrative
Agent for the Lenders, and WESTLB AG, NEW YORK BRANCH, as Collateral Agent for
the Senior Secured Parties. Capitalized terms used herein but not otherwise
defined herein shall have the respective meanings set forth in the Senior Credit
Agreement.
     The Borrower also promises to pay (i) interest on the unpaid principal
amount hereof from the date hereof until paid in full at the rates and at the
times provided in the Senior Credit Agreement and (ii) fees at such times and at
such rates and amounts as specified in the Senior Credit Agreement.
     Principal, interest and fees are payable in lawful money of the United
States of America and in immediately available funds, at the times and in the
amounts provided in the Senior Credit Agreement.
     This Note is entitled to the benefits and is subject to the terms and
conditions of the Senior Credit Agreement, and is entitled to the benefits of
the security provided under the Security Documents. As provided in the Senior
Credit Agreement,
 

1   Note: Insert Effective Date, or date of request by the Lender.

Exhibit B - 1



--------------------------------------------------------------------------------



 



this Note is subject to mandatory prepayment and voluntary prepayment, in whole
or in part. The Borrower agrees to make prepayment of principal on the dates and
in the amounts specified in the Senior Credit Agreement.
     The Senior Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.
     The Lender is hereby authorized, at its option, either (i) to endorse on
the schedule attached hereto (or on a continuation of such schedule attached to
this Note and made a part hereof) an appropriate notation evidencing the date
and amount of the Loans evidenced hereby and the date and amount of each
principal payment in respect thereof, or (ii) to record such Loans and such
payments in its books and records. Such schedule or such books and records, as
the case may be, shall constitute prima facie evidence of the accuracy of the
information contained therein, but in no event shall any failure by the Lender
to endorse or record pursuant to clauses (i) and (ii) be deemed to relieve any
Borrower from any of its obligations.
     The Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Note. All amounts payable under this Note are
payable without relief from valuation and appraisement Laws.
     The Borrower agrees to pay all costs and expenses, including without
limitation attorneys’ fees, incurred in connection with the interpretation or
enforcement of this Note, in accordance with and to the extent provided by the
Senior Credit Agreement.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO
CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

            ABE SOUTH DAKOTA, LLC,
a Delaware limited liability company
      By:           Name:           Title:      

Exhibit B - 2



--------------------------------------------------------------------------------



 



Schedule to Note
LOANS, MATURITIES AND PAYMENTS OF PRINCIPAL

                                  Amount of   Unpaid         Amount of  
Maturity   Principal Paid   Principal   Notation Date   Loan   of Loan   or
Prepaid   Balance   Made By                      

Exhibit B - 3